Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06017 Julius Baer Global Equity Fund Inc. (Exact name of registrant as specified in charter) 330 Madison Avenue, New York, NY (Address of principal executive offices) (Zip code) Anthony Williams c/o Artio Global Investors Inc. 330 Madison Avenue New York, NY 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 297-3600 Date of fiscal year end: 10/31 Date of reporting period: 7/1/07 - 6/30/08 Item 1. Proxy Voting Record. JULIUS BAER GLOBAL EQUITY FUND, INC. 3M CO Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda G. Alvarado For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Vance D. Coffman For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director W. James Farrell For For Management 1.6 Elect Director Herbert L. Henkel For For Management 1.7 Elect Director Edward M. Liddy For For Management 1.8 Elect Director Robert S. Morrison For For Management 1.9 Elect Director Aulana L. Peters For For Management 1.10 Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management ABB LTD. Ticker: Security ID: CH0012221716 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports (Non-Voting) Vote 2 Accept Financial Statements and Statutory For Did Not Management Reports Vote 3 Approve Discharge of Board and Senior For Did Not Management Management Vote 4 Approve Allocation of Income and Omission For Did Not Management of Dividends Vote 5 Approve Creation of CHF 500 Million Pool For Did Not Management of Capital without Preemptive Rights Vote 6 Approve CHF 1.1 Billion Reduction in For Did Not Management Share Capital; Approve Capital Repayment Vote of CHF 0.48 per Registered Share 7 Amend Articles to Reflect Changes in For Did Not Management Capital Vote 8a Amend Articles Re: Dividend Payments for For Did Not Management Shareholders Resident in Sweden Vote 8b Amend Articles Re: Voting Requirements For Did Not Management for Dissolution of Company Vote 8c Amend Articles Re: Shareholding For Did Not Management Requirements for Directors Vote 8d Amend Articles Re: Board Vice-Chairman For Did Not Management Vote 8e Amend Articles Re: Reference to Group For Did Not Management Auditors Vote 9.1 Relect Hubertus von Gruenberg as Director For Did Not Management Vote 9.2 Reelect Roger Agnelli as Director For Did Not Management Vote 9.3 Reelect Louis Hughes as Director For Did Not Management Vote 9.4 Reelect Hans Maerki as Director For Did Not Management Vote 9.5 Reelect Michel de Rosen as Director For Did Not Management Vote 9.6 Reelect Michael Treschow as Director For Did Not Management Vote 9.7 Reelect Bernd Voss as Director For Did Not Management Vote 9.8 Reelect Jacob Wallenberg as Director For Did Not Management Vote 10 Ratify Ernst & Young AG as Auditors For Did Not Management Vote ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R.S. Austin For For Management 1.2 Elect Director W.M. Daley For For Management 1.3 Elect Director W.J. Farrell For For Management 1.4 Elect Director H.L. Fuller For For Management 1.5 Elect Director W.A. Osborn For For Management 1.6 Elect Director D.A.L. Owen For For Management 1.7 Elect Director B. Powell, Jr. For For Management 1.8 Elect Director W.A. Reynolds For For Management 1.9 Elect Director R.S. Roberts For For Management 1.10 Elect Director S.C. Scott, III For For Management 1.11 Elect Director W.D. Smithburg For For Management 1.12 Elect Director G.F. Tilton For For Management 1.13 Elect Director M.D. White For For Management 2 Ratify Auditors For For Management 3 Amend Human Rights Policy to Address Against Against Shareholder Access to Medicines 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ACOM CO. LTD. Ticker: 8572 Security ID: JP3108600002 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 50 2 Amend Articles To: Amend Business Lines - For For Management Reduce Directors' Term in Office 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 4 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System ACTIVISION, INC. Ticker: ATVI Security ID: 004930202 Meeting Date: SEP 27, 2007 Meeting Type: Annual Record Date: JUL 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kotick For For Management 1.2 Elect Director Brian G. Kelly For For Management 1.3 Elect Director Ronald Doornink For For Management 1.4 Elect Director Robert J. Corti For For Management 1.5 Elect Director Barbara S. Isgur For Withhold Management 1.6 Elect Director Robert J. Morgado For Withhold Management 1.7 Elect Director Peter J. Nolan For Withhold Management 1.8 Elect Director Richard Sarnoff For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Increase Board Diversity Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officer's Compensation ADOBE SYSTEMS INC. Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Elect Director Delbert W. Yocam For For Management 7 Amend Omnibus Stock Plan For For Management 8 Ratify Auditors For For Management AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: FEB 27, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francis S.Y. Bong For For Management 1.2 Elect Director H. Frederick Christie For For Management 1.3 Elect Director S. Malcolm Gillis For For Management 2 Ratify Auditors For For Management AEROPORTS DE PARIS Ticker: Security ID: FR0010340141 Meeting Date: MAY 28, 2008 Meeting Type: Annual/Special Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.63 per Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Francois For For Management Rubichon 6 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 140,000 7 Authorize Repurchase of Up to Five For Against Management Percent of Issued Share Capital 8 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 9 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 10 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 11 Authorize Capitalization of Reserves of For For Management Up to EUR 150 Million for Bonus Issue or Increase in Par Value 12 Approve Employee Stock Purchase Plan For For Management 13 Authorize Capital Increase of Up to EUR For Against Management 150 Million for Future Exchange Offers 14 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 15 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 16 Amend Articles of Association Re: Record For For Management Date 17 Cancellation of Article 28 of Bylaws For For Management 18 Authorize Filing of Required For For Management Documents/Other Formalities AIR PRODUCTS & CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 24, 2008 Meeting Type: Annual Record Date: NOV 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Donahue For For Management 1.2 Elect Director Ursula O. Fairbairn For For Management 1.3 Elect Director John P. Jones III For For Management 1.4 Elect Director Lawrence S. Smith For For Management 2 Ratify Auditors For For Management AISIN SEIKI CO. LTD. Ticker: 7259 Security ID: JP3102000001 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 36 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For Against Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 5 Approve Stock Option Plan For For Management 6 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System 7 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors AKER KVAERNER ASA Ticker: Security ID: NO0010215684 Meeting Date: APR 3, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Designate Inspector(s) of For Did Not Management Minutes of Meeting Vote 2 Receive Information about Company None Did Not Management Business Vote 3 Approve Financial Statements and For Did Not Management Statutory Reports; Approve Allocation of Vote Income and Dividends of NOK 3 Per Share 4 Approve Remuneration Policy For Executive For Did Not Management Management Vote 5 Approve Remuneration of Directors for For Did Not Management 2007 Vote 6 Approve Remuneration of Nominating For Did Not Management Committee for 2007 Vote 7 Approve Remuneration of Auditors for 2007 For Did Not Management Vote 8 Elect Directors For Did Not Management Vote 9 Elect Members of Nominating Committee For Did Not Management Vote 10 Change Company Name to Aker Solutions ASA For Did Not Management Vote 11 Approve Creation of NOK 109.6 Million For Did Not Management Pool of Capital without Preemptive Rights Vote 12 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: Security ID: GRS322003013 Meeting Date: FEB 4, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For Did Not Management Vote 2 Amend Articles to Reflect Changes in For Did Not Management Capital Vote 3 Change Location of Headquarters For Did Not Management Vote 4 Amend Company Articles Re: Company For Did Not Management Headquarters Vote ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: Security ID: GRS322003013 Meeting Date: MAR 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Approve Discharge of Board and Auditors For Did Not Management Vote 4 Appoint Auditors and Deputy Auditors For Did Not Management Vote 5 Approve Director Remuneration For Did Not Management Vote 6 Grant Permission for Board Members to For Did Not Management Engage in Commercial Transactions with Vote Company and Be Involved in Companies with Similar Corporate Purpose 7 Approve Related Party Transactions For Did Not Management Vote 8 Other Business For Did Not Management Vote ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah Dunsire For For Management 1.2 Elect Director Trevor M. Jones For For Management 1.3 Elect Director Louis J. Lavigne For For Management 1.4 Elect Director Leonard D. Schaeffer For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Pay For Superior Performance Against For Shareholder 5 Report on Animal Testing Against Against Shareholder ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Ellen Bowers For For Management 1.2 Elect Director John S. Brinzo For For Management 1.3 Elect Director Hermann Buerger For For Management 1.4 Elect Director Kevin S. Crutchfield For For Management 1.5 Elect Director E. Linn Draper, Jr. For For Management 1.6 Elect Director Glenn A. Eisenberg For For Management 1.7 Elect Director John W. Fox, Jr. For For Management 1.8 Elect Director Michael J. Quillen For For Management 1.9 Elect Director Ted G. Wood For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ALSTOM Ticker: ALO Security ID: FR0010220475 Meeting Date: JUN 24, 2008 Meeting Type: Annual/Special Record Date: JUN 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Patrick Kron For For Management 6 Ratify Appointment of Bouygues as For For Management Director 7 Reelect Jean-Paul Bechat as Director For For Management 8 Reelect Pascal Colombani as Director For For Management 9 Reelect Gerard Hauser as Director For For Management 10 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 11 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million 13 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 14 Approve Employee Stock Purchase Plan For For Management 15 Authorize Board to Issue Shares Reserved For For Management for Share Purchase Plan for Employees of Subsidiaries 16 Approve 1 for 2 Stock Split and Amend For For Management Bylaws Accordingly 17 Amend Article 15 of Bylaws Re: Electronic For For Management Voting, Voting Rights 18 Authorize Filing of Required For For Management Documents/Other Formalities ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Dinyar S. Devitre For For Management 4 Elect Director Thomas F. Farrell II For For Management 5 Elect Director Robert E. R. Huntley For For Management 6 Elect Director Thomas W. Jones For For Management 7 Elect Director George Munoz For For Management 8 Elect Director Michael E. Szymanczyk For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 11 Provide for Cumulative Voting Against For Shareholder 12 Adopt the Marketing and Advertising Against Against Shareholder Provisions of the U.S. Master Settlement Agreement Globally 13 Cease Advertising Campaigns Oriented to Against Against Shareholder Prevent Youth Smoking 14 Implement the "Two Cigarette" Marketing Against Against Shareholder Approach 15 Adopt Principles for Health Care Reform Against Against Shareholder AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMXVF Security ID: MXP001691213 Meeting Date: APR 29, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For For Management (Bundled) 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting ANADOLU ANONIM TURK SIGORTA SIRKETI Ticker: Security ID: TRAANSGR91O1 Meeting Date: MAR 27, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Management Provide Authorization to Sign Minutes Vote 2 Receive Statutory Reports None Did Not Management Vote 3 Approve Financial Statements and For Did Not Management Discharge Directors Vote 4 Receive Information on Profit For Did Not Management Distribution Policy and Approve Vote Allocation of Income 5 Elect Directors For Did Not Management Vote 6 Appoint Internal Auditors For Did Not Management Vote 7 Approve Remuneration of Directors and For Did Not Management Internal Auditors Vote 8 Ratify External Auditors For Did Not Management Vote 9 Close Meeting None Did Not Management Vote ANGLO AMERICAN PLC Ticker: AAUKF Security ID: GB00B1XZS820 Meeting Date: APR 15, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of USD 0.86 Per For For Management Ordinary Share 3 Elect Sir CK Chow as Director For For Management 4 Re-elect Chris Fay as Director For For Management 5 Re-elect Sir Rob Margetts as Director For For Management 6 Re-elect Rene Medori as Director For For Management 7 Re-elect Karel Van Miert as Director For For Management 8 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Approve Remuneration Report For For Management 11 Approve Anglo American Sharesave Option For For Management Plan 12 Approve Anglo American Discretionary For For Management Option Plan 13 Amend Anglo American Share Incentive Plan For For Management 14 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 72,500,000 15 Subject to the Passing of Resolution 14, For For Management Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 36,000,000 16 Authorise 198,000,000 Ordinary Shares for For For Management Market Purchase 17 Adopt New Articles of Association With For For Management Effect at End of the AGM; Amend Articles of Association With Effect from 00:01 a.m. on 1 October 2008, or Any Later Date on Which Section 175 of the Companies Act 2006 Comes Into Effect, Re: Conflicts of Interests ANHEUSER-BUSCH COMPANIES, INC. Ticker: BUD Security ID: 035229103 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director August A. Busch III For For Management 1.2 Elect Director August A. Busch IV For For Management 1.3 Elect Director Carlos Fernandez G. For For Management 1.4 Elect Director James R. Jones For For Management 1.5 Elect Director Joyce M. Roche For For Management 1.6 Elect Director Henry Hugh Shelton For For Management 1.7 Elect Director Patrick T. Stokes For For Management 1.8 Elect Director Andrew C. Taylor For For Management 1.9 Elect Director Douglas A. Warner III For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Report on Charitable Contributions Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation APPLE, INC. Ticker: AAPL Security ID: 037833100 Meeting Date: MAR 4, 2008 Meeting Type: Annual Record Date: JAN 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Eric E. Schmidt For For Management 1.8 Elect Director Jerome B. York For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Sustainability AQUA AMERICA, INC. Ticker: WTR Security ID: 03836W103 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary C. Carroll For For Management 1.2 Elect Director Constantine Papadakis For For Management 1.3 Elect Director Ellen T. Ruff For For Management 2 Ratify Auditors For For Management AT&T INC Ticker: T Security ID: 00206R102 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director William F. Aldinger III For For Management 3 Elect Director Gilbert F. Amelio For For Management 4 Elect Director Reuben V. Anderson For For Management 5 Elect Director James H. Blanchard For For Management 6 Elect Director August A. Busch III For For Management 7 Elect Director James P. Kelly For For Management 8 Elect Director Jon C. Madonna For For Management 9 Elect Director Lynn M. Martin For For Management 10 Elect Director John B. McCoy For For Management 11 Elect Director Mary S. Metz For For Management 12 Elect Director Joyce M. Roche For For Management 13 Elect Director Laura D' Andrea Tyson For For Management 14 Elect Director Patricia P. Upton For For Management 15 Ratify Auditors For For Management 16 Report on Political Contributions Against For Shareholder 17 Exclude Pension Credits from Earnings Against For Shareholder Performance Measure 18 Require Independent Lead Director Against For Shareholder 19 Establish SERP Policy Against For Shareholder 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation AUCKLAND INTERNATIONAL AIRPORT LTD. Ticker: Security ID: NZAIAE0001S8 Meeting Date: NOV 20, 2007 Meeting Type: Annual Record Date: NOV 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joan Withers as Director For For Management 2 Elect Richard Didsbury as Director None For Shareholder 3 Elect John Brabazon as Director None For Shareholder 4 Elect Lloyd Morrison as Director None For Shareholder 5 Approve Increase in Directors' For For Management Remuneration from NZ$660,000 to NZ$1.15 Million per annum 6 Authorize Board to Fix Remuneration of For For Management the Auditors AUCKLAND INTERNATIONAL AIRPORT LTD. Ticker: Security ID: NZAIAE0001S8 Meeting Date: MAR 13, 2008 Meeting Type: Special Record Date: DEC 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve of NZ Airport NC Ltd Making the Against For Management Offer for 39.53 Percent of the Ordinary Shares in Auckland International Airport Ltd AUTOGRILL SPA Ticker: Security ID: IT0001137345 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For Did Not Management Consolidated Financial Statements as of Vote Dec. 31, 2007 2 Fix Number and Term of Directors; Elect For Did Not Management Directors and Approve Their Remuneration Vote 3 Authorize Repurchase of Maximum 12.72 For Did Not Management Million Shares and Reissuance of Vote Repurchased Shares AYALA CORPORATION Ticker: Security ID: PHY0486V1154 Meeting Date: APR 4, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Determination of Quorum None For Management 2 Approve Minutes of Previous Shareholder For For Management Meeting 3 Approve Annual Report of Management For For Management 4.1 Ratify Acts and Resolutions of the Board For For Management of Directors and Management 4.2.1 Ratify the Declaration of a 20 percent For For Management Stock Dividend to All Holders of Common Shares of the Corporation 4.2.2 Ratify the Re-Issuance and For For Management Reclassification of the Redeemed 1.2 Billion Preferred 'A' and 'AA' Shares Into 12 Million New Preferred 'A' Shares; and Amendment of Article Seventh of the Amended Articles of Incorporation 5 Elect Directors For For Management 6 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration AYALA LAND INC. Ticker: Security ID: PHY0488F1004 Meeting Date: AUG 28, 2007 Meeting Type: Special Record Date: JUL 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Proof of Notice and Determination of None None Management Quorum 2 Ratification of the Resolutions of the For For Management Board of Directors Adopted on July 5, 2007 Re: Increase in Authorized Capital Stock, Amendment of Article Seventh of the Amended Articles of Incorporation, and Offering of 13.034 Billion Preferred Shares AYALA LAND INC. Ticker: Security ID: PHY0488F1004 Meeting Date: APR 2, 2008 Meeting Type: Annual Record Date: FEB 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Proof of Notice and Determination of None None Management Quorum 2 Approve Minutes of Previous Shareholder For For Management Meeting 3 Approve Annual Report of Management For For Management 4.1 Ratify Acts and Resolutions of the Board For For Management of Directors and of the Executive Committee Adopted in the Ordinary Course of Business During the Preceding Year 4.2.1 Approve Issuance of Up to 1 Billion For For Management Shares for a Private Placement 4.2.2 Amend Amended Articles of Incorporation For For Management of the Corporation 5 Elect Directors For For Management 6 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 7 Other Business For Against Management BANCO BILBAO VIZCAYA ARGENTARIA, S.A. Ticker: Security ID: ES0113211835 Meeting Date: MAR 13, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports; Approve Allocation of Income and Distribution of Dividends for the Year Ended December 31, 2007; Approve Discharge of Directors 2 Amend Article 34 of Company Bylaws Re: For For Management Reducing the Maximum and Minimum Number of Board Members 3 Amend Article 36 Re: Lenght of Term and For For Management Reelection Related to the Board of Director Members for a Period of Three Years Instead of Five Years 4.1 Reelect Jose Ignacio Goirigolzarri For For Management Tellaeche 4.2 Reelect Roman Knorr Borras For For Management 5 Authorize Increase in Capital via For For Management Issuance of Fixed Debt Securities Non-Convertible up to the Amount of EUR 50 Billion 6 Authorize Issuance of For For Management Convertible/Exchangeable Debt Securities up to EUR 9 Billion in Accordance with Art. 159.2 of Company Law with the Possibility of Excluding Preemptive Rights 7 Authorize Share Repurchase For For Management 8 Elect Auditors For For Management 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions BANK HANDLOWY W WARSZAWIE SA Ticker: Security ID: PLBH00000012 Meeting Date: NOV 23, 2007 Meeting Type: Special Record Date: NOV 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Elect Members of Vote Counting Commission For Did Not Management Vote 6 Amend Statute Re: Supervisory Board For Did Not Management Authority Vote 7 Close Meeting None Did Not Management Vote BANK HANDLOWY W WARSZAWIE SA Ticker: Security ID: PLBH00000012 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: JUN 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Elect Members of Vote Counting Commission For Did Not Management Vote 6.1 Approve Financial Statements and For Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2007 6.2 Approve Supervisory Board Report For Did Not Management Vote 6.3 Approve Discharge of Management Board For Did Not Management Vote 6.4 Approve Discharge of Supervisory Board For Did Not Management Vote 6.5 Approve Allocation of Income and For Did Not Management Dividends Vote 6.6 Approve Consolidated Financial Statements For Did Not Management and Management Board Report on Group's Vote Operations in Fiscal 2007 6.7 Approve Allocation of Unallocated Income For Did Not Management from 2006 to Reserve Capital Vote 6.8 Amend Regulations on General Meetings For Did Not Management Vote 7 Close Meeting None Did Not Management Vote BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William Barnet, III For For Management 2 Elect Director Frank P. Bramble, Sr. For For Management 3 Elect Director John T. Collins For For Management 4 Elect Director Gary L. Countryman For For Management 5 Elect Director Tommy R. Franks For For Management 6 Elect Director Charles K. Gifford For For Management 7 Elect Director Kenneth D. Lewis For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Walter E. Massey For For Management 10 Elect Director Thomas J. May For For Management 11 Elect Director Patricia E. Mitchell For For Management 12 Elect Director Thomas M. Ryan For For Management 13 Elect Director O. Temple Sloan, Jr. For For Management 14 Elect Director Meredith R. Spangler For For Management 15 Elect Director Robert L. Tillman For For Management 16 Elect Director Jackie M. Ward For For Management 17 Ratify Auditors For For Management 18 Limit/Prohibit Executive Stock-Based Against Against Shareholder Awards 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 20 Limit Executive Compensation Against Against Shareholder 21 Provide for Cumulative Voting Against For Shareholder 22 Require Independent Board Chairman Against For Shareholder 23 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 24 Report on the Equator Principles Against Against Shareholder 25 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights BANK OF AYUDHYA PUBLIC CO. LTD. Ticker: Security ID: TH0023010018 Meeting Date: SEP 26, 2007 Meeting Type: Special Record Date: SEP 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Minutes of Previous Meeting For For Management 2 Approve Related Party Transactions in For For Management Relation to Purchase of Shares in GE Capital Auto Lease Plc. (GECAL), Services Agreement with GE Group, and Financing to GECAL 3 Approve Remuneration of the Nomination For For Management and Renumeration Committee 4 Approve Sale of 114.06 Million Ordinary For For Management Shares in Wongpaitoon Group Plc. Obtained from the Debt Restructuring Scheme 5 Other Business For Against Management BANK OF CYPRUS PUBLIC CO. (FRMLY BANK OF CYPRUS LTD.) Ticker: Security ID: CY0000100111 Meeting Date: DEC 5, 2007 Meeting Type: Special Record Date: NOV 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjust Par Value of Common Stock For For Management 3 Approve Stock Option Plan For Against Management 4 Amend Articles For For Management BANK OF CYPRUS PUBLIC CO. (FRMLY BANK OF CYPRUS LTD.) Ticker: Security ID: CY0000100111 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAY 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Elect Directors For For Management 3 Approve Director Remuneration For For Management 4 Reappoint External Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Approve Stock Option Plan For For Management BANK OF YOKOHAMA LTD. Ticker: 8332 Security ID: JP3955400001 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to: Limit Directors' Legal For For Management Liability 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For Against Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System 5 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 6 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors 7 Approve Deep Discount Stock Option Plan For For Management BANK PEKAO SA Ticker: Security ID: PLPEKAO00016 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: APR 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Elect Members of Vote Counting Commission For Did Not Management Vote 5 Approve Agenda of Meeting For Did Not Management Vote 6 Receive Management Board Report on None Did Not Management Company's Operations in Fiscal 2007 Vote 7 Receive Financial Statements None Did Not Management Vote 8 Receive Management Board Report on None Did Not Management Group's Operations in Fiscal 2007 Vote 9 Receive Consolidated Financial Statements None Did Not Management Vote 10 Receive Management Board's Proposal on None Did Not Management Allocation of Income and Dividends Vote 11 Receive Supervisory Board Report None Did Not Management Vote 12.1 Approve Management Board Report on For Did Not Management Company's Operations in Fiscal 2007 Vote 12.2 Approve Financial Statements For Did Not Management Vote 12.3 Approve Management Board Report on For Did Not Management Group's Operations in Fiscal 2007 Vote 12.4 Approve Consolidated Financial Statements For Did Not Management Vote 12.5 Approve Allocation of Income and For Did Not Management Dividends Vote 12.6 Approve Supervisory Board Report For Did Not Management Vote 12.7 Approve Discharge of Supervisory Board For Did Not Management Vote 12.8 Approve Discharge of Management Board For Did Not Management Vote 13 Close Meeting None Did Not Management Vote BANK POLSKA KASA OPIEKI SA (PEKAO) Ticker: Security ID: PLPEKAO00016 Meeting Date: JUL 25, 2007 Meeting Type: Special Record Date: JUL 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Elect Members of Vote Counting Commission For Did Not Management Vote 5 Approve Agenda of Meeting For Did Not Management Vote 6 Elect Supervisory Board For Did Not Management Vote 7 Amend Statute Re: Corporate Purpose For Did Not Management Vote 8 Approve Final Edition of Statute For Did Not Management Vote 9 Close Meeting None Did Not Management Vote BANK ZACHODNI WBK SA Ticker: Security ID: PLBZ00000044 Meeting Date: APR 18, 2008 Meeting Type: Annual Record Date: APR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Receive and Approve Financial Statements For Did Not Management and Management Board Report on Company's Vote Operations in Fiscal 2007 6 Receive and Approve Consolidated For Did Not Management Financial Statements and Management Board Vote Report on Group's Operations in Fiscal 2007 7 Approve Allocation of Income and For Did Not Management Dividends Vote 8.1 Approve Discharge of Mateusz Morawiecki For Did Not Management (CEO) Vote 8.2 Approve Discharge of Jacek Ksen For Did Not Management (Management Board) Vote 8.3 Approve Discharge of Andrzej Burliga For Did Not Management (Management Board) Vote 8.4 Approve Discharge of Declan Flynn For Did Not Management (Management Board) Vote 8.5 Approve Discharge of Michal Gajewski For Did Not Management (Management Board) Vote 8.6 Approve Discharge of Justyn Konieczny For Did Not Management (Management Board) Vote 8.7 Approve Discharge of Janusz Krawczyk For Did Not Management (Management Board) Vote 8.8 Approve Discharge of Jacek Marcinowski For Did Not Management (Management Board) Vote 8.9 Approve Discharge of James Murphy For Did Not Management (Management Board) Vote 8.10 Approve Discharge of Marcin Prell For Did Not Management (Management Board) Vote 8.11 Approve Discharge of Feliks Szyszkowiak For Did Not Management (Management Board) Vote 9 Receive and Approve Supervisory Board For Did Not Management Report on Company's Business Operations Vote in 2007 and on Examination of Financial Reports 10.1 Approve Discharge of Aleksander Szwarc For Did Not Management (Supervisory Board Chairman) Vote 10.2 Approve Discharge of Gerry Byrne For Did Not Management (Supervisory Board) Vote 10.3 Approve Discharge of Kieran Crowley For Did Not Management (Supervisory Board) Vote 10.4 Approve Discharge of Waldemar Frackowiak For Did Not Management (Supervisory Board) Vote 10.5 Approve Discharge of Aleksander Tadeusz For Did Not Management Galos (Supervisory Board) Vote 10.6 Approve Discharge of John Power For Did Not Management (Supervisory Board) Vote 10.7 Approve Discharge of Jacek Slotala For Did Not Management (Supervisory Board) Vote 10.8 Approve Discharge of Maeliosa OhOgartaigh For Did Not Management (Supervisory Board) Vote 10.9 Approve Discharge of James Edward O'Leary For Did Not Management (Supervisory Board) Vote 11.1 Elect Gerry Byrne as Supervisory Board For Did Not Management Member Vote 11.2 Elect Waldemar Frackowiak as Supervisory For Did Not Management Board Member Vote 11.3 Elect Aleksander Tadeusz Galos as For Did Not Management Supervisory Board Member Vote 11.4 Elect Maeliosa OhOgartaigh as Supervisory For Did Not Management Board Member Vote 11.5 Elect James Edward O'Leary as Supervisory For Did Not Management Board Member Vote 11.6 Elect John Power as Supervisory Board For Did Not Management Member Vote 11.7 Elect Aleksander Szwarc as Supervisory For Did Not Management Board Member Vote 11.8 Elect Jacek Slotala as Supervisory Board For Did Not Management Member Vote 12 Elect Chairman of Supervisory Board For Did Not Management Vote 13 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 14 Amend Statute For Did Not Management Vote 15 Adopt Uniform Text of Statute For Did Not Management Vote 16 Amend Regulations on General Meetings For Did Not Management Vote 17 Authorize Management to Conclude For Did Not Management Agreement(s) with National Depository for Vote Securities on Registration of Bonds Issued by Bank in 2008 under Public Offering 18 Adopt Incentive Scheme III For Did Not Management Vote 19 Close Meeting None Did Not Management Vote BAYER AG Ticker: BAYZF Security ID: DE0005752000 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of EUR 1.35 per Share for Fiscal 2007 2 Approve Discharge of Management Board for For For Management Fiscal 2007 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 4 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 5a Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 6 Billion 5b Approve Creation of EUR 195.6 Million For For Management Pool of Capital to Guarantee Conversion Rights 6a Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 6 Billion 6b Approve Creation of EUR 195.6 Million For For Management Pool of Capital to Guarantee Conversion Rights 7 Approve Affiliation Agreements with For For Management Subsidiaries Fuenfte Bayer VV GmbH, Sechste Bayer VV GmbH, and Erste Bayer VV Aktiengesellschaft 8 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2008 BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CN0009324749 Meeting Date: OCT 12, 2007 Meeting Type: Special Record Date: SEP 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CN0009324749 Meeting Date: DEC 31, 2007 Meeting Type: Special Record Date: NOV 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Supply of Power and Energy For For Management Services Agreement 2 Approve Supply of Accessorial Power and For For Management Energy Services Agreement 3 Approve Supply of Aviation Safety and For For Management Security Guard Services Agreement 4 Elect Zhao Jinglu as Non-Executive For For Management Director and Authorize Board to Fix Her Remuneration 5 Elect Dong Ansheng as Independent For For Management Non-Executive Director and Authorize Board to Fix His Remuneration BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CNE100000221 Meeting Date: MAR 28, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition under the For For Management Supplemental Assets Transfer Agreement 2 Approve Transitional Assets Use under the For For Management Supplemental Assets Transfer Agreement 3 Approve Supply of Accessorial Power and For For Management Energy Services Agreement 4 Approve Supply of Power and Energey For For Management Services Agreement 5 Approve Supply of Aviation Safety and For For Management Security Guard Services Agreement 6 Approve Supply of Greening and For For Management Environmental Maintenance Services Agreement 7 Approve Miscellaneous Services For For Management Sub-contracting Agreement 8 Approve Lease of Commercial Areas and For For Management Other Premises at Terminal One, Terminal Two, and Terminal Three 9 Approve Lease of Commercial Areas at For For Management Terminal Two and Terminal Three BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: Security ID: CNE100000221 Meeting Date: JUN 12, 2008 Meeting Type: Annual Record Date: MAY 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and Statutory For For Management Reports 4 Approve Profit Distribution Proposal and For For Management Final Dividend for the Year Ended Dec. 31, 2007 5 Approve PricewaterhouseCoopers Zhong Tian For For Management CPAs Ltd. Co. and PricewaterhouseCoopers, as the PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration 6a Elect Wang Jiadong as Director and For For Management Authorize Board to Fix His Renumeration 6b Elect Dong Zhiyi as Director and For For Management Authorize Board to Fix His Renumeration 6c Elect Chen Guoxing as Director and For For Management Authorize Board to Fix His Renumeration 6d Elect Gao Shiqing as Director and For For Management Authorize Board to Fix His Renumeration 6e Elect Zhao Jinglu as Director and For For Management Authorize Board to Fix Her Renumeration 6f Elect Kwong Che Keung, Gordon as Director For Against Management and Authorize Board to Fix His Renumeration 6g Elect Dong Ansheng as Director and For For Management Authorize Board to Fix His Renumeration 6h Elect Japhet Sebastian Law as Director For For Management and Authorize Board to Fix His Renumeration 6i Elect Wang Xiaolong as Director and For For Management Authorize Board to Fix His Renumeration 7 Authorize Board to Do All Such Acts and For For Management Things and Execute All Such Documents Necessary to Elect Directors and Fix Their Renumeration 8a Reelect Wang Zuoyi as Supervisor and For For Management Authorize Board to Fix His Renumeration 8b Reelect Li Xiaomei as Supervisor and For For Management Authorize Board to Fix Her Renumeration 8c Reelect Tang Hua as Supervisor and For For Management Authorize Board to Fix His Renumeration 8d Reelect Han Xiaojing as Supervisor and For For Management Authorize Board to Fix His Renumeration 8e Reelect Xia Zhidong as Supervisor and For For Management Authorize Board to Fix His Renumeration 9 Authorize Board to Do All Such Acts and For For Management Things and Execute All Such Documents Necessary to Elect Supervisors and Fix Their Renumeration 1 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: AU000000BHP4 Meeting Date: NOV 28, 2007 Meeting Type: Annual Record Date: NOV 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for BHP Billiton PLC for the Year Ended June 30, 2007 2 Accept Financial Statements and Statutory For For Management Reports for BHP Billiton Ltd for the Year Ended June 30, 2007 3 Elect David A. Crawford as Director of For For Management BHP Billiton PLC 4 Elect David A. Crawford as Director of For For Management BHP Billiton Ltd 5 Elect Don R. Argus as Director of BHP For For Management Billiton PLC 6 Elect Don R. Argus as Director of BHP For For Management Billiton Ltd 7 Elect Carlos Cordeiro as Director of BHP For For Management Billiton PLC 8 Elect Carlos Cordeiro as Director of BHP For For Management Billiton Ltd 9 Elect Gail de Planque as Director of BHP For For Management Billiton PLC 10 Elect Gail de Planque as Director of BHP For For Management Billiton Ltd 11 Elect David Jenkins as Director of BHP For For Management Billiton PLC 12 Elect David Jenkins as Director of BHP For For Management Billiton Ltd 13 Approve KPMG Audit PLC as Auditors of BHP For For Management Billiton PLC 14 Authorize Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to an Aggregate Nominal Amount of US$278.08 Million in BHP Billiton PLC 15 Subject to the Passing of Resolution 14, For For Management Authorize Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to 116.4 Million Shares in BHP Billiton PLC 16 Authorize Buy-Back of up to 232.8 Million For For Management Shares in BHP Billiton PLC 17.1 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on Dec. 31, 2007 17.2 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on Feb. 15, 2008 17.3 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on April 30, 2008 17.4 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on May 31, 2008 17.5 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on June 15, 2008 17.6 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on July 31, 2008 17.7 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on Sept. 15, 2008 17.8 Approve Cancellation of Shares in BHP For For Management Billiton PLC Held by BHP Billiton Ltd on Nov. 30, 2008 18 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2007 19 Approve Grant of Deferred Shares and For For Management Options Under the Group Incentive Scheme and Performance Shares Under the Long-Term Incentive Plan to M.J. Kloppers, Executive Director 20 Approve Grant of Deferred Shares and For For Management Options Under the Group Incentive Scheme to C.W. Goodyear, Executive Director 21 Amend Articles of Association of BHP For For Management Billiton PLC Re: Age Requirement for Appointing Directors 22 Amend Constitution of BHP Billiton Ltd For For Management Re: Age Requirement for Appointing Directors BHP BILLITON PLC Ticker: Security ID: GB0000566504 Meeting Date: OCT 25, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for BHP Billiton Plc 2 Accept Financial Statements and Statutory For For Management Reports for BHP Billiton Limited 3 Re-elect David Crawford as Director of For For Management BHP Billiton Plc 4 Re-elect David Crawford as Director of For For Management BHP Billiton Limited 5 Re-elect Don Argus as Director of BHP For For Management Billiton Plc 6 Re-elect Don Argus as Director of BHP For For Management Billiton Limited 7 Re-elect Carlos Cordeiro as Director of For For Management BHP Billiton Plc 8 Re-elect Carlos Cordeiro as Director of For For Management BHP Billiton Limited 9 Re-elect Gail de Planque as Director of For For Management BHP Billiton Plc 10 Re-elect Gail de Planque as Director of For For Management BHP Billiton Limited 11 Re-elect David Jenkins as Director of BHP For For Management Billiton Plc 12 Re-elect David Jenkins as Director of BHP For For Management Billiton Limited 13 Reappoint KPMG Audit Plc as Auditors of For For Management BHP Billiton Plc and Authorise the Board to Determine Their Remuneration 14 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 278,081,499 15 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 58,200,632 16 Authorise 232,802,illiton Plc For For Management Ordinary Shares for Market Purchase 17i Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 31 December 2007 ii Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 February 2008 iii Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 30 April 2008 iv Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 31 May 2008 v Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 June 2008 vi Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 31 July 2008 vii Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 September 2008 viii Approve Reduction of Share Capital of BHP For For Management Billiton Plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 30 November 2008 18 Approve Remuneration Report For For Management 19 Approve Grant of Deferred Shares and For For Management Options under the BHP Billiton Limited Group Incentive Scheme and Grant of Performance Shares under the BHP Billiton Limited Long Term Incentive Plan to Executive Director, Marius Kloppers 20 Approve Grant of Deferred Shares and For For Management Options under the BHP Billiton Ltd. Group Incentive Scheme to Charles Goodyear 21 Amend Articles of Association of BHP For For Management Billiton Plc Re: Age Limit of Directors 22 Amend the Constitution of BHP Billiton For For Management Limited Re: Age Limit of Directors BKW FMB ENERGIE AG Ticker: Security ID: CH0021607004 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Allocation of Income and For Did Not Management Dividends of CHF 2.70 per Share Vote 3 Approve Discharge of Board and Senior For Did Not Management Management Vote 4 Elect Dirk Steinheider as Director For Did Not Management Vote 5 Ratify Ernst & Young AG as Auditors For Did Not Management Vote BNP PARIBAS Ticker: BNP Security ID: FR0000131104 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial Statements For Did Not Management and Statutory Reports Vote 2 Approve Financial Statements and For Did Not Management Statutory Reports Vote 3 Approve Allocation of Income and For Did Not Management Dividends of EUR 3.35 per Share Vote 4 Approve Special Auditors' Report For Did Not Management Regarding Related-Party Transactions Vote 5 Authorize Repurchase of Up to 10 Percent For Did Not Management of Issued Share Capital Vote 6 Elect Daniela Weber-Rey as Director For Did Not Management Vote 7 Reelect Francois Grappotte as Director For Did Not Management Vote 8 Reelect Jean-Francois Lepetit as Director For Did Not Management Vote 9 Reelect Suzanne Berger Keniston as For Did Not Management Director Vote 10 Reelect Helene Ploix as Director For Did Not Management Vote 11 Reelect Baudouin Prot as Director For Did Not Management Vote 12 Authorize Filing of Required For Did Not Management Documents/Other Formalities Vote 13 Authorize Issuance of Equity or For Did Not Management Equity-Linked Securities with Preemptive Vote Rights up to Aggregate Nominal Amount of EUR 1 Billion 14 Authorize Issuance of Equity or For Did Not Management Equity-Linked Securities without Vote Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million 15 Authorize Capital Increase of Up to EUR For Did Not Management 250 Million for Future Exchange Offers Vote 16 Authorize Capital Increase of up to 10 For Did Not Management Percent of Issued Capital for Future Vote Acquisitions 17 Set Global Limit for Capital Increase to For Did Not Management Result from Items 14 to 16 at EUR 350 Vote Million 18 Authorize Capitalization of Reserves of For Did Not Management Up to EUR 1 Billion for Bonus Issue or Vote Increase in Par Value 19 Set Global Limit for Capital Increase to For Did Not Management Result from Items 13 to 16 at EUR 1 Vote Billion 20 Approve Employee Stock Purchase Plan For Did Not Management Vote 21 Authorize up to 1.5 Percent of Issued For Did Not Management Capital for Use in Restricted Stock Plan Vote 22 Approve Stock Option Plans Grants For Did Not Management Vote 23 Approve Reduction in Share Capital via For Did Not Management Cancellation of Repurchased Shares Vote 24 Amend Articles of Association Re: For Did Not Management Attendance to General Meetings Through Vote Videoconference and Telecommunication 25 Authorize Filing of Required For Did Not Management Documents/Other Formalities Vote BOEING CO., THE Ticker: BA Security ID: 097023105 Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Biggs For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director Arthur D. Collins, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director William M. Daley For For Management 6 Elect Director Kenneth M. Duberstein For For Management 7 Elect Director James L. Jones For For Management 8 Elect Director Edward M. Liddy For For Management 9 Elect Director John F. McDonnell For For Management 10 Elect Director W. James McNerney, Jr. For For Management 11 Elect Director Mike S. Zafirovski For For Management 12 Ratify Auditors For For Management 13 Report on Foreign Arms Sales Against Against Shareholder 14 Adopt Principles for Health Care Reform Against Against Shareholder 15 Adopt Human Rights Policy Against For Shareholder 16 Require Independent Lead Director Against For Shareholder 17 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Restrict Severance Agreements Against For Shareholder (Change-in-Control) BOUYGUES Ticker: EN Security ID: FR0000120503 Meeting Date: APR 24, 2008 Meeting Type: Annual/Special Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Approve Special Auditors' Report For Against Management Regarding Related-Party Transactions 5 Reelect Patricia Barbizet as Director For For Management 6 Elect Herve le Bouc as Director For Against Management 7 Elect Nonce Paolini as Director For Against Management 8 Elect Helman Le Pas de Secheval as For For Management Director 9 Authorize Repurchase of Up to Ten Percent For Against Management of Issued Share Capital 10 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 11 Approve Stock Option Plans Grants For Against Management 12 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer or Share Exchange 13 Allow Board to Use Authorizations Granted For Against Management during the 2007 General Meeting in the Event of a Public Tender Offer or Share Exchange Offer 14 Authorize Filing of Required For For Management Documents/Other Formalities BP PLC Ticker: BPAQF Security ID: GB0007980591 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For Abstain Management 3 Re-elect Antony Burgmans as Director For For Management 4 Elect Cynthia Carroll as Director For For Management 5 Re-elect Sir Wiliam Castell as Director For For Management 6 Re-elect Iain Conn as Director For For Management 7 Elect George David as Director For For Management 8 Re-elect Erroll Davis as Director For For Management 9 Re-elect Douglas Flint as Director For For Management 10 Re-elect Dr Byron Grote as Director For For Management 11 Re-elect Dr Tony Hayward as Director For For Management 12 Re-elect Andy Inglis as Director For For Management 13 Re-elect Dr DeAnne Julius as Director For For Management 14 Re-elect Sir Tom McKillop as Director For For Management 15 Re-elect Sir Ian Prosser as Director For For Management 16 Re-elect Peter Sutherland as Director For For Management 17 Reappoint Ernst & Young LLP as Auditors For For Management and Authorise Board to Fix Their Remuneration 18 Adopt New Articles of Association For For Management 19 Authorise 1,900,000,000 Ordinary Shares For For Management for Market Purchase 20 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,586,000,000 21 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 238,000,000 BRAMBLES LTD Ticker: BXB Security ID: AU000000BXB1 Meeting Date: NOV 16, 2007 Meeting Type: Annual Record Date: NOV 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports for the Financial Year Ended June 30, 2007 2 Adopt Remuneration Report for the For For Management Financial Year Ended June 30, 2007 3 Elect D.A. Mezzanotte as Director For For Management 4 Elect S.P. Johns as Director For For Management 5 Elect C.L. Mayhew as Director For For Management 6 Elect J. Nasser as Director For For Management 7 Approve Grant of Share Rights to M.F. For For Management Ihlein Under 2006 Performance Share Plan 8 Approve Grant of Share Rights to E. For For Management Doherty Under 2006 Performance Share Plan 9 Authorize On-Market Buy-Backs of up to 10 For For Management Percent of Brambles Ltd's Issued Share Capital BRD GROUPE SOCIETE GENERALE SA Ticker: Security ID: ROBRDBACNOR2 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: APR 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company and Group Financial For For Management Statements 2 Approve Discharge of Directors For For Management 3 Approve Allocation of Income and For For Management Dividends (Proposed Dividend RON 0.59205/Share). 4 Approve Budget and Business Plan for For For Management Fiscal 2008 5 Designate Sorin Marian Coclitu as For For Management Independent Director as Per Law no. 31/1990 on Commercial Companies 6 Approve Remuneration of Directors for For For Management Fiscal 2008 7 Ratify Auditors and Fix Duration of For For Management Auditor Contract 8 Approve May 9, 2008, as Record Date for For For Management Effectiveness of This Meeting's Resolutions BRD GROUPE SOCIETE GENERALE SA Ticker: Security ID: ROBRDBACNOR2 Meeting Date: APR 22, 2008 Meeting Type: Special Record Date: APR 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws According to the Annex to For For Management the Meeting Notice; Authorize Chairman/CEO Patrick Gelin to Sign the Amended Bylaws 2 Approve Issuance of Bonds 2008-2009 of Up For For Management to EUR 600 Million 3 Approve May 9, 2008, as Record Date for For For Management Effectiveness of This Meeting's Resolutions BROADCOM CORP. Ticker: BRCM Security ID: 111320107 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. Farinsky For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director Alan E. Ross For For Management 1.7 Elect Director Henry Samueli For For Management 1.8 Elect Director Robert E. Switz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For Against Management Plan 4 Ratify Auditors For For Management BURBERRY GROUP PLC Ticker: Security ID: GB0031743007 Meeting Date: JUL 12, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 7.625 Pence Per For For Management Ordinary Share 4 Elect Ian Carter as Director For For Management 5 Re-elect John Peace as Director For For Management 6 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Authorise the Company to Make EU For For Management Political Organisation Donations and to Incur EU Political Expenditure up to GBP 25,000 9 Authorise Burberry Limited to Make EU For For Management Political Organisation Donations and to Incur EU Political Expenditure up to GBP 25,000 10 Authorise 43,760,000 Ordinary Shares for For For Management Market Purchase 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 72,935 12 Subject to the Passing of Resolution 11, For For Management Renew the Authority Conferred on Directors to Disapply Shares for Cash in Connection with a Rights Issue without Offering Those Shares Pro Rata to Existing Shareholders 13 Subject to the Passing of Resolution 11, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 10,940 14 Subject to the Passing of Resolution 12 For For Management and 13, Extend the Authority Conferred on Directors to Sell Shares Held by the Company in Treasury for Cash without Offering Those Shares Pro Rata to Existing Shareholders 15 Approve Burberry Exceptional Performance For For Management Share Plan 16 Amend Articles of Association Re: For For Management Electronic Communications BURLINGTON NORTHERN SANTA FE CORP. Ticker: BNI Security ID: 12189T104 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Boeckmann For For Management 2 Elect Director Donald G. Cook For For Management 3 Elect Director Vilma S. Martinez For For Management 4 Elect Director Marc F. Racicot For For Management 5 Elect Director Roy S. Roberts For For Management 6 Elect Director Matthew K. Rose For For Management 7 Elect Director Marc J. Shapiro For For Management 8 Elect Director J.C. Watts, Jr. For For Management 9 Elect Director Robert H. West For For Management 10 Elect Director J. Steven Whisler For For Management 11 Elect Director Edward E. Whitacre, Jr. For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation BUZZI UNICEM SPA (FORMERLY UNICEM) Ticker: Security ID: IT0001347308 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAY 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for the Fiscal Year 2007 Vote 2 Authorize Share Repurchase Program and For Did Not Management Reissuance of Repurchased Shares Vote 3 Fix Number of Directors; Elect Directors For Did Not Management and Approve Their Remuneration Vote 4 Appoint Internal Statutory Auditors and For Did Not Management Approve Their Remuneration Vote CADBURY SCHWEPPES PLC Ticker: CSGWF Security ID: GB0006107006 Meeting Date: APR 11, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of 10.5 Pence Per For For Management Ordinary Share 3 Approve Remuneration Report For For Management 4 Re-elect Wolfgang Berndt as Director For For Management 5 Re-elect Lord Patten as Director For For Management 6 Re-elect Bob Stack as Director For For Management 7 Elect Guy Elliott as Director For For Management 8 Elect Ellen Marram as Director For For Management 9 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 87,100,490 12 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 13,197,043 13 Authorise 26,394,087 Ordinary Shares for For For Management Market Purchase CADBURY SCHWEPPES PLC Ticker: CSGWF Security ID: GB0006107006 Meeting Date: APR 11, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed to For For Management be Made Between the Company and the Scheme Shareholders CADBURY SCHWEPPES PLC Ticker: CSGWF Security ID: GB0006107006 Meeting Date: APR 11, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction and Subsequent Increase For For Management in Capital; Capitalise Reserves to Cadbury plc; Authorise Issue Equity with Rights up to GBP 87,100,490; Authorise Company to Issue and Allot One New Deferred Share to Cadbury plc; Amend Articles of Association 2 Approve Demerger of Americas Beverages; For For Management Approve Entry into the Demerger Agreements 3 Approve Reduction of Capital of Cadbury For For Management plc 4 Amend The Cadbury Schweppes Long Term For For Management Incentive Plan 2004, Bonus Share Retention Plan, Share Option Plan 2004, (New Issue) Share Option Plan 2004 and International Share Award Plan 5 Approve The Cadbury plc 2008 Share Option For For Management Plan, Long Term Incentive Plan, Bonus Share Retention Plan and International Share Award Plan 6 Approve The Cadbury plc 2008 and The For For Management Choices 2008 UK and Overseas Share Schemes 7 Authorise Directors of Cadbury plc to For For Management Establish Additional Employee Share Schemes for the Benefit of the Overseas Employees of Cadbury plc 8 Amend The Cadbury plc 2008 Long Term For For Management Incentive Plan CAMECO CORP. Ticker: CCO Security ID: CA13321L1085 Meeting Date: MAY 15, 2008 Meeting Type: Annual/Special Record Date: APR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Auston For For Management 1.2 Elect Director John H. Clappison For For Management 1.3 Elect Director Joe F. Colvin For For Management 1.4 Elect Director Harry D. Cook For For Management 1.5 Elect Director James R. Curtiss For For Management 1.6 Elect Director George S. Dembroski For For Management 1.7 Elect Director Gerald W. Grandey For For Management 1.8 Elect Director Nancy E. Hopkins For For Management 1.9 Elect Director Oyvind Hushovd For For Management 1.10 Elect Director J.W. George Ivany For For Management 1.11 Elect Director A. Anne McLellan For For Management 1.12 Elect Director A. Neil McMillan For For Management 1.13 Elect Director Robert W. Peterson For For Management 1.14 Elect Director Victor J. Zaleschuk For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 SP - Require a Majority Vote for the Against Against Shareholder Election of Directors 4 The Undersigned Hereby Certifies that the None Abstain Management Shares Represented by this Proxy are Owned and Controlled by a Canadian (Residents mark the FOR Box; One or more Non-Residents mark the ABSTAIN box) 5 If you are unable to complete Item #4 None Abstain Management then please complete this item. The Undersigned Holder of Shares Declares that the Undersigned is a Canadian Resident (Residents mark the FOR Box; Non-Residents mark the ABSTAIN Box) CANON INC. Ticker: 7751 Security ID: JP3242800005 Meeting Date: MAR 28, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 60 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 2.18 Elect Director For For Management 2.19 Elect Director For For Management 2.20 Elect Director For For Management 2.21 Elect Director For For Management 2.22 Elect Director For For Management 2.23 Elect Director For For Management 2.24 Elect Director For For Management 2.25 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Retirement Bonuses for Directors For For Management and Statutory Auditor 5 Approve Payment of Annual Bonuses to For For Management Directors 6 Approve Stock Option Plan For For Management CAPITALIA SPA (FRMRLY. BANCA DI ROMA ) Ticker: Security ID: IT0003121495 Meeting Date: JUL 28, 2007 Meeting Type: Special Record Date: JUL 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Plan of Merger by Incorporation For Did Not Management of Capitalia SpA in Unicredit SpA Vote CARRIZO OIL & GAS, INC. Ticker: CRZO Security ID: 144577103 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S.P. Johnson IV For For Management 1.2 Elect Director Steven A. Webster For Withhold Management 1.3 Elect Director Thomas L. Carter, Jr. For For Management 1.4 Elect Director Paul B. Loyd, Jr. For For Management 1.5 Elect Director F. Gardner Parker For For Management 1.6 Elect Director Roger A. Ramsey For For Management 1.7 Elect Director Frank A. Wojtek For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 11, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director John R. Brazil For For Management 1.3 Elect Director Eugene V. Fife For For Management 1.4 Elect Director Gail D. Fosler For For Management 1.5 Elect Director Peter A. Magowan For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder 4 Require a Majority Vote for the Election Against For Shareholder of Directors 5 Report on Foreign Military Sales Against Against Shareholder CELGENE CORP. Ticker: CELG Security ID: 151020104 Meeting Date: JUN 18, 2008 Meeting Type: Annual Record Date: APR 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Rodman L. Drake For For Management 1.5 Elect Director A. Hull Hayes, Jr. For Withhold Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management CENTRAL EUROPEAN MEDIA ENTERPRISES LTD Ticker: CETV Security ID: G20045202 Meeting Date: JUN 3, 2008 Meeting Type: Annual Record Date: APR 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald S. Lauder For Withhold Management 1.2 Elect Director Herbert A. Granath For For Management 1.3 Elect Director Michael Garin For Withhold Management 1.4 Elect Director Charles R. Frank, Jr. For For Management 1.5 Elect Director Herbert Kloiber For Withhold Management 1.6 Elect Director Igor Kolomoisky For Withhold Management 1.7 Elect Director Alfred W. Langer For For Management 1.8 Elect Director Bruce Maggin For For Management 1.9 Elect Director Ann Mather For For Management 1.10 Elect Director Christian Stahl For Withhold Management 1.11 Elect Director Eric Zinterhofer For Withhold Management 2 THE AMENDMENT OF BYE-LAW 12(3) TO ALLOW For For Management THE COMPANY TO HOLD TREASURY SHARES. 3 THE AMENDMENT OF BYE-LAWS 16, 18, 19 AND For For Management 20 TO CLARIFY THAT SHAREHOLDERS MAY HOLD UNCERTIFICATED SHARES AND THAT COMPANY IS NOT OBLIGED TO ISSUE PHYSICAL CERTIFICATES TO SHAREHOLDERS. 4 THE AMENDMENT OF BYE-LAWS 58(2) AND 88 TO For Against Management CONFORM THEM TO THE RULES AND REGULATIONS PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SHAREHOLDER PROPOSALS FOR GENERAL MEETINGS AND DIRECTOR NOMINATIONS. 5 AMENDMENT OF BYE-LAWS 160, or For Management ALLOW FOR ELECTRONIC DELIVERY OF NOTICES, INCLUDING PROXY MATERIALS, TO SHAREHOLDERS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 6 THE AMENDMENT OF BYE-LAWS 79, 80 AND 81 For For Management TO PERMIT THE BOARD OF DIRECTORS TO DETERMINE THE FORM OF PROXY. 7 THE AMENDMENT OF BYE-LAW or For Management THE PROVISION WITH RESPECT TO THE INDEMNIFICATION OF THE INDEPENDENT AUDITOR AND TO ADD PROVISION TO PERMIT COMPANY TO ADVANCE DEFENSE COSTS. 8 THE RECEIPT OF THE FINANCIAL STATEMENTS For For Management OF THE COMPANY AND THE AUDITORS REPORT THEREON FOR THE COMPANY S FISCAL YEAR. 9 THE APPOINTMENT OF DELOITTE & TOUCHE LLP For For Management AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY IN RESPECT OF THE FISCAL YEAR ENDING DECEMBER 31, 2 OF DIRECTORS, ACTING THROUGH THE AUDIT COMMITTEE. CENTRAL JAPAN RAILWAY CO. Ticker: 9022 Security ID: JP3566800003 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 4500 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 2.18 Elect Director For For Management 2.19 Elect Director For Against Management 2.20 Elect Director For For Management 2.21 Elect Director For Against Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 3.3 Appoint Internal Statutory Auditor For For Management CENTURY CASINOS, INC. Ticker: CNTY Security ID: 156492100 Meeting Date: JUN 16, 2008 Meeting Type: Annual Record Date: APR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Hoetzinger For Withhold Management 2 Ratify Auditors For For Management CHEESECAKE FACTORY, INC., THE Ticker: CAKE Security ID: 163072101 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Overton For For Management 1.2 Elect Director Agnieszka Winkler For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management CHESAPEAKE ENERGY CORP. Ticker: CHK Security ID: 165167107 Meeting Date: JUN 6, 2008 Meeting Type: Annual Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aubrey K. McClendon For For Management 1.2 Elect Director Don Nickles For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder CHIBA BANK LTD. Ticker: 8331 Security ID: JP3511800009 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 5.5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Retirement Bonuses for Directors For For Management and Statutory Auditor 5 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: Security ID: HK0144000764 Meeting Date: JUL 3, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of the Entire Issued Share For For Management Capital of Easton Overseas Ltd. and Shareholders' Loan to Win Good Investments Ltd. for a Total Consideration of HK$2.95 Billion Pursuant to the Share Purchase Agreement 2 Reelect Su Xingang as Director For For Management CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: Security ID: HK0144000764 Meeting Date: MAY 23, 2008 Meeting Type: Annual Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial Statements For For Management and Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Li Yinquan as Director For For Management 3b Reelect Hu Jianhua as Director For Against Management 3c Reelect Wang Hong as Director For For Management 3d Reelect Tsang Kam Lan as Director For For Management 3e Reelect Lee Yip Wah Peter as Director For For Management 3f Reelect Li Kwok Heem John as Director For Against Management 3g Reelect Li Ka Fai David as Director For For Management 3h Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares CHINA MOBILE (HONG KONG) LIMITED Ticker: CHLKF Security ID: HK0941009539 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAY 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Approve Final Dividend For For Management 2b Approve Special Dividend For For Management 3a Reelect Lu Xiangdong as Director For For Management 3b Reelect Xue Taohai as Director For For Management 3c Reelect Huang Wenlin as Director For Against Management 3d Reelect Xin Fanfei as Director For For Management 3e Reelect Lo Ka Shui as Director For For Management 4 Reappoint KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CLEAR CHANNEL OUTDOOR HOLDINGS, INC. Ticker: CCO Security ID: 18451C109 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall T. Mays For Withhold Management 1.2 Elect Director Marsha M. Shields For For Management COCA-COLA COMPANY, THE Ticker: KO Security ID: 191216100 Meeting Date: APR 16, 2008 Meeting Type: Annual Record Date: FEB 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Cathleen P. Black For For Management 4 Elect Director Barry Diller For Against Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director E. Neville Isdell For For Management 7 Elect Director Muhtar Kent For For Management 8 Elect Director Donald R. Keough For For Management 9 Elect Director Donald F. McHenry For For Management 10 Elect Director Sam Nunn For For Management 11 Elect Director James D. Robinson III For For Management 12 Elect Director Peter V. Ueberroth For For Management 13 Elect Director Jacob Wallenberg For For Management 14 Elect Director James B. Williams For For Management 15 Ratify Auditors For For Management 16 Approve Stock Option Plan For For Management 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 18 Require Independent Board Chairman Against For Shareholder 19 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights COMMERZBANK AG Ticker: CBK Security ID: DE0008032004 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: APR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports for Fiscal 2007 Vote (Non-Voting) 2 Approve Allocation of Income and For Did Not Management Dividends of EUR 1.00 per Share Vote 3 Approve Discharge of Management Board for For Did Not Management Fiscal 2007 Vote 4 Approve Discharge of Supervisory Board For Did Not Management for Fiscal 2007 Vote 5 Ratify PricewaterhouseCoopers AG as For Did Not Management Auditors for Fiscal 2008 Vote 6 Ratify PricewaterhouseCoopers AG as For Did Not Management Auditors for First Quarter of Fiscal 2009 Vote 7.1 Elect Sergio Balbinot to the Supervisory For Did Not Management Board Vote 7.2 Elect Burckhard Bergmann to the For Did Not Management Supervisory Board Vote 7.3 Elect Otto Happel to the Supervisory For Did Not Management Board Vote 7.4 Elect Hans-Peter Keitel to the For Did Not Management Supervisory Board Vote 7.5 Elect Friedrich Luerssen to the For Did Not Management Supervisory Board Vote 7.6 Elect Ulrich Middelmann to the For Did Not Management Supervisory Board Vote 7.7 Elect Klaus-Peter Mueller to the For Did Not Management Supervisory Board Vote 7.8 Elect Klaus Mueller-Gebel to the For Did Not Management Supervisory Board Vote 7.9 Elect Marcus Schenck to the Supervisory For Did Not Management Board Vote 7.10 Elect Heinrich Weiss to the Supervisory For Did Not Management Board Vote 7.11 Elect Thomas Kremer as Alternate For Did Not Management Supervisory Board Member Vote 7.12 Elect Christian Rau as Alternate For Did Not Management Supervisory Board Member Vote 8 Authorize Repurchase of up to 5 Percent For Did Not Management of Issued Share Capital for Trading Vote Purposes 9 Authorize Share Repurchase Program and For Did Not Management Reissuance or Cancellation of Repurchased Vote Shares 10 Authorize Use of Financial Derivatives of For Did Not Management up to 5 Percent of Issued Share Capital Vote When Repurchasing Shares 11 Approve Creation of EUR 470 Million Pool For Did Not Management of Capital without Preemptive Rights Vote 12 Approve Issuance of Warrants/Bonds with For Did Not Management Warrants Attached/Convertible Bonds Vote without Preemptive Rights up to Aggregate Nominal Amount of EUR 4,000 Million; Approve Creation of EUR 416 Million Pool of Capital to Guarantee Conversion Rights 13 Approve Issuance of Warrants/Bonds with For Did Not Management Warrants Attached/Convertible Bonds with Vote Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 4,000 Million; Approve Creation of EUR 416 Million Pool of Capital to Guarantee Conversion Rights 14 Approve Affiliation Agreement with For Did Not Management Subsidiary Commerz Services Holding GmbH Vote 15 Approve Affiliation Agreement with For Did Not Management Subsidiary Commerzbank Auslandsbanken Vote Holding Nova GmbH COMPAGNIE DE SAINT GOBAIN Ticker: SGO Security ID: FR0000125007 Meeting Date: JUN 5, 2008 Meeting Type: Annual/Special Record Date: JUN 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.05 per Share 4 Approve Transaction with Wendel For For Management 5 Approve Transaction with Jean-Louis Beffa For For Management Related to Pension Benefits 6 Approve Transaction with Pierre-Andre de For For Management Chalendar Related to Pension Benefits 7 Approve Transaction with Pierre-Andre de For Against Management Chalendar Related to Severance Payments 8 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 9 Reelect Jean-Louis Beffa as Director For For Management 10 Reelect Isabelle Bouillot as Director For For Management 11 Reelect Sylvia Jay as Director For For Management 12 Elect Jean-Bernard Lafonta as Director For For Management 13 Elect Bernard Gautier as Director For For Management 14 Authorize Board to Issue Free Warrants For For Management with Preemptive Rights During a Public Tender Offer or Share Exchange 15 Amend Article 9 of the Bylaws Re: Board For For Management Composition 16 Authorize Filing of Required For For Management Documents/Other Formalities COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: CH0012731458 Meeting Date: SEP 13, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Allocation of Income and For Did Not Management Dividends of EUR 0.054 per A Bearer Share Vote and EUR 0.0054 per B Registered Share 3 Approve Discharge of Board and Senior For Did Not Management Management Vote 4.1 Reelect Johann Rupert as Director For Did Not Management Vote 4.2 Reelect Jean-Paul Aeschimann as Director For Did Not Management Vote 4.3 Reelect Franco Cologni as Director For Did Not Management Vote 4.4 Reelect Lord Douro as Director For Did Not Management Vote 4.5 Reelect Yves-Andre Istel as Director For Did Not Management Vote 4.6 Reelect Richard Lepeu as Director For Did Not Management Vote 4.7 Reelect Ruggero Magnoni as Director For Did Not Management Vote 4.8 Reelect Simon Murray as Director For Did Not Management Vote 4.9 Reelect Alain Perrin as Director For Did Not Management Vote 4.10 Reelect Norbert Platt as Director For Did Not Management Vote 4.11 Reelect Alan Quasha as Director For Did Not Management Vote 4.12 Reelect Lord Clifton as Director For Did Not Management Vote 4.13 Reelect Jan Rupert as Director For Did Not Management Vote 4.14 Reelect Juergen Schrempp as Director For Did Not Management Vote 4.15 Reelect Martha Wikstrom as Director For Did Not Management Vote 4.16 Elect Anson Chan as Director For Did Not Management Vote 5 Ratify PricewaterhouseCoopers as Auditors For Did Not Management Vote COMPANHIA VALE DO RIO DOCE Ticker: RIODF Security ID: BRVALEACNPA3 Meeting Date: AUG 30, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: General Matters For For Management 2 Approve 2:1 Stock Split and Amend For For Management Articles 5 and 6 Accordingly 3 Consolidate Articles For For Management 4 Approve Acquisition of Controlling For For Management Interest in AMCI Holding Australia 5 Elect One Director For For Management COMPASS GROUP PLC Ticker: CPG Security ID: GB0005331532 Meeting Date: FEB 8, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 7.2 Pence Per For For Management Ordinary Share 4 Elect Sir James Crosby as Director For For Management 5 Elect Tim Parker as Director For For Management 6 Elect Susan Murray as Director For For Management 7 Re-elect Sir Roy Gardner as Director For For Management 8 Re-elect Steve Lucas as Director For For Management 9 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 63,100,000 12 Subject to the Passing of Resolution 11, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 9,400,000 13 Authorise 189,000,000 Ordinary Shares for For For Management Market Purchase 14 Authorise the Company and Any Company For For Management which is or Becomes a Subsidiary of the Company to Make Donations to Political Parties, to Make Donations to Political Organisations Other Than Political Parties and to Incur Political Expenditure up to GBP 125,000 15 Adopt New Articles of Association For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold W. McGraw III For For Management 2 Elect Director James J. Mulva For For Management 3 Elect Director Bobby S. Shackouls For For Management 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Require Director Nominee Qualifications Against Against Shareholder 7 Report on Indigenous Peoples Rights Against Against Shareholder Policies 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Report on Political Contributions Against For Shareholder 10 Adopt Greenhouse Gas Emissions Goals for Against For Shareholder Products and Operations 11 Report on Community Environmental Impacts Against Against Shareholder of Operations 12 Report on Environmental Damage from Against For Shareholder Drilling in the National Petroleum Reserve 13 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 14 Report on Global Warming Against Against Shareholder CONSOL ENERGY, INC. Ticker: CNX Security ID: 20854P109 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Whitmire For For Management 1.2 Elect Director J. Brett Harvey For For Management 1.3 Elect Director James E. Altmeyer, Sr. For Withhold Management 1.4 Elect Director William E. Davis For For Management 1.5 Elect Director Raj K. Gupta For For Management 1.6 Elect Director Patricia A. Hammick For For Management 1.7 Elect Director David C. Hardesty, Jr. For For Management 1.8 Elect Director John T. Mills For For Management 1.9 Elect Director William P. Powell For For Management 1.10 Elect Director Joseph T. Williams For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Report on GHG Emissions Reductions From Against For Shareholder Products and Operations CORPORACION MOCTEZUMA S.A.B. DE C.V. Ticker: Security ID: MXP314311103 Meeting Date: APR 2, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 24 of the Company Bylaws For Against Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CORPORACION MOCTEZUMA S.A.B. DE C.V. Ticker: Security ID: MXP314311103 Meeting Date: APR 2, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve CEO and Auditors' Report on For For Management Financial Statements and Statutory Reports for Fiscal Year Ended 12-31-07 1.2 Receive Board's Opinion on CEO and For For Management Auditors' Report on Financial Statements and Statutory Reports for Fiscal Year Ended 12-31-07 1.3 Approve Report on Tax Obligations in For For Management Accordance with Article 86 of Tax Law 1.4 Approve Board's Report on Accounting For For Management Criteria Policy and Disclosure Policy in Accordance with Article 172-B of Company Law 1.5 Approve Report Re: Activities and For For Management Operations Undertaken by the Board in Accordance with Article 28 of Company Law 1.6 Approve Corporate Practices and Audit For For Management Committee's Report Regarding Company's Subsidiaries in Accordance with Article 43 of Company Law 2 Approve Financial Statements for Fiscal For For Management Year Ended 12-31-07 and Approve Allocation of Income 3 Approve Ordinary Dividends of MXN 0.90 For For Management Per Share 4 Approve Maximum Amount for the Repurchase For For Management of Shares 5 Elect/Ratify Directors (Bundled) and For For Management Company Secretary 6 Approve Remuneration of Directors and For For Management Company Secretary 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CREDITO EMILIANO S.P.A. (CREDEM) Ticker: Security ID: IT0003121677 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, Statutory For Did Not Management Reports, and Allocation of Income for the Vote Fiscal Year 2007 2 Approve Remuneration of Directors for the For Did Not Management Fiscal Year 2008 Vote 3 Fix Attendance Fees of Directors and For Did Not Management Statutory Auditors Vote CREDITO EMILIANO S.P.A. (CREDEM) Ticker: Security ID: IT0003121677 Meeting Date: JUN 26, 2008 Meeting Type: Special Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Capital Through the For Did Not Management Issuance of Shares in the Maximum Amount Vote of EUR 500 Million With Preemptive Rights; Amend Art. 5 of Company Bylaws Accordingly CRH PLC Ticker: CRHCF Security ID: IE0001827041 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Dividends For For Management 3a Elect N. Hartery as Director For For Management 3b Elect T.W. Hill as Director For For Management 3c Elect K. McGowan as Director For For Management 3d Elect J.M.C. O'Connor as Director For For Management 3e Elect U-H. Felcht as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to an Aggregate Amount of EUR 9,195,000 Ordinary Shares 6 Authorize Share Repurchase up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Treasury Shares For For Management 8 Amend Memorandum of Association Re: For For Management Transactions of the Company 9 Amend Articles of Association Re: For For Management Definition of Terms DAIKIN INDUSTRIES LTD. Ticker: 6367 Security ID: JP3481800005 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 19 2 Authorize Share Repurchase Program For For Management 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 4 Appoint Internal Statutory Auditor For For Management 5 Appoint Alternate Internal Statutory For For Management Auditor 6 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors DAIMLER AG Ticker: DAI Security ID: DE0007100000 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2 per Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2008 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7 Authorize Use of Financial Derivatives of For For Management up to 5 percent of Issued Share Capital When Repurchasing Shares 8.1 Elect Sari Baldauf to the Supervisory For For Management Board 8.2 Elect Juergen Hambrecht to the For For Management Supervisory Board 9 Approve Remuneration of Supervisory Board For For Management 10 Approve Creation of EUR 500 Million Pool For For Management of Capital with Preemptive Rights 11 Approve Creation of EUR 500 Million Pool For For Management of Capital without Preemptive Rights 12 Authorize Special Audit Re: Alleged Against Against Shareholder Mismanagement of 2007 Share Repurchase Program; Appoint Nicola Monissen as Special Auditor 13 Authorize Special Audit Re: Alleged Waste Against Against Shareholder of Company Resources in Connection with Renaming of Company; Appoint Nicola Monissen as Special Auditor 14 Amend Articles Re: Outside Board Against Against Shareholder Memberships of Supervisory Board Members 15 Amend Articles Re: Separate Counting of Against Against Shareholder Proxy Votes at General Meetings 16 Amend Articles Re: Written Protocol for Against Against Shareholder General Meetings 17 Authorize Special Audit Re: Conversion Against Against Shareholder Ratio for Merger between Daimler-Benz AG and Chrysler Corporation; Appoint Nicola Monissen as Special Auditor 18 Authorize Special Audit Re: Spring 2003 Against Against Shareholder Stock Option Grants; Appoint Nicola Monissen as Special Auditor 19 Authorize Special Audit Re: Statements Against Against Shareholder Made by Former CEO Juergen Schrempp in Connection with U.S. Class Action Lawsuit; Appoint Nicola Monissen as Special Auditor 20 Authorize Special Audit Re: Knowledge of Against Against Shareholder Management and Supervisory Boards Re: U.S. Securites and Exchange Commission and Department of Justice Investigations; Appoint Nicola Monissen as Special Auditor 21 Authorize Special Audit Re: Alleged Against Against Shareholder Connections between Management and Supervisory Boards and Prison Sentence of Gerhard Schweinle; Appoint Nicola Monissen as Special Auditor 22 Authorize Special Audit Re: Supervisory Against Against Shareholder Board Monitoring of Former CEO Juergen Schrempp; Appoint Nicola Monissen as Special Auditor 23 Appoint Representative to Enforce Against Against Shareholder Compensation Claims Against Current and Former Supervisory Board Members Relating to Former CEO Juergen Schrempp DAIMLERCHRYSLER AG Ticker: DAI Security ID: DE0007100000 Meeting Date: OCT 4, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name to Daimler AG For For Management 2 Amend Articles Re: Change Name of Company Against Against Shareholder to Daimler-Benz AG 3 Authorize Special Audit of Costs in Against Against Shareholder Connection with Change of Company Name; Appoint Nicola Monissen as Special Auditor 4 Withdraw Confidence in Supervisory Board Against Against Shareholder Member Erich Klemm 5 Amend Articles Re: Location of General Against Against Shareholder Meetings 6 Establish Mandatory Retirement Age for Against Against Shareholder Directors 7 Amend Articles Re: Outside Boards of Against Against Shareholder Supervisory Board Members 8 Amend Articles Re: Shareholder Right to Against Against Shareholder Speak at General Meetings 9 Amend Articles Re: Separate Counting of Against Against Shareholder Proxy Votes at General Meetings 10 Amend Articles Re: Written Protocol for Against Against Shareholder General Meetings 11a Instruct Management Board to Prepare Against Against Shareholder Shareholder Vote on Conversion of Corporate Structure to European Company (Societas Europaea) at 2008 AGM 11b Authorize Management Board to Enter Against Against Shareholder Negotiations with Employee Representatives to Reduce Size of Supervisory Board to 12 Members 12 Authorize Special Audit of Conversion Against Against Shareholder Ratio for Merger Between Daimler-Benz AG and Chrysler Corporation; Appoint Nicola Monissen as Special Auditor 13 Authorize Special Audit of Spring 2003 Against Against Shareholder Stock Option Grants; Appoint Nicola Monissen as Special Auditor 14 Authorize Special Audit of Statements Against Against Shareholder Made by Former CEO Juergen Schrempp in Connection with US Class Action Lawsuit; Appoint Nicola Monissen as Special Auditor 15 Authorize Special Audit Re: Knowledge of Against Against Shareholder Management and Supervisory Boards Re: US Secutities and Exchange Commission and Department of Justice Investigations; Appoint Nicola Monissen as Special Auditor 16 Authorize Special Audit Re: Alleged Against Against Shareholder Connections Between Management and Supervisory Boards and Prison Sentence of Gerhard Schweinle; Appoint Nicola Monissen as Special Auditor 17 Authorize Special Audit Re: Supervisory Against Against Shareholder Board Monitoring of Former CEO Juergen Schrempp; Appoint Nicola Monissen as Special Auditor DAKTRONICS, INC. Ticker: DAKT Security ID: 234264109 Meeting Date: AUG 15, 2007 Meeting Type: Annual Record Date: JUN 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Morgan For For Management 1.2 Elect Director John L. Mulligan For For Management 1.3 Elect Director Duane E. Sander For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DANSKE BANK AS (FORMERLY DEN DANSKE BANK) Ticker: Security ID: DK0010274414 Meeting Date: MAR 4, 2008 Meeting Type: Annual Record Date: FEB 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Report; Approve Discharge of Directors; Approve Allocation of Income and Dividends of DKK 8.50 per Share 2 Reelect Alf Duch-Pedersen, Henning For For Management Christophersen, Sten Scheibye, Claus Vastrup, and Birgit Aagaard-Svendsen to Supervisory Board; Elect Mats Jansson as New Member of Supervisory Board 3 Reelect Grant Thornton and elect KPMG as For For Management Auditors 4 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5 Approve Guidelines for Incentive-Based For For Management Compensation for Executive Management and Board 6 Amend Articles Re: Definition of Board For For Management Quorum 7 Apply Bill Deposited in UK Parliament to For For Management Allow Conversion of Subsidiary in Northern Ireland into a Branch 8 Shareholder Proposal: Amend Articles to Against Against Shareholder Remove Possibility of Board to Issue Shares without Preemptive Rights DENSO CORP. Ticker: 6902 Security ID: JP3551500006 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 29 2 Authorize Share Repurchase Program For For Management 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For For Management 4 Approve Stock Option Plan For For Management 5 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors DEUTSCHE POST AG Ticker: DPW Security ID: DE0005552004 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.90 per Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2008 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7 Elect Wulf von Schimmelmann to the For For Management Supervisory Board 8.1 Amend Articles Re: Allow Electronic For For Management Distribution of Company Communications 8.2 Amend Articles Re: Allow Editorial For For Management Changes without Shareholders Approval 8.3 Amend Articles Re: Remuneration of For For Management Nomination Committee Members DEVON ENERGY CORP. Ticker: DVN Security ID: 25179M103 Meeting Date: JUN 4, 2008 Meeting Type: Annual Record Date: APR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Hager For For Management 1.2 Elect Director John A. Hill For For Management 1.3 Elect Director Mary P. Ricciardello For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management 4 Declassify the Board of Directors For For Management DIAGEO PLC (FORMERLY GUINNESS PLC) Ticker: DGEAF Security ID: GB0002374006 Meeting Date: OCT 16, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 20.15 Pence Per For For Management Ordinary Share 4 Re-elect Maria Lilja as Director For For Management 5 Re-elect Nick Rose as Director For For Management 6 Re-elect Paul Walker as Director For For Management 7 Reappoint KPMG Audit Plc as Auditors and For For Management Authorise the Board to Determine Their Remuneration 8 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 253,783,000 9 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 38,067,000 10 Authorise 263,122,000 Ordinary Shares for For For Management Market Purchase 11 Authorise the Company to Make Political For For Management Donations to Political Parties up to GBP 200,000, to Make Political Donations to Political Organisations Other Than Political Parties up to GBP 200,000 and to Incur Political Expenditure up to GBP 200,000 12 Approve Diageo Plc 2007 United States For For Management Employee Stock Purchase Plan 13 Amend Articles of Association For For Management DIAGNOSTICOS DA AMERICA SA Ticker: Security ID: BRDASAACNOR1 Meeting Date: JUL 6, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Terms of Incorporation of DASA For For Management Participacoes SA, Platypus SA, and BALU 460 Participacoes SA into the Company 2 Ratify KPMG to Evaluate the Assets of the For For Management Companies Being Incorporated 3 Approve KPMG's Asset Assessment For For Management 4 Approve Incorporation of DASA For For Management Participacoes SA, Platypus SA, and BALU 460 Participacoes SA into the Company DIAGNOSTICOS DA AMERICA SA Ticker: Security ID: BRDASAACNOR1 Meeting Date: JUL 6, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 20 of the Bylaws For For Management 2 Ratify Acquisition of Exame Laboratorios For For Management de Patologia Clinica Ltda DIAGNOSTICOS DA AMERICA SA Ticker: Security ID: BRDASAACNOR1 Meeting Date: AUG 9, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Acquisition of 11 Million Shares For For Management of Cientificalab Produtos Laboratoriais e Sistemas SA DNB NOR ASA (FRMLY DNB HOLDING ASA (FORMERLY DEN NORSKE BANK AS)) Ticker: Security ID: NO0010031479 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Committee of For For Management Representatives, Control Committee, and Nominating Committee 2 Approve Remuneration of Auditors For For Management 3 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 4.50 per Share; Approve Group Contributions in the Amount of NOK 6.5 Billion to Subsidiary Vital Forsikring ASA 4 Elect Ten Members of Committee of For For Management Representatives 5 Elect Vice-Chairman and One Deputy Member For For Management of Control Committee 6 Elect Four Members of Nominating For For Management Committee 7 Ratify Ernst & Young as Auditors For For Management 8 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 9a Approve Advisory Part of Remuneration For For Management Policy And Other Terms of Employment For Executive Management 9b Approve Binding Part of Remuneration For For Management Policy And Other Terms of Employment For Executive Management 10 Approve Instructions for Nominating For For Management Committee 11 Amend Articles Re: Specify Two-Year Terms For For Management for Nominating Committee Members DOMINION RESOURCES, INC. Ticker: D Security ID: 25746U109 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter W. Brown For For Management 2 Elect Director George A. Davidson, Jr. For For Management 3 Elect Director Thomas F. Farrell, II For For Management 4 Elect Director John W. Harris For For Management 5 Elect Director Robert S. Jepson, Jr. For For Management 6 Elect Director Mark J. Kington For For Management 7 Elect Director Benjamin J. Lambert, III For For Management 8 Elect Director Margaret A. McKenna For For Management 9 Elect Director Frank S. Royal For For Management 10 Elect Director David A. Wollard For For Management 11 Ratify Auditors For For Management DRAGON OIL PLC Ticker: Security ID: IE0000590798 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Re-elect Hussain M Sultan as Director For For Management 2b Re-elect Jeremy J Key as Director For For Management 2c Re-elect Nigel McCue as Director For For Management 2d Re-elect Ahmad Sharaf as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Authorize General Meetings Outside the For For Management Republic of Ireland 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase up to 10 For For Management Percent of Issued Share Capital 7 Amend Articles Re: Electronic For For Management Communication E.I. DU PONT DE NEMOURS & CO. Ticker: DD Security ID: 263534109 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: MAR 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Brown For For Management 1.2 Elect Director Robert A. Brown For For Management 1.3 Elect Director Bertrand P. Collomb For For Management 1.4 Elect Director Curtis J. Crawford For For Management 1.5 Elect Director Alexander M. Cutler For For Management 1.6 Elect Director John T. Dillon For For Management 1.7 Elect Director Eleuthere I. du Pont For For Management 1.8 Elect Director Marillyn A. Hewson For For Management 1.9 Elect Director Charles O. Holliday, Jr. For For Management 1.10 Elect Director Lois D. Juliber For For Management 1.11 Elect Director Sean O'Keefe For For Management 1.12 Elect Director William K. Reilly For For Management 2 Ratify Auditors For For Management 3 Report on Plant Closures Against Against Shareholder 4 Require Independent Board Chairman Against For Shareholder 5 Report on Global Warming Against Against Shareholder 6 Amend Human Rights Policies Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation E.ON AG (FORMERLY VEBA AG) Ticker: EONAF Security ID: DE0007614406 Meeting Date: APR 30, 2008 Meeting Type: Annual Record Date: APR 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 2 Approve Allocation of Income and For For Management Dividends of EUR 4.10 per Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5a Reelect Ulrich Hartmann to the For For Management Supervisory Board 5b Reelect Ulrich Hocker to the Supervisory For For Management Board 5c Reelect Ulrich Lehner to the Supervisory For For Management Board 5d Elect Bard Mikkelsen to the Supervisory For For Management Board 5e Reelect Henning Schulte-Noelle to the For For Management Supervisory Board 5f Elect Karen de Segundo to the Supervisory For For Management Board 5g Elect Theo Siegert to the Supervisory For For Management Board 5h Reelect Wilhelm Simson to the Supervisory For For Management Board 5i Reelect Georg von Waldenfels to the For For Management Supervisory Board 5j Elect Werner Wenning to the Supervisory For For Management Board 6 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2008 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares; Authorize Use of Financial Derivatives of up to 5 Percent of Issued Share Capital When Repurchasing Shares 8 Approve Conversion of Bearer Shares into For For Management Registered Shares 9 Approve 3:1 Stock Split; Approve EUR For For Management 266.8 Million Capitalization of Reserves for Purpose of Stock Split; Amend Articles to Reflect Changes in Capital 10a Amend Articles Re: Allow Electronic For For Management Distribution of Company Communications 10b Amend Articles Re: Remuneration Policy For For Management for Nominating Committee 10c Amend Articles Re: Chairman of General For For Management Meeting 11 Approve Affiliation Agreement with E.ON For For Management Fuenfzehnte Verwaltungs GmbH 12 Approve Affiliation Agreement with E.ON For For Management Sechzehnte Verwaltungs GmbH EAST JAPAN RAILWAY CO Ticker: 9020 Security ID: JP3783600004 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 5000 2 Amend Articles To: Increase Authorized For For Management Capital - Amend Articles to Reflect Digitalization of Share Certificates 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For For Management 3.14 Elect Director For For Management 3.15 Elect Director For For Management 3.16 Elect Director For For Management 3.17 Elect Director For For Management 3.18 Elect Director For For Management 3.19 Elect Director For For Management 3.20 Elect Director For For Management 3.21 Elect Director For For Management 3.22 Elect Director For For Management 3.23 Elect Director For For Management 3.24 Elect Director For For Management 3.25 Elect Director For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 5 Amend Articles to Allow Company to Against Against Shareholder Determine Issues Related to Safety, Environment, and Labor Policies at Shareholder Meetings 6 Rectify Labor Policies Against Against Shareholder 7 Amend Articles to Require Disclosure of Against For Shareholder Individual Compensation for Directors 8 Amend Articles to Require Appointment of Against Against Shareholder Outside Directors 9 Amend Articles to Require Shareholder Against Against Shareholder Approval to Appoint Senior Advisors and Determine Their Compensation 10.1 Remove Director from Office Against Against Shareholder 10.2 Remove Director from Office Against Against Shareholder 10.3 Remove Director from Office Against Against Shareholder 10.4 Remove Director from Office Against Against Shareholder 10.5 Remove Director from Office Against Against Shareholder 11.1 Appoint Shareholder Nominee to the Board Against Against Shareholder 11.2 Appoint Shareholder Nominee to the Board Against Against Shareholder 11.3 Appoint Shareholder Nominee to the Board Against Against Shareholder 11.4 Appoint Shareholder Nominee to the Board Against Against Shareholder 11.5 Appoint Shareholder Nominee to the Board Against Against Shareholder 12 Cut Director Compensation by 10 Percent Against Against Shareholder 13 Approve Alternate Income Allocation Against Against Shareholder Proposal to Establish Reserve for Reemployment of Former JNR Employees 14 Approve Alternate Income Allocation Against Against Shareholder Proposal to Establish Reserve for Consolidation of Local Rail Lines EDP-ENERGIAS DE PORTUGAL S.A Ticker: Security ID: PTEDP0AM0009 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For Did Not Management Financial Statements and Statutory Vote Reports for Fiscal 2007 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Approve Discharge of Management and For Did Not Management Oversight Bodies Vote 4 Authorize Repurchase and Reissuance of For Did Not Management Shares Vote 5 Authorize Repurchase and Reissuance of For Did Not Management Bonds Vote 6 Elect Supervisory Board Members For Did Not Management Vote 7 Amend Articles For Did Not Management Vote EISAI CO. LTD. Ticker: 4523 Security ID: JP3160400002 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Haruo Naito For For Management 1.2 Elect Director Tadashi Temmyo For For Management 1.3 Elect Director Tetsushi Ogawa For For Management 1.4 Elect Director Hiroyuki Mitsui For For Management 1.5 Elect Director Yoshiyuki Kishimoto For For Management 1.6 Elect Director Ko-Yung Tung For For Management 1.7 Elect Director Shinji Hatta For For Management 1.8 Elect Director Norihiko Tanikawa For Against Management 1.9 Elect Director Satoru Anzaki For For Management 1.10 Elect Director Junji Miyahara For For Management 1.11 Elect Director Kimitoshi Yabuki For For Management 2 Approve Stock Option Plan For For Management ELECTRICITE DE FRANCE Ticker: Security ID: FR0010242511 Meeting Date: DEC 20, 2007 Meeting Type: Special Record Date: DEC 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement and Its For For Management Remuneration to C6 2 Remove Article 18 of Association Pursuant For For Management to item 1 and Renumber the Bylaws 3 Authorize Filing of Required For For Management Documents/Other Formalities ELECTRICITE DE FRANCE Ticker: Security ID: FR0010242511 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAY 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.28 per Share A Approve Alternate Income Allocation Against Against Shareholder Proposal and Dividends of EUR 0.84 per Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 174,000 6 Authorize Repurchase of Up to 10 Percent For Against Management of Issued Share Capital 7 Approve Transaction with Daniel Camus For For Management 8 Elect Bruno Lafont as Director For For Management 9 Authorize Filing of Required For For Management Documents/Other Formalities EMPEROR ENTERTAINMENT HOTEL LIMITED Ticker: Security ID: BMG313891027 Meeting Date: AUG 16, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management Entered Into Between World Million Profits Ltd. and Courage Wisdom Investments Ltd. Regarding the Acquisition 2 Approve Whitewash Waiver For For Management EMPEROR ENTERTAINMENT HOTEL LIMITED Ticker: Security ID: BMG313891027 Meeting Date: SEP 20, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Luk Siu Man, Semon as Director For For Management 3b Reelect Wong Chi Fai as Director For For Management 3c Reelect Fan Man Seung, Vanessa as For For Management Director 3d Reelect Mok Fung Lin, Ivy as Director For For Management 3e Reelect Chan Sim Ling, Irene as Director For For Management 3f Reelect Chan Wiling, Yvonne as Director For For Management 3g Reelect Wan Choi Ha as Director For For Management 3h Authorize Board to Fix the Remuneration For For Management of Directors 3i Authorize Board to Appoint Additional For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares ENTERGY CORP. Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 2, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Simon D. DeBree For For Management 4 Elect Director Gary W. Edwards For For Management 5 Elect Director Alexis M. Herman For For Management 6 Elect Director Donald C. Hintz For For Management 7 Elect Director J. Wayne Leonard For For Management 8 Elect Director Stuart L. Levenick For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For For Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Limit Executive Compensation Against Against Shareholder 16 Report on Political Contributions Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ERSTE BANK DER OESTERREICHISCHEN SPARKASSEN AG Ticker: Security ID: AT0000652011 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports (Non-Voting) Vote 2 Approve Allocation of Income For Did Not Management Vote 3a Approve Discharge of Management Board For Did Not Management Vote 3b Approve Discharge of Supervisory Board For Did Not Management Vote 4 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 5 Elect Supervisory Board Members For Did Not Management Vote 6 Ratify Auditors For Did Not Management Vote 7 Authorize Repurchase of Issued Share For Did Not Management Capital for Trading Purposes Vote 8 Authorize Repurchase of Issued Share For Did Not Management Capital for Purposes Other Than Trading Vote 9a Receive Board Report on Spin-Off None Did Not Management Agreement Vote 9b Approve Spin-Off Agreement of Business For Did Not Management Division Oesterreich from Erste Bank der Vote oesterreichischen Sparkassen AG to Dritte Wiener Vereins-Sparcasse AG 9c Amend Articles Re: Preamble, Company For Did Not Management Name, and Corporate Purpose Vote 10 Approve Stock Option Plan for Key For Did Not Management Employees Vote 11 Adopt New Articles of Association For Did Not Management Vote EVROCEMENT GROUP OJSC Ticker: Security ID: RU000A0JNUJ7 Meeting Date: AUG 11, 2007 Meeting Type: Special Record Date: JUL 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2 Approve Large-Scale Transaction For Against Management FAIRFAX MEDIA LTD. (FRM FAIRFAX HOLDINGS LTD) Ticker: FXJ Security ID: AU000000FXJ5 Meeting Date: NOV 30, 2007 Meeting Type: Annual Record Date: NOV 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended July 1, 2007 2a Elect John B. Fairfax as Director For For Management 2b Elect Nicholas Fairfax as Director For For Management 2c Elect Robert Savage as Director For For Management 2d Elect Julia King as Director For For Management 2e Elect David Evans as Director For For Management 3 Approve Remuneration Report for the For For Management Financial Year Ended July 1, 2007 4 Approve Increase in Remuneration for For For Management Non-Executive Directors from A$1.5 Million to A$2.0 Million Per Annum FAIRPOINT COMMUNICATIONS, INC Ticker: FRP Security ID: 305560104 Meeting Date: JUN 18, 2008 Meeting Type: Annual Record Date: APR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude C. Lilly For For Management 1.2 Elect Director Robert S. Lilien For For Management 1.3 Elect Director Thomas F. Gilbane, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management FANUC LTD. Ticker: 6954 Security ID: JP3802400006 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 90.14 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 3 Appoint Internal Statutory Auditor For For Management FIRSTGROUP PLC Ticker: Security ID: GB0003452173 Meeting Date: JUL 12, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 10.5 Pence Per For For Management Share 4 Re-elect Moir Lockhead as Director For For Management 5 Re-elect John Sievwright as Director For For Management 6 Re-elect Dean Finch as Director For For Management 7 Re-elect David Leeder as Director For For Management 8 Elect Audrey Baxter as Director For For Management 9 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 7,304,646 12 Subject to the Passing of Resolution 11, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 1,095,697 13 Authorise 43,750,000 Ordinary Shares for For For Management Market Purchase 14 Authorise the Company to Make EU For For Management Political Organisation Donations up to GBP 250,000 and to Incur EU Political Expenditure up to GBP 250,000 15 Adopt Workplace Human Rights Policy; Against Against Shareholder Prepare Annual Report Available to Shareholders Concerning Implementation of this Policy; Meet the Expenses Incurred in Giving Effect to this Resolution FLSMIDTH & CO.(FORMERLY FLS INDUSTRIES) Ticker: FLS Security ID: DK0010234467 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: APR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board and Management None None Management 2 Receive Financial Statements and None None Management Statutory Reports 3 Approve Financial Statements and For For Management Statutory Report; Approve Discharge of Directors 4 Approve Allocation of Income For For Management 5 Reelect Joergen Worning, Jens Stephensen, For For Management Torkil Bentzen, Jesper Oversen, and Soeren Vinter as Directors; Elect Martin Ivert as Director (Bundled) 6 Ratify Deloitte as Auditors For For Management 7a Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7b Approve Guidelines for Incentive-Based For For Management Compensation for Executive Management and Board 7c Reduce Par Value from DKK 20 to DKK 1 per For Against Management Share; Various Other Minor and Editorial Changes 7d Authorize Board or Chairman of Meeting to For For Management Make Editorial Changes to Adopted Resolutions in Connection with Registration 7e Shareholder Proposal: Disclose Director Against Against Shareholder Shareholdings; Establish Shareholding Requirements for Directors FLUGHAFEN WIEN AG Ticker: FLU Security ID: AT0000911805 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports (Non-Voting) Vote 2 Approve Allocation of Income For Did Not Management Vote 3 Approve Discharge of Management and For Did Not Management Supervisory Board Vote 4 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 5 Elect Supervisory Board Members For Did Not Management Vote 6 Ratify Auditors For Did Not Management Vote FOMENTO ECONOMICO MEXICANO S.A.B. DE C.V. (FEMSA) Ticker: FMX Security ID: 344419106 Meeting Date: APR 22, 2008 Meeting Type: Annual/Special Record Date: MAR 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 REPORT OF THE BOARD OF DIRECTORS; For For Management PRESENTATION OF THE FINANCIAL STATEMENTS OF FOMENTO ECONOMICO MEXICANO, S.A.B. DE C.V. FOR THE 2; REPORT OF THE CHIEF EXECUTIVE OFFICER AND THE OPINION OF THE BOARD OF DIRECTORS WITH RESPECT TO SUCH REPORT 2 REPORT WITH RESPECT TO THE COMPLIANCE OF For For Management TAX OBLIGATIONS, PURSUANT TO ARTICLE 86, SUBSECTION XX OF THE INCOME TAX LAW (LEY DEL IMPUESTO SOBRE LA RENTA). 3 APPLICATION OF THE RESULTS FOR THE 2007 For For Management FISCAL YEAR, INCLUDING THE PAYMENT OF A CASH DIVIDEND, IN MEXICAN PESOS 4 PROPOSAL TO DETERMINE AS THE MAXIMUM For For Management AMOUNT OF RESOURCES TO BE USED FOR THE SHARE REPURCHASE PROGRAM, THE AMOUNT OF $3,000,000,000.00 MEXICAN PESOS, PURSUANT TO ARTICLE 56 OF THE SECURITIES MARKET LAW. 5 ELECTION OF PROPRIETARY AND ALTERNATE For For Management MEMBERS AND SECRETARIES OF THE BOARD OF DIRECTORS, QUALIFICATION OF THEIR INDEPENDENCE, IN ACCORDANCE WITH THE SECURITIES MARKET LAW, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. 6 PROPOSAL TO INTEGRATE THE FOLLOWING For For Management COMMITTEES: (I) FINANCE AND PLANNING, (II) AUDIT, AND (III) CORPORATE PRACTICES; APPOINTMENT OF THEIR RESPECTIVE CHAIRMAN, AND RESOLUTION WITH RESPECT TO THEIR REMUNERATION. 7 APPOINTMENT OF DELEGATES FOR THE For For Management EXECUTION AND FORMALIZATION OF THE MEETING S RESOLUTION. 8 READING AND, IF APPLICABLE, APPROVAL OF For For Management THE MINUTES. 9 DECIDE WHETHER TO PERMIT SHARES TO For For Management CONTINUE TO BE BUNDLED IN UNITS BEYOND MAY 11, 2008, UNTIL THE SHAREHOLDERS APPROVE A RESOLUTION TO DISSOLVE SUCH UNIT STRUCTURE. 10 DECIDE WHETHER TO EXTEND, BEYOND MAY 11, For Against Management 2008, THE CURRENT SHARE STRUCTURE OF THE COMPANY, UNTIL THE SHAREHOLDERS APPROVE A RESOLUTION FOR THE CONVERSION OF THE SERIES "D" SHARES INTO SERIES "B" AND SERIES "L" SHARES. 11 DECIDE WHETHER TO AMEND ARTICLES 6, 22 For For Management AND 25 OF THE BYLAWS OF THE COMPANY TO IMPLEMENT ANY RESOLUTIONS TAKEN BY THE SHAREHOLDERS AFFECTING SUCH ARTICLES. 12 APPOINTMENT OF DELEGATES FOR THE For For Management EXECUTION AND FORMALIZATION OF THE MEETING S RESOLUTION. 13 READING AND, IF APPLICABLE, APPROVAL OF For For Management THE MINUTES. 14 DECIDE WHETHER TO PERMIT SHARES TO For For Management CONTINUE TO BE BUNDLED IN UNITS BEYOND MAY 11, 2008, UNTIL THE SHAREHOLDERS APPROVE A RESOLUTION TO DISSOLVE SUCH UNIT STRUCTURE. 15 DECIDE WHETHER TO EXTEND, BEYOND MAY 11, For Against Management 2008, THE CURRENT SHARE STRUCTURE OF THE COMPANY, UNTIL THE SHAREHOLDERS APPROVE A RESOLUTION FOR THE CONVERSION OF THE SERIES "D" SHARES INTO SERIES "B" AND SERIES "L" SHARES. 16 DECIDE WHETHER TO AMEND ARTICLES 6, 22 For For Management AND 25 OF THE BYLAWS OF THE COMPANY TO IMPLEMENT ANY RESOLUTIONS TAKEN BY THE SHAREHOLDERS AFFECTING SUCH ARTICLES. 17 APPOINTMENT OF DELEGATES FOR THE For For Management EXECUTION AND FORMALIZATION OF THE MEETING S RESOLUTION. 18 READING AND, IF APPLICABLE, APPROVAL OF For For Management THE MINUTES. 19 DECIDE WHETHER TO PERMIT SHARES TO For For Management CONTINUE TO BE BUNDLED IN UNITS BEYOND MAY 11, 2008, UNTIL THE SHAREHOLDERS APPROVE A RESOLUTION TO DISSOLVE SUCH UNIT STRUCTURE. 20 DECIDE WHETHER TO EXTEND, BEYOND MAY 11, For Against Management 2008, THE CURRENT SHARE STRUCTURE OF THE COMPANY, UNTIL THE SHAREHOLDERS APPROVE A RESOLUTION FOR THE CONVERSION OF THE SERIES "D" SHARES INTO SERIES "B" AND SERIES "L" SHARES. 21 DECIDE WHETHER TO AMEND ARTICLES 6, 22 For For Management AND 25 OF THE BYLAWS OF THE COMPANY TO IMPLEMENT ANY RESOLUTIONS TAKEN BY THE SHAREHOLDERS AFFECTING SUCH ARTICLES. 22 APPOINTMENT OF DELEGATES FOR THE For For Management EXECUTION AND FORMALIZATION OF THE MEETING S RESOLUTION. 23 READING AND, IF APPLICABLE, APPROVAL OF For For Management THE MINUTES. FORTIS SA/NV Ticker: Security ID: BE0003801181 Meeting Date: AUG 6, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Approve Acquisition For Did Not Management Vote 3.1 Receive Special Report None Did Not Management Vote 3.2.1 Approve Issuance of Equity or For Did Not Management Equity-Linked Securities without Vote Preemptive Rights 3.2.2 Issue Shares in Connection with For Did Not Management Acquisition Vote 3.2.3 Amend Articles Regarding Change of Words For Did Not Management Vote 3.3 Authorize Implementation of Approved For Did Not Management Resolutions and Filing of Required Vote Documents/Formalities at Trade Registry 4 Closing of the Meeting None Did Not Management Vote 1 Opening None Did Not Management Vote 2 Approve Acquisition For Did Not Management Vote 3.1 Increase Authorized Common Stock For Did Not Management Vote 3.2 Authorize Implementation of Approved For Did Not Management Resolutions and Filing of Required Vote Documents/Formalities at Trade Registry 4 Closing of the Meeting None Did Not Management Vote FORTUM OYJ Ticker: FUM Security ID: FI0009007132 Meeting Date: APR 1, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 1.2 Receive Auditor's Report (Non-Voting) None None Management 1.3 Receive Supervisory Board Report on None None Management Financial Statements and Auditor's Report (Non-Voting) 1.4 Accept Financial Statements and Statutory For For Management Reports 1.5 Approve Allocation of Income and For For Management Dividends of EUR 1.35 per Share 1.6 Approve Discharge of Supervisory Board, For For Management Board of Directors, and Managing Director 1.7 Approve Remuneration of Members of For For Management Supervisory Board, Members of Board of Directors, and Auditors 1.8 Fix Number of Supervisory Board Members For For Management 1.9 Fix Number of Members of Board of For For Management Directors at Seven 1.10 Elect Supervisory Board Members For For Management 1.11 Reelect Peter Fagernaes, Esko Aho, For For Management Birgitta Johansson-Hedberg, Marianne Lie, Christian Ramm-Schmidt, and Matti Lehti as Members of Board of Directors; Elect Ilona Ervasti-Vaintola as New Member of Board of Directors 1.12 Ratify Deloitte & Touche Oy as Auditor For For Management 2 Amend Articles of Association Re: Allow For For Management up to Six Directors on Company's Board of Directors, in Addition to Chairman and Deputy Chairman 3 Authorize Repurchase of up to 10 Percent For For Management of Issued Share Capital 4 Shareholder Proposal: Establish None Against Shareholder Nomination Committee 5 Shareholder Proposal: Dissolve None Against Shareholder Supervisory Board FRANCE TELECOM Ticker: FTE Security ID: FR0000133308 Meeting Date: MAY 27, 2008 Meeting Type: Annual/Special Record Date: MAY 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.30 per Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Didier Lombard For For Management 6 Authorize Repurchase of Up to Ten Percent For Against Management of Issued Share Capital 7 Ratify Appointment of Chares-Henri For For Management Filippi as Director 8 Ratify Appointment of Jose-Luis Duran as For For Management Director 9 Reelect Charles-Henri Filippi as Director For For Management 10 Reelect Jose-Luis Duran as Director For For Management 11 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 600,000 12 Amend Article 13 of Bylaws Re: Length of For For Management Term for Directors 13 Authorize Capital Increase of up to EUR For For Management 80 Million to Holders of Orange SA Stock Option Plan or Shares in Connection with France Telecom Liquidity Agreement 14 Authorize up to EUR 1 Million for the For For Management Free Issuance of Option-Based Liquidity Reserved for Holders of Stock Options of Orange SA and Beneficiaries of a Liquidity Agreement 15 Approve Employee Stock Purchase Plan For For Management 16 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 17 Authorize Filing of Required For For Management Documents/Other Formalities FRAPORT AG FRANKFURT AIRPORT SERVICES WORLDWIDE Ticker: FRA Security ID: DE0005773303 Meeting Date: MAY 28, 2008 Meeting Type: Annual Record Date: MAY 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.15 per Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2008 6.1 Reelect Manfred Bischoff to the For For Management Supervisory Board 6.2 Reelect Joerg-Uwe Hahn to the Supervisory For Against Management Board 6.3 Reelect Lothar Klemm to the Supervisory For Against Management Board 6.4 Reelect Wolfgang Mayrhuber to the For Against Management Supervisory Board 6.5 Elect Klaus-Peter Mueller to the For For Management Supervisory Board 6.6 Elect Matthias von Randow to the For Against Management Supervisory Board 6.7 Reelect Petra Roth to the Supervisory For Against Management Board 6.8 Elect Lutz Sikorski to the Supervisory For Against Management Board 6.9 Reelect Christian Strenger to the For For Management Supervisory Board 6.10 Reelect Karlheinz Weimar to the For Against Management Supervisory Board 7 Amend Corporate Purpose For For Management 8 Amend Articles Re: Decision Making of For For Management Supervisory Board 9 Amend 2005 Stock Option Plan: Change For For Management Composition of Peer Group for the Variable Performance Criteria 10 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 5, 2008 Meeting Type: Annual Record Date: APR 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For Withhold Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For Withhold Management 1.6 Elect Director J. Bennett Johnston For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Bobby Lee Lackey For Withhold Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Dustan E. McCoy For For Management 1.11 Elect Director Gabrielle K. McDonald For For Management 1.12 Elect Director James R. Moffett For For Management 1.13 Elect Director B.M. Rankin, Jr. For For Management 1.14 Elect Director J. Stapleton Roy For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management FRESENIUS MEDICAL CARE AG & CO. KGAA Ticker: Security ID: DE0005785802 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: APR 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports for Fiscal 2007; Accept Financial Statements and Statutory Reports for Fiscal 2007 2 Approve Allocation of Income and For For Management Dividends of EUR 0.54 per Common Share and EUR 0.56 per Preference Share 3 Approve Discharge of Personally Liable For For Management Partner for Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2008 FRESENIUS SE Ticker: Security ID: DE0005785604 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: APR 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.66 per Common Share and EUR 0.67 per Preference Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5.1 Elect Roland Berger to the Supervisory For For Management Board 5.2 Elect Gerd Krick to the Supervisory Board For Against Management 5.3 Elect Klaus-Peter Mueller to the For For Management Supervisory Board 5.4 Elect Gerhard Rupprecht to the For Against Management Supervisory Board 5.5 Elect Dieter Schenk to the Supervisory For Against Management Board 5.6 Elect Karl Schneider to the Supervisory For Against Management Board 5.7 Elect Dario Anselmo Ilossi as Employee For For Management Representative to the Supervisory Board 5.8 Elect Konrad Koelbl as Employee For For Management Representative to the Supervisory Board 5.9 Elect Wilhelm Sachs as Employee For For Management Representative to the Supervisory Board 5.10 Elect Stefan Schubert as Employee For For Management Representative to the Supervisory Board 5.11 Elect Rainer Stein as Employee For For Management Representative to the Supervisory Board 5.12 Elect Niko Stumpfoegger as Employee For For Management Representative to the Supervisory Board 5.13 Elect Barbara Glos as Alternate Employee For For Management Representative to the Supervisory Board 5.14 Elect Christa Hecht as Alternate Employee For For Management Representative to the Supervisory Board 5.15 Elect Heimo Messerschmidt as Alternate For For Management Employee Representative to the Supervisory Board 5.16 Elect Loris Reani as Alternate Employee For For Management Representative to the Supervisory Board 5.17 Elect Sabine Schaake as Alternate For For Management Employee Representative to the Supervisory Board 5.18 Elect Birgit Schade as Alternate Employee For For Management Representative to the Supervisory Board 6 Approve Remuneration of Supervisory Board For For Management 7 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2008 8 Approve Stock Option Plan for Key For For Management Employees; Approve Creation of EUR 6.2 Million Pool of Capital to Guarantee Conversion Rights 9 Amend 1998 and 2003 Stock Option Plans For For Management 10 Special Vote for Preference Shareholders: For For Management Approve Stock Option Plan for Key Employees; Approve Creation of EUR 6.2 Million Pool of Capital to Guarantee Conversion Rights 11 Special Vote for Preference Shareholders: For For Management Amend 1998 and 2003 Stock Option Plans FUJI TELEVISION NETWORK, INC. Ticker: 4676 Security ID: JP3819400007 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 1800 2 Approve Adoption of Holding Company For Against Management Structure and Spin-off of Business to Wholly-Owned Subsidiary 3 Amend Articles to: Amend Business Lines - For Against Management Change Company Name 4.1 Elect Director For For Management 4.2 Elect Director For For Management 4.3 Elect Director For For Management 4.4 Elect Director For For Management 4.5 Elect Director For For Management 4.6 Elect Director For For Management 4.7 Elect Director For For Management 4.8 Elect Director For For Management 4.9 Elect Director For For Management 4.10 Elect Director For For Management 4.11 Elect Director For For Management 4.12 Elect Director For For Management 4.13 Elect Director For For Management 4.14 Elect Director For For Management 4.15 Elect Director For Against Management 4.16 Elect Director For For Management 4.17 Elect Director For For Management 4.18 Elect Director For For Management 4.19 Elect Director For For Management 4.20 Elect Director For For Management 5 Appoint Internal Statutory Auditor For Against Management 6 Approve Special Payments in Connection For Against Management with Abolition of Retirement Bonus System 7 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors FUKUOKA FINANCIAL GROUP,INC. Ticker: 8354 Security ID: JP3805010000 Meeting Date: AUG 30, 2007 Meeting Type: Special Record Date: JUL 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director For For Management 1.2 Elect Director For For Management 1.3 Elect Director For For Management GALAXY ENTERTAINMENT GROUP LTD (FORMERLY K. WAH CONSTRUCTION Ticker: Security ID: HK0027032686 Meeting Date: NOV 21, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorized Share For For Management Capital, Subscription Agreement, Investors' Rights Agreement, FRN Conversion and Repayment Agreement, Authorize Board to Issue Shares Under the Anti-Dilution Rights 2 Elect Martin Clarke as Director For For Management 3 Elect Guido Paolo Gamucci as Director For For Management 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5 Authorize Reissuance of Repurchased For Against Management Shares GAZPROM NEFT JSC (FORMERLY SIBNEFT NTS) Ticker: Security ID: RU0009062467 Meeting Date: OCT 29, 2007 Meeting Type: Special Record Date: SEP 24, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter For For Management GAZPROM NEFT JSC (FORMERLY SIBNEFT NTS) Ticker: Security ID: RU0009062467 Meeting Date: NOV 19, 2007 Meeting Type: Special Record Date: SEP 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Early Termination of Powers of For For Management Board of Directors 2.1 Elect Alexey Miller as Director None For Management 2.2 Elect Valery Golubev as Director None For Management 2.3 Elect Andrey Kruglov as Director None For Management 2.4 Elect Olga Pavlova as Director None For Management 2.5 Elect Vasily Podyuk as Director None For Management 2.6 Elect Kirill Seleznev as Director None For Management 2.7 Elect Konstantin Chuychenko as Director None For Management 2.8 Elect Alexander Mikheev as Director None For Management 2.9 Elect Nikolay Dubik as Director None For Management 2.10 Elect Alexander Dyukov as Director None For Management 2.11 Elect Stefano Cao as Director None For Management 2.12 Elect Marco Alvera as Director None For Management 3 Approve New Edition of Charter For For Management 4 Approve Regulations on General Meetings For For Management in New Edition 5 Approve Regulations on Board of Directors For For Management in New Edition 6 Approve Regulations on Management in New For For Management Edition 7 Approve Regulations on General Director For For Management 8 Approve Regulations on Audit Commission For For Management in New Edition 9 Approve Remuneration of Directors For For Management 10 Approve Related-Party Transactions For For Management GEN-PROBE, INC. Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond V. Dittamore For For Management 2 Election of Director Abraham D. Sofaer For For Management 3 Elect Director Phillip M. Schneider For For Management 4 Ratify Auditors For For Management GENENTECH, INC. Ticker: DNA Security ID: 368710406 Meeting Date: APR 15, 2008 Meeting Type: Annual Record Date: FEB 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert W. Boyer For Withhold Management 1.2 Elect Director William M. Burns For Withhold Management 1.3 Elect Director Erich Hunziker For Withhold Management 1.4 Elect Director Jonathan K.C. Knowles For Withhold Management 1.5 Elect Director Arthur D. Levinson For Withhold Management 1.6 Elect Director Debra L. Reed For For Management 1.7 Elect Director Charles A. Sanders For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management GETINGE AB Ticker: Security ID: SE0000202624 Meeting Date: FEB 25, 2008 Meeting Type: Special Record Date: FEB 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of Shareholders For For Management 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s)of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Approve Creation of SEK 6.3 Million Pool For For Management with Preemptive Rights 8 Close Meeting None None Management GETINGE AB Ticker: Security ID: SE0000202624 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: APR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Chairman of Meeting For Did Not Management Vote 3 Prepare and Approve List of Shareholders For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Designate Inspector(s) of Minutes of For Did Not Management Meeting Vote 6 Acknowledge Proper Convening of Meeting For Did Not Management Vote 7a Receive Auditors Report None Did Not Management Vote 7b Receive Financial Statements and None Did Not Management Statutory Reports Vote 7c Receive Statements Concering Remuneration None Did Not Management Policy of Executive Management Vote 7d Receive Board's Propsal for Allocation of None Did Not Management Income; Receive Reports on Board and Vote Committee Work 8 Receive President's Report None Did Not Management Vote 9 Approve Financial Statements and For Did Not Management Statutory Reports Vote 10 Approve Allocation of Income and For Did Not Management Dividends of SEK 2.40 per Share Vote 11 Approve Discharge of Board and President For Did Not Management Vote 12 Determine Number of Members (7) and For Did Not Management Deputy Members of Board (0) Vote 13 Approve Remuneration of Directors in the For Did Not Management Aggregate Amount of SEK 2.8 Million; Vote Approve Remuneration of Auditors 14 Reelect Carl Bennet (Chairman), Johan For Did Not Management Brygge, Rolf Ekedahl, Carola Lemne, Johan Vote Malmquist, Margareta Bergendahl, and Johan Stern as Directors; Elect Ohrlings PriceWaterhouseCoopers AB as Auditors 15 Approve Remuneration Policy And Other For Did Not Management Terms of Employment For Executive Vote Management 16 Approve Stock Option Plan for Key For Did Not Management Employees in Sweden and Germany Vote 17 Approve Sale of Renray Healthcare Limited For Did Not Management Vote 18 Close Meeting None Did Not Management Vote GETINGE AB Ticker: Security ID: SE0002372409 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: APR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Chairman of Meeting For Did Not Management Vote 3 Prepare and Approve List of Shareholders For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Designate Inspector(s) of Minutes of For Did Not Management Meeting Vote 6 Acknowledge Proper Convening of Meeting For Did Not Management Vote 7a Receive Auditors Report None Did Not Management Vote 7b Receive Financial Statements and None Did Not Management Statutory Reports Vote 7c Receive Statements Concering Remuneration None Did Not Management Policy of Executive Management Vote 7d Receive Board's Propsal for Allocation of None Did Not Management Income; Receive Reports on Board and Vote Committee Work 8 Receive President's Report None Did Not Management Vote 9 Approve Financial Statements and For Did Not Management Statutory Reports Vote 10 Approve Allocation of Income and For Did Not Management Dividends of SEK 2.40 per Share Vote 11 Approve Discharge of Board and President For Did Not Management Vote 12 Determine Number of Members (7) and For Did Not Management Deputy Members of Board (0) Vote 13 Approve Remuneration of Directors in the For Did Not Management Aggregate Amount of SEK 2.8 Million; Vote Approve Remuneration of Auditors 14 Reelect Carl Bennet (Chairman), Johan For Did Not Management Brygge, Rolf Ekedahl, Carola Lemne, Johan Vote Malmquist, Margareta Bergendahl, and Johan Stern as Directors; Elect Ohrlings PriceWaterhouseCoopers AB as Auditors 15 Approve Remuneration Policy And Other For Did Not Management Terms of Employment For Executive Vote Management 16 Approve Stock Option Plan for Key For Did Not Management Employees in Sweden and Germany Vote 17 Approve Sale of Renray Healthcare Limited For Did Not Management Vote 18 Close Meeting None Did Not Management Vote GLAXOSMITHKLINE PLC Ticker: GLAXF Security ID: GB0009252882 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For Abstain Management 3 Elect Andrew Witty as Director For For Management 4 Elect Christopher Viehbacher as Director For For Management 5 Elect Sir Roy Anderson as Director For For Management 6 Re-elect Sir Christopher Gent as Director For For Management 7 Re-elect Sir Ian Prosser as Director For For Management 8 Re-elect Dr Ronaldo Schmitz as Director For For Management 9 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 10 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 11 Authorise the Company to Make Donations For For Management to EU Political Organisations up to GBP 50,000 and to Incur EU Political Expenditures up to GBP 50,000 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 456,791,387 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 68,525,560 14 Authorise 584,204,484 Ordinary Shares for For For Management Market Purchase 15 Adopt New Articles of Association For For Management GO-AHEAD GROUP PLC Ticker: Security ID: GB0003753778 Meeting Date: OCT 25, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of 47 Pence Per For For Management Ordinary Share 3 Re-elect Keith Ludeman as Director For For Management 4 Re-elect Christopher Collins as Director For For Management 5 Elect Nicholas Swift as Director For For Management 6 Approve Remuneration Report For For Management 7 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 1,010,984 10 Subject to the Passing of Resolution 9, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 229,939 11 Authorise 4,500,000 Ordinary Shares for For For Management Market Purchase 12 Amend Articles of Association For For Management GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Lloyd C. Blankfein For For Management 2 Elect Directors John H. Bryan For For Management 3 Elect Directors Gary D. Cohn For For Management 4 Elect Directors Claes Dahlback For For Management 5 Elect Directors Stephen Friedman For For Management 6 Elect Directors William W. George For For Management 7 Elect Directors Rajat K. Gupta For For Management 8 Elect Directors James A. Johnson For For Management 9 Elect Directors Lois D. Juliber For For Management 10 Elect Directors Edward M. Liddy For For Management 11 Elect Directors Ruth J. Simmons For For Management 12 Elect Directors Jon Winkelried For For Management 13 Ratify Auditors For For Management 14 Prohibit Executive Stock-Based Awards Against Against Shareholder 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 16 Prepare Sustainability Report Against Against Shareholder GOME ELECTRICAL APPLIANCES HOLDINGS LTD (FORMERLY CHINA EAGL Ticker: Security ID: BMG3978C1082 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Directors' and Auditors' Report 2 Approve Final Dividend For For Management 3a Reelect Du Juan as Director For For Management 3b Reelect Chen Xiao as Director For For Management 3c Reelect Ng Kin Wah as Director For For Management 3d Reelect Sun Qiang Chang as Director For Against Management 3e Reelect Sze Tsai Ping, Michael as For Against Management Director 3f Reelect Chan Yuk Sang as Director For Against Management 3g Reelect Mark Christopher Greaves as For Against Management Director 3h Reelect Liu Peng Hui as Director For For Management 3i Reelect Yu Tung Ho as Director For For Management 3j Reelect Thomas Joseph Manning as Director For For Management 3k Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares GOME ELECTRICAL APPLIANCES HOLDINGS LTD (FORMERLY CHINA EAGL Ticker: Security ID: BMG3978C1082 Meeting Date: MAY 22, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Subdivision of Every Issued and For For Management Unissued Shares of HK$0.10 Each in the Capital of the Company into Four Shares of HK$0.025 Each GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Internet Censorship Policies Against For Shareholder 5 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights GRUPO FINANCIERO BANORTE S.A.B. DE C.V. Ticker: Security ID: MXP370711014 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal Year Ended Dec. 31, 2007 2 Approve Allocation of Income For For Management 3 Elect/Ratify Directors (Bundled); Verify For For Management Independecy of Board Members; Approve Their Remuneration 4 Elect Members to Audit Committee and For For Management Corporate Practices, Elect Their Respective Chairman, and Approve Their Remuneration 5 Present Report on Company's 2007 Share For For Management Repurchase Program; Set Maximum Nominal Amount of Share Repurchase Reserve for 2008 6 Consolidate Amendments to Bylaws For Against Management 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 8 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE SA DE CV Ticker: Security ID: MXP370711014 Meeting Date: OCT 3, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends of MXN 0.45 Per Share For For Management 2 Accept Auditor's Report on the Company's For For Management Tax Situation 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE SA DE CV Ticker: Security ID: MXP370711014 Meeting Date: OCT 3, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 2 of the Company's By-Laws For For Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management GRUPO FINANCIERO BANORTE SA DE CV Ticker: Security ID: MXP370711014 Meeting Date: OCT 29, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Board Structure For For Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 3 Approve Minutes of Meeting For For Management HAMBURGER HAFEN UND LOGISTIK AG Ticker: Security ID: DE000A0S8488 Meeting Date: JUN 12, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.85 per Registered A-Share and EUR 1.00 per Registered S-Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify KPMG Deutsche Treuhandgesellschaft For For Management AG as Auditors for Fiscal 2008 HELLENIC TELECOMMUNICATION ORGANIZATION Ticker: HLTOF Security ID: GRS260333000 Meeting Date: NOV 8, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For Did Not Management Vote 2 Amend Company Articles of Association For Did Not Management Vote 3 Other Business For Did Not Management Vote HELLENIC TELECOMMUNICATION ORGANIZATION Ticker: HLTOF Security ID: GRS260333000 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and Income For Did Not Management Allocation Vote 2 Approve Discharge of Board and Auditors For Did Not Management Vote 3 Approve Auditors and Fix Their For Did Not Management Remuneration Vote 4 Approve Director Remuneration For Did Not Management Vote 5 Approve Remuneration of Chairman and CEO For Did Not Management Vote 6 Approve Director Liability Agreements For Did Not Management Vote 7 Approve Related Party Transaction For Did Not Management Vote 8 Approve Stock Option Plan For Did Not Management Vote 9 Elect Directors For Did Not Management Vote HENKEL KGAA Ticker: Security ID: DE0006048408 Meeting Date: APR 14, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports for Fiscal 2007; Accept Financial Statements and Statutory Reports for Fiscal 2007 2 Approve Allocation of Income and For Against Management Dividends of EUR 0.51 per Common Share and EUR 0.53 per Preferred Share 3 Approve Discharge of Personally Liable For For Management Partners for Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Approve Discharge of Shareholders' For For Management Committee for Fiscal 2007 6 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2008 7a Reelect Friderike Bagel to the For For Management Supervisory Board 7b Elect Simone Bagel-Trah to the For For Management Supervisory Board 7c Elect Michael Kaschke to the Supervisory For For Management Board 7d Reelect Thomas Manchot to the Supervisory For For Management Board 7e Elect Thierry Paternot to the Supervisory For For Management Board 7f Reelect Konstantin von Unger to the For For Management Supervisory Board 7g Reelect Bernhard Walter to the For For Management Supervisory Board 7h Reelect Albrecht Woeste to the For For Management Supervisory Board 8a Reelect Paul Achleitner to the Personally For For Management Liable Partners Committee 8b Reelect Simone Bagel-Trah to the For For Management Personally Liable Partners Committee 8c Reelect Stefan Hamelmann to the For For Management Personally Liable Partners Committee 8d Reelect Ulrich Hartmann to the Personally For For Management Liable Partners Committee 8e Reelect Christoph Henkel to the For For Management Personally Liable Partners Committee 8f Elect Ulrich Lehner to the Personally For For Management Liable Partners Committee 8g Reelect Konstantin von Unger to the For For Management Personally Liable Partners Committee 8h Reelect Karel Vuursteen to the Personally For For Management Liable Partners Committee 8i Elect Werner Wenning to the Personally For For Management Liable Partners Committee 8j Reelect Albrecht Woeste to the Personally For For Management Liable Partners Committee 9 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 10 Approve Change of Corporate Form to For For Management Henkel AG & Co. KGaA 11 Approve Affiliation Agreements with For For Management Subsidiaries Henkel Loctite-KID GmbH and Elch GmbH HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edith E. Holiday For For Management 1.2 Elect Director John H. Mullin For For Management 1.3 Elect Director John J. O'Connor For For Management 1.4 Elect Director F. Borden Walker For For Management 1.5 Elect Director Robert N. Wilson For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management HEWLETT-PACKARD CO. Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 19, 2008 Meeting Type: Annual Record Date: JAN 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Richard A. Hackborn For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management HOLCIM LTD. (FORMERLY HOLDERBANK FINANCIERE GLARUS) Ticker: Security ID: CH0012214059 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Discharge of Board and Senior For Did Not Management Management Vote 3 Approve Allocation of Income and For Did Not Management Dividends of CHF 3.30 per Share Vote 4.1.1 Reelect Andreas von Planta as Director For Did Not Management Vote 4.1.2 Reelect Erich Hunziker as Director For Did Not Management Vote 4.2.1 Elect Christine Binswanger as Director For Did Not Management Vote 4.2.2 Elect Robert Spoerry as Director For Did Not Management Vote 4.3 Ratify Ernst & Young AG as Auditors For Did Not Management Vote 5 Amend Articles Re: Group Auditors For Did Not Management Vote HOLLY CORP. Ticker: HOC Security ID: 435758305 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.P. Berry For For Management 1.2 Elect Director M.P. Clifton For For Management 1.3 Elect Director M.R. Hickerson For For Management 1.4 Elect Director T.K. Matthews For For Management 1.5 Elect Director R.G. McKenzie For For Management 1.6 Elect Director J.P. Reid For For Management 1.7 Elect Director P.T. Stoffel For For Management 2 Ratify Auditors For For Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: JP3854600008 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 22 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 2.18 Elect Director For For Management 2.19 Elect Director For For Management 2.20 Elect Director For For Management 2.21 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 5 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System 6 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors 7 Amend Articles to Abolish Retirement For For Management Bonus System HYDRO WGC JSC, MOSCOW Ticker: Security ID: RU000A0JPKH7 Meeting Date: JUN 20, 2008 Meeting Type: Special Record Date: MAY 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transaction Re: For Against Management Long-Term Agreements on Energy Sales and Purchases HYDRO WGC JSC, MOSCOW Ticker: Security ID: RU000A0JPKH7 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAY 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends 2 Ratify Auditor For For Management 3 Approve New Edition of Charter For Against Management 4 Approve New Edition of Regulations on For Against Management Management 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of Audit For For Management Commission 7 Elect Directors via Cumulative Voting None For Management 8 Approve Members of Audit Commission For For Management 9 Approve Increase in Share Capital via For Against Management Issuance of Shares HYUNDAI MOTOR CO. Ticker: Security ID: KR7005380001 Meeting Date: MAR 14, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1000 Per Common Share 2 Elect Chung Mong-Koo as Inside For Against Management (Executive) Director 3 Elect Kim Kwang-Nyun as Outside For For Management (Independent Non-Executive) Director Who Will Be Also Member of Audit Committee 4 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors IBERDROLA RENOVABLES SA Ticker: Security ID: ES0147645016 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated Annual For For Management Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2007 2 Approve Allocation of Income for Fiscal For For Management Year Ended Dec. 31, 2007 3 Approve Individual and Consolidated For For Management Management Reports for Fiscal Year Ended Dec. 31, 2007 4 Approve Discharge of Board for Fiscal For For Management Year Ended Dec. 31, 2007 5 Authorize Repurchase of Shares Pursuant For For Management to the Provisions of Article 5 of the Spanish Corporate Law; Void Previous Authorization to the Extent of Unused Portion 6 Reelect Ernst & Young, SL for the For For Management Auditing of the Annual Financial Statements of the Company and its Consolidated Group for Fiscal Year 2008 7 Approve Delivery of Company Shares to For For Management Executive Director as Beneficiary of the Compensation Plans of Iberdrola Renovables SA (Annual Variable Stock Compensation Plan, Stock Delivery Plan and 2008-2010 Strategic Bonus) 8 Approve Stock Option Plan Directed For For Management Towards Employees (Including Executive Personnel); Delegate Board to Implement, Develop, Formalize, and Carry Out Such Plan 9 Authorize Board with Express Power of For For Management Substitution to Create and Fund Associations and Foundations Pursuant to Applicable Legal Provisions in Effect 10.1 Amend Paragraph 1 of Article 4 of Company For For Management Bylaws Re: Registered Office and Branches 10.2 Amend Paragraph 2 of Article 48 of For For Management Company Bylaws Re: Fiscal Year and Preparation of Financial Statements 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions IBERDROLA S.A. Ticker: IBE Security ID: ES0144580Y14 Meeting Date: APR 16, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports for Fiscal Year 2007 2 Approve Allocation of Income and For For Management Dividends 3 Receive Management's Report on Company For For Management and Consolidated Group 4 Approve Discharge of Directors For For Management 5 Ratify Appointment of Jose Luis Olivas For For Management Martinez as Board Member 6 Approve a System of Variable Compensation For For Management in Shares with a Component Linked to the Attainment of Annual Objectives and of the Strategic Plan 2008-2010 7 Approve EUR 34.9 Million Capital Increase For For Management Via Non-Rights Issuance of 46.6 Million of New Ordinary Shares at EUR 0.75 Nominal Value and Share Issuance Premium to be Determined; Amend Article 5 of Company By-laws Accordingly 8 Authorize Repurchase of Shares in the For For Management Amount of up to 5 Percent of Share Capital; Void Authorization Granted at the AGM held on March 29, 2007 9 Authorize the Board to Issue For For Management Bonds/Debentures/Other Debt Securities up to Aggregate Nominal Amount of EUR 20 Billion and Promissory Notes up to an Amount of EUR 6 Billion; Void Authorization Granted at the AGM held on March 29, 2007 10 Approve the Listing and Delisting of For For Management Shares, Debt Securities, Bonds, Promissory Notes, and Preferred Stock, in Spain and Foreign Secondary Markets; Void Authorization Granted at the AGM held on March 29, 2007 11 Authorize Board to Approve the Creation For For Management of Foundation; Void Authorization Granted at the AGM held on March 29, 2007 12 Authorize Board to Ratify and Execute For For Management Approved Resolutions IBIDEN CO. LTD. Ticker: 4062 Security ID: JP3148800000 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director For For Management 1.2 Elect Director For For Management 1.3 Elect Director For For Management 1.4 Elect Director For For Management 1.5 Elect Director For For Management 1.6 Elect Director For For Management 1.7 Elect Director For For Management 1.8 Elect Director For For Management 1.9 Elect Director For For Management 1.10 Elect Director For For Management 1.11 Elect Director For Against Management 1.12 Elect Director For Against Management 1.13 Elect Director For For Management 2 Appoint Internal Statutory Auditor For For Management 3 Approve Payment of Annual Bonuses to For For Management Directors 4 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors 5 Approve Stock Option Plan for Directors For For Management 6 Approve Stock Option Plan For For Management IMMOEAST AG Ticker: Security ID: AT0000642806 Meeting Date: SEP 13, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports Vote 2 Approve Allocation of Income For Did Not Management Vote 3 Approve Discharge of Management and For Did Not Management Supervisory Board Vote 4 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 5 Ratify Auditors For Did Not Management Vote 6 Authorize Share Repurchase Program and For Did Not Management Reissuance of Repurchased Shares Vote 7 Approve Issuance of Convertible Bonds For Did Not Management without Preemptive Rights Vote 8 Approve Creation of EUR 208.5 Million For Did Not Management Pool of Capital to Guarantee Conversion Vote Rights of Bonds 9 Adopt New Articles of Association For Did Not Management Vote IMPACT DEVELOPER & CONTRACTOR SA Ticker: Security ID: ROIMPCACNOR0 Meeting Date: JUL 6, 2007 Meeting Type: Special Record Date: JUN 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Increase between RON 20 For For Management Million and RON 23.5 Million with Pre-emptive Rights 2 Delegate Powers to the Board of Directors For For Management Regarding the Implementation of the Capital Increase 3 Approve July 23, 2007, as Record Date for For For Management Effectiveness of This Meeting's Resolutions IMPACT DEVELOPER & CONTRACTOR SA Ticker: Security ID: ROIMPCACNOR0 Meeting Date: OCT 27, 2007 Meeting Type: Special Record Date: OCT 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors; Determine Directors' For Against Management Term and Remuneration; the Deadline to Submit Nominees is Oct. 22, 2007 2 Approve Nov. 12, 2007, as Record Date for For For Management Effectiveness of This Meeting's Resolutions IMPACT DEVELOPER & CONTRACTOR SA Ticker: Security ID: ROIMPCACNOR0 Meeting Date: OCT 27, 2007 Meeting Type: Special Record Date: OCT 18, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Loan Obtained by Banca Romaneasca For Against Management SA, Part of the National Bank of Greece Group, in the Total Amount of EUR 26.3 Million 2 Approve Nov. 12, 2007, as Record Date for For For Management Effectiveness of This Meeting's Resolutions IMPALA PLATINUM HOLDINGS LTD. Ticker: Security ID: ZAE000083648 Meeting Date: OCT 25, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect F J P Roux as Director For Did Not Management Vote 2 Reelect J M McMahon as Director For Did Not Management Vote 3 Appoint D Earp as Director For Did Not Management Vote 4 Appoint F Jakoet as Director For Did Not Management Vote 5 Appoint D S Phiri as Director For Did Not Management Vote 6 Approve Remuneration of Directors For Did Not Management Vote 7 Authorize Repurchase of Up to 10 Percent For Did Not Management of Issued Share Capital Vote 8 Amend Articles of Association For Did Not Management Vote IMPERIAL OIL LTD. Ticker: IMO Security ID: CA4530384086 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 2.1 Elect Director Krystyna T. Hoeg For For Management 2.2 Elect Director Bruce H. March For For Management 2.3 Elect Director Jack M. Mintz For For Management 2.4 Elect Director Robert C. Olsen For For Management 2.5 Elect Director Roger Phillips For For Management 2.6 Elect Director Paul A. Smith For For Management 2.7 Elect Director Sheelagh D. Whittaker For For Management 2.8 Elect Director Victor L. Young For For Management 3 Amend Restricted Stock Unit Plan For For Management 4 Establish SERP Policy Against Against Shareholder INDUSTRIA DE DISENO TEXTIL (INDITEX) Ticker: Security ID: ES0148396015 Meeting Date: JUL 17, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual Financial Statements For For Management and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2007 2 Approve Consolidated Financial Statements For For Management and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2007 3 Approve Allocation of Income and For For Management Dividends 4 Ratify and Elect Director For For Management 5 Reelect Auditors For For Management 6 Amend General Meeting Guidelines to For For Management Adhere to Unified Code of Good Governance: Preamble and Article 6 on Competencies of General Meeting, Article 9 on Information, and Article 22 on Voting 7 Authorize Repurchase of Shares For For Management 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions ING BANK SLASKI SA (FRMRLY. BANK SLASKI) Ticker: Security ID: PLBSK0000017 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Receive Financial Statements and None Did Not Management Management Board Reports Vote 5 Receive Supervisory Board Reports None Did Not Management Vote 6.1 Approve Financial Statements For Did Not Management Vote 6.2 Approve Management Board Report on For Did Not Management Company's Operations in Fiscal 2007 Vote 6.3 Approve Consolidated Financial Statements For Did Not Management Vote 6.4 Approve Management Board Report on For Did Not Management Group's Operations in Fiscal 2007 Vote 6.5 Accept Company's Annual Statement to For Did Not Management Warsaw Stock Exchange Re: Compliance with Vote 'Best Practices in WSE-Listed Companies' 6.6a Approve Discharge of Brunon Bartkiewicz For Did Not Management (CEO) Vote 6.6b Approve Discharge of Benjamin van de Vrie For Did Not Management (Management Board) Vote 6.6c Approve Discharge of Miroslaw Boda For Did Not Management (Management Board) Vote 6.6d Approve Discharge of Maria Elisabeth van For Did Not Management Elst (Management Board) Vote 6.6e Approve Discharge of Michal Szczurkow For Did Not Management (Management Board) Vote 6.6f Approve Discharge of Maciej Wegrzynski For Did Not Management (Management Board) Vote 6.6g Approve Discharge of Barton Clyne For Did Not Management (Management Board) Vote 6.6h Approve Discharge of Oscar Swan For Did Not Management (Management Board) Vote 6.7a Approve Discharge of Anna Fornalczyk For Did Not Management (Chair of Supervisory Board) Vote 6.7b Approve Discharge of Cornelius Leenaars For Did Not Management (Supervisory Board) Vote 6.7c Approve Discharge of Wojciech Popiolek For Did Not Management (Supervisory Board) Vote 6.7d Approve Discharge of Ralph Hamers For Did Not Management (Supervisory Board) Vote 6.7e Approve Discharge of Jerzy Hausner For Did Not Management (Supervisory Board) Vote 6.7f Approve Discharge of Miroslaw Kosmider For Did Not Management (Supervisory Board) Vote 6.7g Approve Discharge of Marc van der Ploeg For Did Not Management (Supervisory Board) Vote 6.7h Approve Discharge of Ignace van For Did Not Management Waesberghe (Supervisory Board) Vote 6.8 Approve Allocation of Income For Did Not Management Vote 6.9 Approve Dividends For Did Not Management Vote 6.10 Amend Statute For Did Not Management Vote 6.11 Amend Regulations on General Meetings For Did Not Management Vote 7 Approve Changes to Composition of For Did Not Management Supervisory Board Vote 8 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 9 Close Meeting None Did Not Management Vote INTEL CORP. Ticker: INTC Security ID: 458140100 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig R. Barrett For For Management 2 Elect Director Charlene Barshefsky For For Management 3 Elect Director Carol A. Bartz For For Management 4 Elect Director Susan L. Decker For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Jane E. Shaw For For Management 10 Elect Director John L. Thornton For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Sustainability INTERCONTINENTALEXCHANGE, INC. Ticker: ICE Security ID: 45865V100 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles R. Crisp For For Management 1.2 Elect Director Jean-Marc Forneri For Withhold Management 1.3 Elect Director Fred W. Hatfield For For Management 1.4 Elect Director Terrence F. Martell For For Management 1.5 Elect Director Sir Robert Reid For For Management 1.6 Elect Director Frederic V. Salerno For For Management 1.7 Elect Director Frederick W. Schoenhut For For Management 1.8 Elect Director Jeffrey C. Sprecher For For Management 1.9 Elect Director Judith A. Sprieser For For Management 1.10 Elect Director Vincent Tese For For Management 2 Ratify Auditors For For Management ITALCEMENTI SPA Ticker: Security ID: IT0001465159 Meeting Date: APR 28, 2008 Meeting Type: Annual/Special Record Date: APR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements as of Dec. For Did Not Management 31, 2007, and Statutory Reports Vote 2 Authorize Share Repurchase Program and For Did Not Management Reissuance of Repurchased Shares Vote 3 Substitute Current Stock Option Plan for For Did Not Management Managers with New "Stock Option Plan for Vote Key Managers" and "Long-Term Monetary Incentive Plan for Managers" 1 Authorize Issuance of Bonds with Warrants For Did Not Management Attached for a Maximum Capital Increase Vote of EUR 500 Million ITOCHU CORP. Ticker: 8001 Security ID: JP3143600009 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 9.5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 3 Appoint Internal Statutory Auditor For For Management 4 Appoint Alternate Internal Statutory For For Management Auditor IVANHOE MINES LTD. Ticker: IVN Security ID: CA46579N1033 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Friedland For For Management 1.2 Elect Director David Huberman For For Management 1.3 Elect Director John Macken For For Management 1.4 Elect Director Peter Meredith For For Management 1.5 Elect Director Bret Clayton For For Management 1.6 Elect Director Kjeld Thygesen For For Management 1.7 Elect Director Robert Hanson For Against Management 1.8 Elect Director Markus Faber For For Management 1.9 Elect Director Howard Balloch For Against Management 1.10 Elect Director David Korbin For For Management 1.11 Elect Director R. Edward Flood For Against Management 2 Approve Deloitte & Touche LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration JAPAN TOBACCO INC Ticker: 2914 Security ID: JP3726800000 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 2600 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 3 Appoint Internal Statutory Auditor For For Management JCDECAUX SA Ticker: Security ID: FR0000077919 Meeting Date: MAY 14, 2008 Meeting Type: Annual/Special Record Date: MAY 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Management Board and Supervisory Board Members 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.44 per Share 4 Approve Non-Tax Deductible Expenses For For Management 5 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 6 Authorize Repurchase of Up to 10 Percent For Against Management of Issued Share Capital 7 Approve Remuneration of Supervisory Board For For Management Members in the Aggregate Amount of EUR 180,000 8 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 9 Authorize Filing of Required For For Management Documents/Other Formalities JERONIMO MARTINS SGPS S.A Ticker: Security ID: PTJMT0AE0001 Meeting Date: MAR 14, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual Financial Statements For Did Not Management and Statutory Reports for Fiscal Year Vote 2007 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Accept Consolidated Financial Statements For Did Not Management and Statutory Reports for Fiscal Year Vote 2007 4 Approve Discharge of Management and For Did Not Management Oversight Bodies Vote 5 Accept Remuneration Report Issued by the For Did Not Management Remuneration Committee Vote JFE HOLDINGS INC. Ticker: 5411 Security ID: JP3386030005 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 60 2 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 4 Appoint Alternate Internal Statutory For Against Management Auditor JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Michael M.E. Johns For Withhold Management 1.4 Elect Director Arnold G. Langbo For Withhold Management 1.5 Elect Director Susan L. Lindquist For For Management 1.6 Elect Director Leo F. Mullin For For Management 1.7 Elect Director Wiliam D. Perez For Withhold Management 1.8 Elect Director Christine A. Poon For For Management 1.9 Elect Director Charles Prince For Withhold Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director David Satcher For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JSR CORP. Ticker: 4185 Security ID: JP3385980002 Meeting Date: JUN 13, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 16 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 3.3 Appoint Internal Statutory Auditor For Against Management 3.4 Appoint Internal Statutory Auditor For Against Management 4 Approve Payment of Annual Bonuses to For For Management Directors KBC ANCORA (FORMERLY ALMANCORA CVA) Ticker: Security ID: BE0003867844 Meeting Date: OCT 26, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Directors' Reports None Did Not Management Vote 2 Receive Auditors' Reports None Did Not Management Vote 3 Allow Questions None Did Not Management Vote 4 Approve Annual Accounts, Allocation of For Did Not Management Income and Dividends of EUR 3.05 per Vote Share 5 Approve Discharge of Directors and For Did Not Management Auditors Vote 6 Transact Other Business None Did Not Management Vote KDDI CORPORATION (FRM. DDI CORP.) Ticker: 9433 Security ID: JP3496400007 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 5500 2 Amend Articles To Make Technical Changes For For Management to Reflect Abolition of Fractional Shares 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For Against Management 3.10 Elect Director For Against Management 3.11 Elect Director For Against Management 4.1 Appoint Internal Statutory Auditor For For Management 4.2 Appoint Internal Statutory Auditor For For Management 4.3 Appoint Internal Statutory Auditor For Against Management 4.4 Appoint Internal Statutory Auditor For Against Management 5 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors KELLOGG CO. Ticker: K Security ID: 487836108 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Mackay For For Management 1.2 Elect Director Sterling Speirn For For Management 1.3 Elect Director John Zabriskie For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against For Shareholder of Directors KEMIRA OYJ Ticker: Security ID: FI0009004824 Meeting Date: OCT 4, 2007 Meeting Type: Special Record Date: SEP 24, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal Re: Elect Pekka None For Shareholder Paasikivi and Juha Laaksonen as New Directors 2 Shareholder Proposal: Abolish Supervisory None Against Shareholder Board KEMIRA OYJ Ticker: Security ID: FI0009004824 Meeting Date: MAR 19, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports 1.2 Receive Auditors' Reports None None Management 1.3 Accept Financial Statements and Statutory For For Management Reports 1.4 Approve Allocation of Income and For For Management Dividends of EUR 0.50 Per Share 1.5 Approve April 2, 2008 as Date of Dividend For For Management Distribution 1.6 Approve Discharge of Board of Directors, For For Management Managing Director, and Deputy Managing Director 1.7 Approve Remuneration of Board of For For Management Directors, and Auditors 1.8 Fix Number of Members of Board of For For Management Directors 1.9 Reelect Pekka Paasikivi, Elizabeth For For Management Armstrong, Juha Laaksonen, Ove Mattsson, and Kaija Pehu-Lehtonen as Directors; Elect Jukka Viinanen, and Jarmo Vaeisaenen as New Directors 1.10 Ratify KPMG Oy Ab as Auditor For For Management 2 Amend Articles Re: Editorial Changes For For Management 3 Authorize Repurchase of up to 2.4 Million For For Management Shares 4 Approve Creation of Pool of Capital For For Management without Preemptive Rights; Authorize Reissuance of Repurchased Shares KESKO OYJ Ticker: Security ID: FI0009000202 Meeting Date: MAR 31, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Approve Financial Statements, For For Management Board Report, and Audit report 2 Approve Allocation of Income, Including For For Management EUR 300,000 Charitable Donation, and Dividends of EUR 1.60 Per Share 3 Approve Discharge of Board and President For For Management 4 Approve Remuneration of Directors and For Against Management Auditors 5 Fix Number of Directors; Elect Directors For For Management 6 Ratify PricewaterhouseCoopers Oy as For For Management Auditor KKR PRIVATE EQUITY INVESTORS LP Ticker: Security ID: GB00B13BNQ35 Meeting Date: FEB 29, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Opening Remarks None Did Not Management Vote 2 Report of Investment Activities of KPE None Did Not Management for 2007 Vote 3 Adjournment None Did Not Management Vote KOMATSU LTD. Ticker: 6301 Security ID: JP3304200003 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 22 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 3 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors 5 Approve Stock Option Plan For For Management KOMERCNI BANKA A.S. Ticker: Security ID: CZ0008019106 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: APR 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Chairman and Other Meeting For Did Not Management Officials; Approve Procedural Rules Vote 3 Approve Management Board Reporton For Did Not Management Company's Operations and State of Its Vote Assets and Liabilities in Fiscal 2007 4 Receive Financial Statements and None Did Not Management Statutory Reports; Receive Allocation of Vote Income Proposal; Receive Consolidated Financial Statements 5 Approve Supervisory Board Report on For Did Not Management Financial Statements, Allocation of Vote Income Proposal, Consolidated Financial Statements, and Management Board Report 6 Accept Financial Statements For Did Not Management Vote 7 Approve Allocation of Income For Did Not Management Vote 8 Accept Consolidated Financial Statements For Did Not Management Vote 9 Approve Changes to Composition of For Did Not Management Supervisory Board Vote 10 Approve Remuneration of Management Board For Did Not Management Members Vote 11 Authorize Share Repurchase Program For Did Not Management Vote 12 Amend Articles of Association For Did Not Management Vote 13 Close Meeting None Did Not Management Vote KONINKLIJKE KPN N.V. Ticker: Security ID: NL0000009082 Meeting Date: APR 15, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Receive Announcements None Did Not Management Vote 2 Receive Report of Management Board None Did Not Management (Non-Voting) Vote 3 Approve Financial Statements and For Did Not Management Statutory Reports Vote 4 Receive Explanation on Company's Reserves None Did Not Management and Dividend Policy Vote 5 Approve Dividends of EUR 0.54 Per Share For Did Not Management Vote 6 Approve Discharge of Management Board For Did Not Management Vote 7 Approve Discharge of Supervisory Board For Did Not Management Vote 8 Ratify PricewaterhouseCoopers Accountants For Did Not Management NV as Auditors Vote 9 Amend Long-Term Incentive Plan For Did Not Management Vote 10 Approve Remuneration of Supervisory Board For Did Not Management Vote 11 Announce Vacancies on Supervisory Board None Did Not Management Arising in 2009 Vote 12 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 13 Approve Reduction in Issued Share Capital For Did Not Management by Cancellation of Shares Vote 14 Allow Questions and Close Meeting None Did Not Management Vote KONINKLIJKE VOPAK N.V. Ticker: Security ID: NL0000393007 Meeting Date: SEP 27, 2007 Meeting Type: Special Record Date: SEP 20, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect A. van Rossum to Supervisory Board For Did Not Management Vote 3 Close Meeting None Did Not Management Vote KONINKLIJKE VOPAK N.V. Ticker: Security ID: NL0000393007 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Receive Report of Management Board for None Did Not Management Fiscal Year 2007 (Non-Voting) Vote 3 Approve Financial Statements and For Did Not Management Statutory Reports for Fiscal Year 2007 Vote 4 Receive Explanation on Company's Reserves None Did Not Management and Dividend Policy Vote 5 Approve Dividends of EUR 0.95 Per Share For Did Not Management Vote 6 Discussion on Company's Corporate None Did Not Management Governance Structure Vote 7 Approve Discharge of Management Board For Did Not Management Vote 8 Approve Discharge of Supervisory Board For Did Not Management Vote 9 Approve Remuneration Report Containing For Did Not Management Remuneration Policy for Management Board Vote Members 10 Elect J.P.H. Broeders to Management Board For Did Not Management Vote 11 Reelect M. van der Vorm and F.J.G.M. For Did Not Management Cremers to Supervisory Board (Bundled) Vote 12 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 13 Ratify PriceWaterhouseCoopers as Auditors For Did Not Management Vote 14 Allow Questions None Did Not Management Vote 15 Close Meeting None Did Not Management Vote KOOKMIN BANK Ticker: KBNKF Security ID: KR7060000007 Meeting Date: MAR 20, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividend of KRW 2,450 per Share 2 Amend Articles of Incorporation Regarding For For Management Method of Meeting Notice and Issuances of Convertible Shares and Redeemable Shares 3 Elect Three Inside Directors and Five For For Management Outside Directors (Bundled) 4 Elect Cheong Yong-Hwa as Member of Audit For For Management Committee Who Is Not Executive 5 Elect Five Members of Audit Committee Who For For Management Are Independent 6 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 13, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ajay Banga For For Management 1.2 Elect Director Jan Bennink For For Management 1.3 Elect Director Myra M. Hart For For Management 1.4 Elect Director Lois D. Juliber For For Management 1.5 Elect Director Mark D. Ketchum For For Management 1.6 Elect Director Richard A. Lerner For For Management 1.7 Elect Director John C. Pope For For Management 1.8 Elect Director Fredric G. Reynolds For For Management 1.9 Elect Director Irene B. Rosenfeld For For Management 1.10 Elect Director Mary L. Schapiro For For Management 1.11 Elect Director Deborah C. Wright For For Management 1.12 Elect Director Frank G. Zarb For For Management 2 Ratify Auditors For For Management L'AIR LIQUIDE Ticker: AI Security ID: FR0000120073 Meeting Date: MAY 7, 2008 Meeting Type: Annual/Special Record Date: MAY 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.25 per Share 4 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5 Reelect Rolf Krebs as Director For For Management 6 Elect Karen Katen as Director For For Management 7 Elect Jean-Claude Buono as Director For For Management 8 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 650,000 9 Approve Transaction with BNP Paribas For For Management 10 Approve Transaction with Benoit Potier For Against Management 11 Approve Transaction with Klaus Schmieder For For Management 12 Approve Transaction with Pierre Dufour For Against Management 13 Authorize Issuance of Bonds/Debentures in For For Management the Aggregate Value of EUR 8 Billion 14 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 15 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer or Share Exchange 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 250 Million 17 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder under Item 16 18 Authorize Capitalization of Reserves of For For Management Up to EUR 250 Million for Bonus Issue or Increase in Par Value 19 Approve Employee Stock Purchase Plan For For Management 20 Approve Stock Purchase Plan Reserved for For For Management International Employees 21 Authorize Filing of Required For For Management Documents/Other Formalities LAFARGE Ticker: LR Security ID: FR0000120537 Meeting Date: JAN 18, 2008 Meeting Type: Annual/Special Record Date: JAN 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares Up to EUR 90 For For Management Million Reserved for NNS Holding Sarl and for Orascom Construction Industries SAE 2 Amend Employee Savings-Related Share For For Management Purchase Plan 3 Elect Paul Desmarais Jr as Director For Against Management 4 Elect Thierry De Rudder as Director For Against Management 5 Elect Nassef Sawiris as Director For Against Management 6 Authorize Filing of Required For For Management Documents/Other Formalities LAFARGE Ticker: LG Security ID: FR0000120537 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: MAY 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 4 per Ordinary Share and EUR 4.40 per Long-Term Registered Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Transaction on Severance Payments For For Management with the Chairman/CEO 6 Elect Gerald Frere as Director For Against Management 7 Elect Jerome Guiraud as Director For Against Management 8 Elect Michel Rollier as Director For For Management 9 Elect Auditex as Deputy Auditor For For Management 10 Authorize Repurchase of Up to Seven For For Management Percent of Issued Share Capital 11 Authorize Filing of Required For For Management Documents/Other Formalities LANDESBANK BERLIN HOLDING AG (FORMERLY BANKGESELLSCHAFT BERLIN AG) Ticker: Security ID: DE0008023227 Meeting Date: AUG 23, 2007 Meeting Type: Annual Record Date: AUG 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2006 2 Approve Allocation of Income and For For Management Dividends of EUR 0.06 per Share 3 Approve Discharge of Management Board for For For Management Fiscal 2006 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2006 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2007 6 Authorize Repurchase of Up to Five For For Management Percent of Issued Share Capital for Trading Purposes 7 Authorize Share Repurchase Program and For For Management Cancellation of Repurchased Shares LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 19, 2007 Meeting Type: Annual Record Date: MAY 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Harold L. Adams For For Management 1.2 Elect Raymond A. Mason For For Management 1.3 Elect Margaret Milner Richardson For For Management 1.4 Elect Kurt L. Schmoke For For Management 1.5 Elect Robert E. Angelica For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Stock Option For For Management Plan 4 Ratify Auditors For For Management 5 Separate Chairman and CEO Positions Against For Shareholder LEHMAN BROTHERS HOLDINGS INC. Ticker: LEH Security ID: 524908100 Meeting Date: APR 15, 2008 Meeting Type: Annual Record Date: FEB 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael L. Ainslie For For Management 2 Elect Director John F. Akers For For Management 3 Elect Director Roger S. Berlind For For Management 4 Elect Director Thomas H. Cruikshank For For Management 5 Elect Director Marsha Johnson Evans For For Management 6 Elect Director Richard S. Fuld, Jr. For For Management 7 Elect Director Christopher Gent For For Management 8 Elect Director Jerry A. Grundhofer For For Management 9 Elect Director Roland A. Hernandez For For Management 10 Elect Director Henry Kaufman For For Management 11 Elect Director John D. Macomber For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Approve/Amend Executive Incentive Bonus For For Management Plan 15 Publish Political Contributions Against Against Shareholder 16 Prepare an Environmental Sustainability Against Against Shareholder Report LUKOIL OAO Ticker: LUKOY Security ID: 677862104 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAY 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 42 per Ordinary Share 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Igor Belikov as Director None Against Management 2.3 Elect Donald Evert Wallette as Director None Against Management 2.4 Elect Valery Grayfer as Director None Against Management 2.5 Elect Oleg Kutafin as Director None Against Management 2.6 Elect Andrey Kostin as Director None Against Management 2.7 Elect Ravil Maganov as Director None Against Management 2.8 Elect Richard Matzke as Director None For Management 2.9 Elect Sergey Mikhailov as Director None For Management 2.10 Elect Nikolay Tsvetkov as Director None Against Management 2.11 Elect Igor Sherkunov as Director None Against Management 2.12 Elect Alexander Shokhin as Director None For Management 3.1 Elect Lubov Ivanonva as Member of Audit For For Management Commission 3.2 Elect Pavel Kondratyev as Member of Audit For For Management Commission 3.3 Elect Vladimir Nikitenko as Member of For For Management Audit Commission 4 Approve Remuneration of Directors and For For Management Members of Audit Commission 5 Ratify CJSC KPMG as Auditor For For Management 6.1 Approve Related-Party Transaction with For For Management Naryanmarneftegaz LLC Re: Shareholder Loan Agreement 6.2 Approve Related-Party Transaction with For For Management OJSC YuGK TGC-8 Re: Provision of Loan 6.3 Approve Related-Party Transaction with For For Management OJSC YuGK TGC-8 Re: Receipt of Loan 6.4 Approve Related-Party Transaction with For For Management OJSC YuGK TGC-8 Re: Receipt of Loan 6.5 Approve Related-Party Transaction with For For Management Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations LVMH MOET HENNESSY LOUIS VUITTON Ticker: MC Security ID: FR0000121014 Meeting Date: MAY 15, 2008 Meeting Type: Annual/Special Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial Statements For For Management and Statutory Reports 2 Approve Financial Statements and For For Management Discharge Directors 3 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 1.6 per Share 5 Reelect Nicolas Bazire as Director For Against Management 6 Reelect Antonio Belloni as Director For Against Management 7 Reelect Diego Della Valle as Director For For Management 8 Reelect Gilles Hennessy as Director For Against Management 9 Elect Charles de Croisset as Director For For Management 10 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 11 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 12 Authorize up to One Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 13 Approve Issuance of Shares Up to EUR 30 For Against Management Million for a Private Placement 14 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 15 Approve Employee Stock Purchase Plan For For Management MACQUARIE AIRPORTS Ticker: MAP Security ID: AU000000MAP6 Meeting Date: MAY 22, 2008 Meeting Type: Annual/Special Record Date: MAY 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Units to Macquarie For For Management Airports Management Ltd and Macquarie Capital Funds(Europe) Limited or Their Related party Nominees 2 Constitution Amendment Regarding Sale For For Management Facility 1 Approve Issue of Units to Macquarie For For Management Airports Management Ltd and Macquarie Capital Funds(Europe) Limited or Their Related party Nominees 2 Constitution Amendment Regarding Sale For For Management Facility 1 Accept 2007 Audited Financial Statements For For Management 2 Approve PricewaterhouseCoopers as Auditor For For Management 3 Elect Stephen Ward as Director For For Management 4 Approve Securities to be Issued to For For Management Macquarie Airports Management Ltd and Macquarie Capital Funds(Europe) Limited or Their Related party Nominees 5 Adoption of New Bye-Laws For For Management MACQUARIE INFRASTRUCTURE CO LLC Ticker: MIC Security ID: 55608B105 Meeting Date: MAY 27, 2008 Meeting Type: Annual Record Date: APR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman H. Brown, Jr. For For Management 1.2 Elect Director George W. Carmany, III For For Management 1.3 Elect Director William H. Webb For For Management 2 Ratify Auditors For For Management MAGYAR TELEKOM (FRM. MATAV RT) Ticker: Security ID: HU0000073507 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors' Report on For Did Not Management Management of Company, Business Policy, Vote Business Operations, and Company's Financial Situation 2 Approve Board of Directors' Report on For Did Not Management Company's Business Operations in 2006; Vote Present Supervisory Board and Auditor Reports 3 Approve 2007 Financial Statements, For Did Not Management Company's Governance and Management Vote Report, and Discharge of Board of Directors 4 Approve Allocation of Income For Did Not Management Vote 5 Amend Articles of Association For Did Not Management Vote 6 Amend Rules of Procedure of Supervisory For Did Not Management Board Vote 7 Elect Members of Board of Directors For Did Not Management Vote 8 Elect Supervisory Board Members For Did Not Management Vote 9 Elect Members of Audit Committee For Did Not Management Vote 10 Ratify Auditor and Approve Auditor's For Did Not Management Remuneration Vote 11 Transact Other Business (Voting) For Did Not Management Vote MAKITA CORP. Ticker: 6586 Security ID: JP3862400003 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 67 2.1 Appoint Internal Statutory Auditor For For Management 2.2 Appoint Internal Statutory Auditor For For Management 2.3 Appoint Internal Statutory Auditor For For Management 3 Approve Payment of Annual Bonuses to For For Management Directors 4 Approve Special Bonus for Family of For For Management Deceased Director MAPFRE S.A. (FORMERLY CORPORACION MAPFRE SA) Ticker: Security ID: ES0124244E34 Meeting Date: JUL 4, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Bonds/Debentures up For For Management to a Maximum Amount of EUR 1 Billion; Approve Resolutions Concerning the Bonds/Debentures Issuance 2 Approve Stock Incentive Plan for For Against Management Executive Directors 3 Amend Article 17 of Company Bylaws For Against Management 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions 5 Approve Minutes of Meeting For For Management MARFIN INVESTMENT GROUP HOLDINGS SA Ticker: Security ID: GRS314003005 Meeting Date: SEP 3, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan For Did Not Management Vote MARFIN POPULAR BANK PUBLIC CO. LTD. (FRMLY CYPRUS POPULAR BANK PUBLIC CO.) Ticker: Security ID: CY0000200119 Meeting Date: DEC 17, 2007 Meeting Type: Special Record Date: DEC 11, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles: Board-Related For For Management 2 Approve Sale of Company Assets For Against Management 3 Approve Changes to Share Capital For For Management MARFIN POPULAR BANK PUBLIC CO. LTD. (FRMLY CYPRUS POPULAR BANK PUBLIC CO.) Ticker: Security ID: CY0000200119 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAY 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Dividend For For Management 3 Elect Directors For For Management 4 Approve Director Remuneration For For Management 5 Approve Auditors and Fix Their For For Management Remuneration 6 Other Business For Against Management MARFIN POPULAR BANK PUBLIC CO. LTD. (FRMLY CYPRUS POPULAR BANK PUBLIC CO.) Ticker: Security ID: CY0000200119 Meeting Date: MAY 15, 2008 Meeting Type: Special Record Date: MAY 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Changes to Share Capital Related For For Management to Adoption of EUR 2 Revoke Previous Decisions Regarding For For Management Changes to Share Capital MARVELL TECHNOLOGY GROUP LTD Ticker: MRVL Security ID: G5876H105 Meeting Date: OCT 19, 2007 Meeting Type: Annual Record Date: AUG 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 ELECTION OF ONE DIRECTOR: PAUL R. GRAY, For Against Management PH.D. 2 Ratify Auditors For For Management 3 TO APPROVE THE 2or Against Management INCENTIVE PLAN. MATSUSHITA ELECTRIC INDUSTRIAL CO. LTD. Ticker: 6752 Security ID: JP3866800000 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Change Company Name For For Management 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 2.18 Elect Director For For Management 2.19 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management MECHEL STEEL GROUP OAO Ticker: MTL Security ID: 583840103 Meeting Date: MAR 24, 2008 Meeting Type: Special Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter For Against Management 2 Amend Regulations on Board of Directors For Against Management 3 Approve Related-Party Transactions For For Management MECHEL STEEL GROUP OAO Ticker: MTL Security ID: 583840103 Meeting Date: APR 30, 2008 Meeting Type: Special Record Date: APR 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Determine Quantity, Par Value, Type and For For Management Rights of Company Shares 2 Amend Charter For For Management MECHEL STEEL GROUP OAO Ticker: MTL Security ID: 583840103 Meeting Date: JUN 6, 2008 Meeting Type: Special Record Date: MAY 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Large-Scale Transactions Re: For For Management Underwriting Agreement, Issuance of Preferred Shares, and Deposit Agreement 2 Approve Related-Party Transaction For For Management MECHEL STEEL GROUP OAO Ticker: MTL Security ID: 583840103 Meeting Date: JUN 30, 2008 Meeting Type: Annual Record Date: JUN 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4.1 Elect A.David Johnson None For Management 4.2 Elect Alexander E. Yevtushenko None For Management 4.3 Elect Igor V. Zyuzin None Against Management 4.4 Elect Alexey G. Ivanushkin None Against Management 4.5 Elect Igor S. Kozhuhovsky None Against Management 4.6 Elect Serafim V. Kolpakov None For Management 4.7 Elect Vladimir A. Polin None Against Management 4.8 Elect Valentin V. Proskurnya None Against Management 4.9 Elect Roger I. Gale None For Management 5.1 Elect Markov Yaroslav Anatolyevich as For For Management Member of Audit Commission 5.2 Elect Mikhailova Natalia Grigoryevna as For For Management Member of Audit Commission 5.3 Elect Radishevskaya Ludmila Eduardovna as For For Management Member of Audit Commission 6 Ratify Auditor For For Management 7 Approve Related-Party Transactions For Against Management MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 22, 2008 Meeting Type: Annual Record Date: MAR 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John L. Cassis For For Management 2 Elect Director Michael Goldstein For For Management 3 Elect Director Blenda J. Wilson For For Management 4 Ratify Auditors For For Management 5 Increase Authorized Common Stock For For Management 6 Limit Executive Compensation Against Against Shareholder MEDIOBANCA SPA Ticker: MB Security ID: IT0000062957 Meeting Date: OCT 27, 2007 Meeting Type: Annual Record Date: OCT 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income as of June For Did Not Management 30, 2007 and Dividend Distribution Vote 2 Extend Mandate of External Auditor For Did Not Management Reconta Ernst & Young for the Three-Year Vote Term 2010-2012 3 Approve Stock Option Plan for Employees For Did Not Management Vote 4 Authorize Share Repurchase Program and For Did Not Management Reissuance of Repurchased Shares Vote MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2007 Meeting Type: Annual Record Date: JUN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Arthur D. Collins, Jr. For For Management 1.3 Elect Director James T. Lenehan For For Management 1.4 Elect Director Kendall J. Powell For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management MELCO INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: HK0200030994 Meeting Date: AUG 24, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve STDM Service Arrangement For For Management 2 Approve SJM Service Arrangement For For Management MELCO INTERNATIONAL DEVELOPMENT LTD Ticker: Security ID: HK0200030994 Meeting Date: MAY 9, 2008 Meeting Type: Annual Record Date: APR 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a1 Reelect Ho, Lawrence Yau Lung as For For Management Executive Director 3a2 Reelect Roger Lobo as Independent For For Management Non-Executive Director 3b Approve Remuneration of Directors For For Management 4 Reappoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Reissuance of Repurchased For Against Management Shares MELCO PBL ENTERTAINMENT (MACAU) LTD. Ticker: MPEL Security ID: 585464100 Meeting Date: MAY 27, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RATIFICATION OF THE AUDITED FINANCIAL For For Management STATEMENTS FOR THE FISCAL YEAR 2007 AND THE INCLUSION THEREOF IN THE ANNUAL REPORT ON FORM 20-F FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION. 2 RATIFY DELOITTE TOUCHE TOHMATSU AS For For Management AUDITORS 3 APPROVAL OF THE CHANGE OF NAME OF THE For For Management COMPANY TO MELCO CROWN ENTERTAINMENT LIMITED . MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard T. Clark For For Management 2 Elect Director Johnnetta B. Cole, Ph.D. For For Management 3 Elect Director Thomas H. Glocer For For Management 4 Elect Director Steven F. Goldstone For For Management 5 Elect Director William B. Harrison, Jr. For For Management 6 Elect Director Harry R. Jacobson, M.D. For For Management 7 Elect Director William N. Kelley, M.D. For For Management 8 Elect Director Rochelle B. Lazarus For For Management 9 Elect Director Thomas E. Shenk, Ph.D. For For Management 10 Elect Director Anne M. Tatlock For For Management 11 Elect Director Samuel O. Thier, M.D. For For Management 12 Elect Director Wendell P. Weeks For For Management 13 Elect Director Peter C. Wendell For For Management 14 Ratify Auditors For For Management 15 Limit Executive Compensation Against Against Shareholder 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Adopt a bylaw to Require an Independent Against For Shareholder Lead Director MERCK KGAA Ticker: Security ID: DE0006599905 Meeting Date: MAR 28, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Accept Financial Statements and Statutory For For Management Reports for Fiscal 2007 3 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share and a Bonus Dividend of EUR 2.00 per Share 4 Approve Discharge of Management Board for For For Management Fiscal 2007 5 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 6 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2008 7 Approve Affiliation Agreements with For For Management Subsidiaries Merck 9. Allgemeine Beteiligungs GmbH, Merck 10. Allgemeine Beteiligungs GmbH, Merck 11. Allgemeine Beteiligungs GmbH, Serono GmbH, and Solvent Innovation GmbH 8.1 Elect Johannes Baillou to the Supervisory For Against Management Board 8.2 Elect Frank Binder to the Supervisory For Against Management Board 8.3 Elect Rolf Krebs to the Supervisory Board For For Management 8.4 Elect Arend Oetker to the Supervisory For For Management Board 8.5 Elect Theo Siegert to the Supervisory For For Management Board 8.6 Elect Wilhelm Simson to the Supervisory For For Management Board 9 Amend Articles Re: Size and Composition For For Management of Supervisory Board MERRILL LYNCH & CO., INC. Ticker: MER Security ID: 590188108 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol T. Christ For For Management 2 Elect Director Armando M. Codina For For Management 3 Elect Director Judith Mayhew Jonas For For Management 4 Elect Director John A. Thain For For Management 5 Ratify Auditors For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Compensation- Miscellaneous Company Against Against Shareholder SpecificProhibiting Executive Officer Stock Sales during Buyback 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Adopt Employment Contract Against For Shareholder MITSUBISHI CORP. Ticker: 8058 Security ID: JP3898400001 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 30 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For Against Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For Against Management 3.3 Appoint Internal Statutory Auditor For For Management 3.4 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors 5 Approve Deep Discount Stock Option Plan For For Management for Directors 6 Set Amounts for Retirement Bonus Reserve For For Management Funds for Directors MITSUBISHI ELECTRIC CORP. Ticker: 6503 Security ID: JP3902400005 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tamotsu Nomakuchi For For Management 1.2 Elect Director Setsuhiro Shimomura For For Management 1.3 Elect Director Yukihiro Sato For For Management 1.4 Elect Director Masanori Saito For For Management 1.5 Elect Director Mitsuo Muneyuki For For Management 1.6 Elect Director Kazuo Sawamoto For For Management 1.7 Elect Director Kunio Tomita For For Management 1.8 Elect Director Hiroyoshi Murayama For For Management 1.9 Elect Director Shunji Yanai For For Management 1.10 Elect Director Osamu Shigeta For For Management 1.11 Elect Director Mikio Sasaki For Against Management 1.12 Elect Director Shigemitsu Miki For Against Management MITSUBISHI UFJ FINANCIAL GROUP Ticker: 8306 Security ID: JP3902900004 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 7 per Common Share 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For Against Management 2.17 Elect Director For Against Management 3 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors MITSUI & CO. Ticker: 8031 Security ID: JP3893600001 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 23 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For Against Management 3.2 Appoint Internal Statutory Auditor For For Management MITSUI FUDOSAN CO. LTD. Ticker: 8801 Security ID: JP3893200000 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 11 2.1 Appoint Internal Statutory Auditor For For Management 2.2 Appoint Internal Statutory Auditor For For Management 3 Approve Payment of Annual Bonuses to For For Management Directors MIZUHO FINANCIAL GROUP INC. Ticker: 8411 Security ID: JP3885780001 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 10,000 for Ordinary Shares 2 Authorize Allotment of Shares or For For Management Fractions of a Share in Connection with Abolition of Fractional Share System 3 Amend Articles To: Limit Rights of For For Management Odd-lot Holders - Adjust Authorized Capital and Preferred Share Dividends in Connection with De Facto Stock Split - Authorize Public Announcements in Electronic Format 4.1 Elect Director For For Management 4.2 Elect Director For For Management 5.1 Appoint Internal Statutory Auditor For For Management 5.2 Appoint Internal Statutory Auditor For For Management 6 Approve Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors and Deep Discount Stock Option Plan for Directors Only 7 Approve Retirement Bonuses and Special For For Management Payments in Connection with Abolition of Retirement Bonus System MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: OCT 12, 2007 Meeting Type: Special Record Date: AUG 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Approve Early None Against Shareholder Termination of Powers of Directors 2.1 Shareholder Proposal: Elect Andrei Bugrov None Against Shareholder as Director 2.2 Shareholder Proposal: Elect Elena None Against Shareholder Bulavskaya as Director 2.3 Shareholder Proposal: Elect Vladimir None For Shareholder Dolgikh as Director 2.4 Shareholder Proposal: Elect Andrey None Against Shareholder Klishas as Director 2.5 Shareholder Proposal: Elect Ralph Morgan None Against Shareholder as Director 2.6 Shareholder Proposal: Elect Denis Morozov None Against Shareholder as Director 2.7 Shareholder Proposal: Elect Kirill None Against Shareholder Parinov as Director 2.8 Shareholder Proposal: Elect Mikhail None Against Shareholder Prokhorov as Director 2.9 Shareholder Proposal: Elect Dmitry None Against Shareholder Razumov as Director 2.10 Shareholder Proposal: Elect Ekaterina None Against Shareholder Salnikova as Director 2.11 Shareholder Proposal: Elect Michael None Against Shareholder Sosnovski as Director 2.12 Shareholder Proposal: Elect Sergey None Against Shareholder Stefanovich as Director 2.13 Shareholder Proposal: Elect Kirill None For Shareholder Ugolnikov as Director 2.14 Shareholder Proposal: Elect Heinz None For Shareholder Schimmelbusch as Director 2.15 Shareholder Proposal: Elect Guy de None For Shareholder Selliers as Director 3 Approve Early Termination of Powers of For For Management Audit Commission 4 Elect Members of the Audit Commission: For For Management Marina Vdovina, Vadim Meshcheryakov, Nikolay Morozov, Olga Rompel, and Olessya Firsyk 5 Approve Revised Edition of Regulations on For For Management General Meetings 6 Approve Membership in National For For Management Association of Nickel and Precious Metals Producers MMC NORILSK NICKEL Ticker: Security ID: RU0007288411 Meeting Date: DEC 14, 2007 Meeting Type: Special Record Date: OCT 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spinoff of OJSC EnergoPolyus For For Management 2.1 Elect Yulia Vasilievna Basova as Director None Withhold Management 2.2 Elect Andrei Evgenievich Bougrov as None Withhold Management Director 2.3 Elect Elena Evgenievna Bulavskaya as None Withhold Management Director 2.4 Elect Aleksandr Nikolaievich Dumnov as None For Management Director 2.5 Elect Anton Igorevich Klekovkin as None Withhold Management Director 2.6 Elect Dmitri Ruslanovich Kostoev as None Withhold Management Director 2.7 Elect Dmitri Aleksandrovich Kuskov as None Withhold Management Director 2.8 Elect Pavel Borisovich Matveev as None Withhold Management Director 2.9 Elect Aleksei Vasilievich Matvienko as None Withhold Management Director 2.10 Elect Kirill Yurievich Parinov as None Withhold Management Director 2.11 Elect Dmitry Valerievich Razumov as None Withhold Management Director 2.12 Elect Aleksandre Viktorovich Raskatov as None Withhold Management Director 2.13 Elect Yuri Stepanovich Sablukov as None Withhold Management Director 2.14 Elect Ekaterina Mikhailovna Salnikova as None Withhold Management Director 2.15 Elect Michael Aleksandrovich Sosnovski as None Withhold Management Director 2.16 Elect Sergei Anatolievich Stefanovich as None Withhold Management Director 2.17 Elect Sergei Afanasievich Tazin as None Withhold Management Director 2.18 Elect David Alexander Herne as Director None Withhold Management MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: DEC 14, 2007 Meeting Type: Special Record Date: OCT 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 REORGANIZATION OF OJSC MMC NORILSK NICKEL For For Management 2.1 Elect Yulia Vasilievna Basova as Director None Withhold Management 2.2 Elect Andrei Evgenievich Bougrov as None Withhold Management Director 2.3 Elect Elena Evgenievna Bulavskaya as None Withhold Management Director 2.4 Elect Aleksandr Nikolaievich Dumnov as None For Management Director 2.5 Elect Anton Igorevich Klekovkin as None Withhold Management Director 2.6 Elect Dmitri Ruslanovich Kostoev as None Withhold Management Director 2.7 Elect Dmitri Aleksandrovich Kuskov as None Withhold Management Director 2.8 Elect Pavel Borisovich Matveev as None Withhold Management Director 2.9 Elect Aleksei Vasilievich Matvienko as None Withhold Management Director 2.10 Elect Kirill Yurievich Parinov as None Withhold Management Director 2.11 Elect Dmitry Valerievich Razumov as None Withhold Management Director 2.12 Elect Aleksandre Viktorovich Raskatov as None Withhold Management Director 2.13 Elect Yuri Stepanovich Sablukov as None Withhold Management Director 2.14 Elect Ekaterina Mikhailovna Salnikova as None Withhold Management Director 2.15 Elect Michael Aleksandrovich Sosnovski as None Withhold Management Director 2.16 Elect Sergei Anatolievich Stefanovich as None Withhold Management Director 2.17 Elect Sergei Afanasievich Tazin as None Withhold Management Director 2.18 Elect David Alexander Herne as Director None Withhold Management MMC NORILSK NICKEL Ticker: Security ID: RU0007288411 Meeting Date: DEC 21, 2007 Meeting Type: Special Record Date: NOV 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends of RUB 108 Per Share For For Management for First Nine Months of Fiscal 2007 MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: DEC 21, 2007 Meeting Type: Special Record Date: NOV 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends of RUB 108 Per Share For For Management for First Nine Months of Fiscal 2007 MMC NORILSK NICKEL Ticker: Security ID: RU0007288411 Meeting Date: APR 8, 2008 Meeting Type: Special Record Date: JAN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Amend Charter Against Against Shareholder 2 Shareholder Proposal: Approve Early Against Against Shareholder Termination of Powers of Board of Directors 3.1 Shareholder Proposal: Elect Tye Winston Against Against Shareholder Burt as Director 3.2 Shareholder Proposal: Elect Andrey Bugrov For Against Shareholder as Director 3.3 Shareholder Proposal: Elect Elena Against Against Shareholder Bulavskaya as Director 3.4 Shareholder Proposal: Elect Alexander Against Against Shareholder Bulygin as Director 3.5 Shareholder Proposal: Elect Victor Against Against Shareholder Vekselberg as Director 3.6 Shareholder Proposal: Elect Guy de For For Shareholder Selliers de Moranville as Director 3.7 Shareholder Proposal: Elect Oleg Against Against Shareholder Deripaska as Director 3.8 Shareholder Proposal: Elect Vladimir For Against Shareholder Dolgikh as Director 3.9 Shareholder Proposal: Elect Andrey For Against Shareholder Klishas as Director 3.10 Shareholder Proposal: Elect Michael Against Against Shareholder Levitt as Director 3.11 Shareholder Proposal: Elect Ralph Morgan For Against Shareholder as Director 3.12 Shareholder Proposal: Elect Denis Morozov For Against Shareholder as Director 3.13 Shareholder Proposal: Elect Kirill Against Against Shareholder Parinov as Director 3.14 Shareholder Proposal: Elect Mikhail Against Against Shareholder Prokhorov as Director 3.15 Shareholder Proposal: Elect Dmitry Against Against Shareholder Razumov as Director 3.16 Shareholder Proposal: Elect Ekaterina For Against Shareholder Salnikova as Director 3.17 Shareholder Proposal: Elect Mikhail Against Against Shareholder Sosnovky as Director 3.18 Shareholder Proposal: Elect Sergey Against Against Shareholder Stefanovich as Director 3.19 Shareholder Proposal: Elect Kirill For Against Shareholder Ugolnikov as Director 3.20 Shareholder Proposal: Elect Cristophe Against Against Shareholder Charlier as Director 3.21 Shareholder Proposal: Elect Heinz For For Shareholder Schimmelbusch as Director MMC NORILSK NICKEL Ticker: Security ID: 46626D108 Meeting Date: APR 8, 2008 Meeting Type: Special Record Date: JAN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Amend Charter Against Against Shareholder 2 Shareholder Proposal: Approve Early Against Against Shareholder Termination of Powers of Board of Directors 3.1 Shareholder Proposal: Elect Tye Winston Against Against Shareholder Burt as Director 3.2 Shareholder Proposal: Elect Andrey Bugrov For Against Shareholder as Director 3.3 Shareholder Proposal: Elect Elena Against Against Shareholder Bulavskaya as Director 3.4 Shareholder Proposal: Elect Alexander Against Against Shareholder Bulygin as Director 3.5 Shareholder Proposal: Elect Victor Against Against Shareholder Vekselberg as Director 3.6 Shareholder Proposal: Elect Guy de For For Shareholder Selliers de Moranville as Director 3.7 Shareholder Proposal: Elect Oleg Against Against Shareholder Deripaska as Director 3.8 Shareholder Proposal: Elect Vladimir For Against Shareholder Dolgikh as Director 3.9 Shareholder Proposal: Elect Andrey For Against Shareholder Klishas as Director 3.10 Shareholder Proposal: Elect Michael Against Against Shareholder Levitt as Director 3.11 Shareholder Proposal: Elect Ralph Morgan For Against Shareholder as Director 3.12 Shareholder Proposal: Elect Denis Morozov For Against Shareholder as Director 3.13 Shareholder Proposal: Elect Kirill Against Against Shareholder Parinov as Director 3.14 Shareholder Proposal: Elect Mikhail Against Against Shareholder Prokhorov as Director 3.15 Shareholder Proposal: Elect Dmitry Against Against Shareholder Razumov as Director 3.16 Shareholder Proposal: Elect Ekaterina For Against Shareholder Salnikova as Director 3.17 Shareholder Proposal: Elect Mikhail Against Against Shareholder Sosnovky as Director 3.18 Shareholder Proposal: Elect Sergey Against Against Shareholder Stefanovich as Director 3.19 Shareholder Proposal: Elect Kirill For Against Shareholder Ugolnikov as Director 3.20 Shareholder Proposal: Elect Cristophe Against Against Shareholder Charlier as Director 3.21 Shareholder Proposal: Elect Heinz For For Shareholder Schimmelbusch as Director MOL HUNGARIAN OIL AND GAS PLC.(FORMERLY MOL MAGYAR OLAY-ES Ticker: Security ID: HU0000068952 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Board of Directors Report on None Did Not Management Company's 2007 Business Operations; Vote Receive Financial Statements and Consolidated Financial Statements; Receive Proposal on Allocation of 2007 Income 1.2 Receive Auditor's Report None Did Not Management Vote 1.3 Receive Supervisory Board Report on 2007 None Did Not Management Financial Statements and on Allocation of Vote Income Proposal 1.4a Accept Financial Statements and Statutory For Did Not Management Reports Vote 1.4b Approve Allocation of Income, Including For Did Not Management Dividends of HUF 85 Billion in Aggregate Vote 1.5 Approve Corporate Governance Statement For Did Not Management Vote 2 Ratify Ernst & Young Kft. as Auditor; For Did Not Management Approve Auditor's Remuneration Vote 3 Authorize Share Repurchase Program For Did Not Management Vote 4.1 Elect Zsolt Hernadi as Member of Board of For Did Not Management Directors Vote 4.2 Elect Gyorgy Mosonyias as Member of Board For Did Not Management of Directors Vote 4.3 Elect Iain Paterson as Member of Board of For Did Not Management Directors Vote 4.4 Elect Gabor Horvath as Member of Board of For Did Not Management Directors Vote 4.5 Elect Mulham Basheer Abdullah Al Jarf as For Did Not Management Member of Board of Directors Vote 5.1 Approve Remuneration of Members of Board For Did Not Management of Directors in Amount of EUR 31,250 for Vote Chairmen of Board Committees, and EUR 25,000 for Other Directors 5.2 Approve Incentive System for Members of For Did Not Management Board of Directors Based on Company's Vote Results 6 Elect Gyula David as New Member of Board For Did Not Management of Directors Appointed by Hungarian Vote Energy Office 7 Elect Istvan Gergel as New Member of For Did Not Management Supervisory Board Appointed by Hungarian Vote Energy Office 8.1 Amend Articles of Association Re: Share For Did Not Management Transfer Vote 8.2 Amend Articles of Association Re: For Did Not Management Shareholder Register Vote 8.3 Amend Articles of Association Re: General For Did Not Management Meeting Authority Vote 8.4 Amend Articles of Association Re: For Did Not Management Location of General Meetings Vote 8.5 Amend Articles of Association Re: Place For Did Not Management Discharge of Board of Directors on AGM Vote Agenda 8.6 Amend Articles of Association Re: Removal For Did Not Management of Minimum and Maximum Limits on Size of Vote Board of Directors 8.7 Amend Articles of Association Re: For Did Not Management Decision-Making by Board of Directors Vote 8.8 Amend Articles of Association Re: For Did Not Management Convening of General Meetings if Number Vote of Members of Board of Directors Falls Below Nine 8.9 Amend Articles of Association Re: For Did Not Management Reduction of Share Capital Vote 8.10 Amend Articles of Association Re: For Did Not Management Attendance at General Meetings Vote 8.11 Amend Articles of Association Re: Minutes For Did Not Management of General Meetings Vote 8.12 Amend Articles of Association Re: Board For Did Not Management of Directors' Right to Represent Company Vote 8.13 Amend Articles of Association Re: For Did Not Management Supervisory Board Vote 9 Approve Discharge of Board of Directors For Did Not Management Vote 10.1 Gain Approval by Holders of Series A For Did Not Management Shares of Reduction in Share Capital Vote Proposed under Item 10.2 10.2 Approve Reduction in Share Capital via For Did Not Management Cancellation of Treasury Shares Vote 11 Shareholder Proposal: Appoint Special None Did Not Shareholder Auditor to Examine Company's 2007 Annual Vote Report and Management Actions During Last Two Years MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: APR 8, 2008 Meeting Type: Annual Record Date: FEB 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director C. Robert Kidder For For Management 5 Elect Director John J. Mack For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Hutham S. Olayan For For Management 9 Elect Director Charles E. Phillips, Jr. For For Management 10 Elect Director Griffith Sexton For For Management 11 Elect Director Laura D. Tyson For For Management 12 Ratify Auditors For For Management 13 Eliminate Supermajority Vote Requirement For For Management 14 Approve Report of the Compensation Against For Shareholder Committee 15 Report on Human Rights Investment Against Against Shareholder Policies MUNTENIA SIF Ticker: Security ID: ROSIFDACNOR6 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports 2 Receive Shareholders Commitee Report for None None Management 2007 3 Approve Financial Statements for Fiscal For For Management 2007 4 Approve Allocation of Income and For For Management Distribution of Dividends of RON 0.07/Share 5 Approve Procedures of Dividends For For Management Distribution 6 Receive Budget and Strategy for Fiscal None None Management Year 2008 7 Approve Budget and Strategy for Fiscal For For Management Year 2008 8 Approve Accounting Treatment of Unclaimed For For Management Dividends After a Three-Year Term 9 Ratify Auditors For For Management 10 Authorize Filing of Required Documents For For Management Re: Item 9 11 Approve May 13, 2008, as Record Date for For For Management Effectiveness of This Meeting's Resolutions NESTLE SA Ticker: NSRGF Security ID: CH0012056047 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Discharge of Board and Senior For Did Not Management Management Vote 3 Approve Allocation of Income and For Did Not Management Dividends of CHF 12.20 per Share Vote 4.1.1 Reelect Andreas Koopmann as Director For Did Not Management Vote 4.1.2 Reelect Rolf Haenggi as Director For Did Not Management Vote 4.2.1 Elect Paul Bulcke as Director For Did Not Management Vote 4.2.2 Elect Beat Hess as Director For Did Not Management Vote 4.3 Ratify KPMG SA as Auditors For Did Not Management Vote 5.1 Approve CHF 10.1 Million Reduction in For Did Not Management Share Capital via Cancellation of 10.1 Vote Million Repurchased Shares 5.2 Approve 1:10 Stock Split For Did Not Management Vote 5.3 Amend Articles to Reflect Changes in For Did Not Management Capital; Amend Articles Re: Stock Split Vote 6 Adopt New Articles of Association For Did Not Management Vote NETWORK APPLIANCE, INC. Ticker: NTAP Security ID: 64120L104 Meeting Date: SEP 19, 2007 Meeting Type: Annual Record Date: JUL 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Warmenhoven For For Management 1.2 Elect Director Donald T. Valentine For For Management 1.3 Elect Director Jeffry R. Allen For For Management 1.4 Elect Director Carol A. Bartz For For Management 1.5 Elect Director Alan L. Earhart For For Management 1.6 Elect Director Edward Kozel For For Management 1.7 Elect Director Mark Leslie For For Management 1.8 Elect Director Nicholas G. Moore For For Management 1.9 Elect Director George T. Shaheen For For Management 1.10 Elect Director Robert T. Wall For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Approve Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management NEUF CEGETEL Ticker: Security ID: FR0004166072 Meeting Date: APR 21, 2008 Meeting Type: Annual Record Date: APR 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Special Auditors' Report For Against Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 0.60 per Share 5 Ratify Appointment of Jean-Dominique Pit For Against Management as Director 6 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 7 Authorize Repurchase of Up to 5 Percent For Against Management of Issued Share Capital 8 Authorize Filing of Required For For Management Documents/Other Formalities NEWCREST MINING LTD. Ticker: NCM Security ID: AU000000NCM7 Meeting Date: NOV 1, 2007 Meeting Type: Annual Record Date: OCT 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory None None Management Reports for the Financial Year Ended June 30, 2007 2a Elect Greg Robinson as a Director For For Management 2b Elect Tim Poole as a Director For For Management 2c Elect Richard Lee as a Director For For Management 2d Elect John Spark as a Director For For Management 2e Elect Michael O'Leary as a Director For For Management 3 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2007 4 Approve the Increase in Non-Executive None For Management Directors' Remuneration from A$1.3 Million to A$1.8 Million Per Annum 5 Approve Grant of up to 61,200 Rights For For Management under the Executive Performance Share Plan and up to 12,730 Rights under the Restricted Share Plan to Ian Smith, Managing Director 6 Approve Grant of up to 15,300 Rights For For Management under the Executive Performance Share Plan and up to 8,500 Rights under the Restricted Share Plan to Greg Robinson, Finance Director 7 Approve Grant of Additional 4,728 Rights For For Management to Ian Smith, Managing Director, Under the Restricted Share Plan NEWMONT MINING CORP. Ticker: NEM Security ID: 651639106 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: FEB 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glen A. Barton For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director Joseph A. Carrabba For For Management 1.4 Elect Director Noreen Doyle For For Management 1.5 Elect Director Veronica M. Hagen For For Management 1.6 Elect Director Michael S. Hamson For For Management 1.7 Elect Director Robert J. Miller For For Management 1.8 Elect Director Richard T. O'Brien For For Management 1.9 Elect Director John B. Prescott For For Management 1.10 Elect Director Donald C. Roth For For Management 1.11 Elect Director James V. Taranik For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Election Against For Shareholder of Directors 4 Require Independent Board Chairman Against Against Shareholder NEXITY Ticker: Security ID: FR0010112524 Meeting Date: JUL 23, 2007 Meeting Type: Special Record Date: JUL 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Remove Double-Voting Rights for Long-Term For Did Not Management Registered Shareholders Vote 2 Acquire Certain Assets of Another Company For Did Not Management Vote 3 Issue Shares in Connection with For Did Not Management Acquisitions Under Item 2 Vote 4 Approve Allocation of Premium For Did Not Management Vote 5 Acknowledge Completion of the Above For Did Not Management Acquisitions and Removal of Double Voting Vote Rights 6 Amend Articles to Reflect Changes in For Did Not Management Capital Vote 7 Authorize up to 1 Percent of Issued For Did Not Management Capital for Use in Restricted Stock Plan Vote 8 Authorize Filing of Required For Did Not Management Documents/Other Formalities Vote NHN CORP. Ticker: Security ID: KR7035420009 Meeting Date: MAR 28, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Elect Four Inside Directors (Bundled) For For Management 3 Approve Remuneration of Executive For For Management Directors and Independent Non-Executive Directors NII HOLDINGS, INC. Ticker: NIHD Security ID: 62913F201 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: APR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neal P. Goldman For For Management 1.2 Elect Director Charles M. Herington For For Management 1.3 Elect Director John W. Risner For For Management 2 Ratify Auditors For For Management NINTENDO CO. LTD. Ticker: 7974 Security ID: JP3756600007 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 1120 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For Against Management NIPPON ELECTRIC GLASS CO. LTD. Ticker: 5214 Security ID: JP3733400000 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 3.1 Appoint Alternate Internal Statutory For Against Management Auditor 3.2 Appoint Alternate Internal Statutory For For Management Auditor 4 Approve Payment of Annual Bonuses to For For Management Directors NIPPON TELEGRAPH & TELEPHONE CORP. Ticker: 9432 Security ID: JP3735400008 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 4500 2 Amend Articles to: Limit Rights of For Against Management Odd-lot Holders - Authorize Public Announcements in Electronic Format - Allow Company to Make Rules Governing Exercise of Shareholders' Rights 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 4.1 Appoint Internal Statutory Auditor For For Management 4.2 Appoint Internal Statutory Auditor For For Management 4.3 Appoint Internal Statutory Auditor For Against Management NISSAN MOTOR CO. LTD. Ticker: 7201 Security ID: JP3672400003 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 20 2 Approve Stock Option Plan For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors 5 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors NITTO DENKO CORP. Ticker: 6988 Security ID: JP3684000007 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 40 2 Approve Payment of Annual Bonuses to For For Management Directors 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 4.1 Appoint Internal Statutory Auditor For For Management 4.2 Appoint Internal Statutory Auditor For For Management 4.3 Appoint Internal Statutory Auditor For Against Management 4.4 Appoint Internal Statutory Auditor For Against Management 5 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors 6 Approve Stock Option Plan and Deep For For Management Discount Stock Option Plan for Directors NOBEL BIOCARE HOLDING AG Ticker: Security ID: CH0014030040 Meeting Date: MAR 27, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial Statements For Did Not Management and Statutory Reports Vote 2 Accept Financial Statements and Statutory For Did Not Management Reports Vote 3 Approve Allocation of Income and For Did Not Management Dividends of CHF 4.75 per Share Vote 4 Approve Discharge of Board and Senior For Did Not Management Management Vote 5 Reelect Stig Eriksson, Antoine Firmenich, For Did Not Management Robert Lilja, Jane Royston, Rolf Soiron, Vote Rolf Watter, and Ernst Zaengerle as Directors 6 Elect Edgar Fluri as Director For Did Not Management Vote 7 Ratify KPMG AG as Auditors For Did Not Management Vote 8 Approve 5:1 Stock Split; Approve For Did Not Management Conversion of Bearer Shares into Vote Registered Shares; Amend Articles to Reflect Changes in Share Capital 9 Adopt New Articles of Association For Did Not Management Vote 10 Approve CHF 3.4 Million Reduction in For Did Not Management Share Capital Vote 11 Approve Transfer of up to CHF 1.1 Billion For Did Not Management from Share Premium to Free Reserves; Vote Authorize Repurchase of up to Ten Percent of Issued Share Capital for Purpose of Cancellation NOKIA CORP. Ticker: Security ID: FI0009000681 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports, Receive Auditors' Report (Non-Voting) 2 Accept Financial Statements and Statutory For For Management Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.53 Per Share 4 Approve Discharge of Chairman, Members of For For Management the Board, and President 5 Approve Remuneration of Directors in For For Management Amount of: Chairman EUR 440,000, Vice Chairman EUR 150,000, Other Directors EUR 130,000; Approve Fees for Committee Work; Approve 40 Percent to be Paid in Nokia Shares 6 Fix Number of Directors at 10 For For Management 7 Reelect Georg Ehrnrooth, Lalita Gupte, For For Management Bengt Holmstroem, Henning Kagermann, Olli-Pekka Kallasvuo, Per Karlsson, Jorma Ollila, Marjorie Scardino, and Keijo Suila as Directors; Elect Risto Siilasmaa as New Director 8 Approve Remuneration of Auditors For For Management 9 Reelect PricewaterhouseCooper Oy as For For Management Auditor 10 Authorize Repurchase of up to 370 Million For For Management Nokia Shares NOMURA HOLDINGS INC. Ticker: 8604 Security ID: JP3762600009 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Junichi Ujiie For For Management 1.2 Elect Director Masanori Itatani For For Management 1.3 Elect Director Masaharu Shibata For Against Management 1.4 Elect Director Hideaki Kubori For For Management 1.5 Elect Director Haruo Tsuji For For Management 1.6 Elect Director Fumihide Nomura For For Management 1.7 Elect Director Kenichi Watanabe For For Management 1.8 Elect Director Takumi Shibata For For Management 1.9 Elect Director Masahiro Sakane For For Management 1.10 Elect Director Tsuguoki Fujinuma For Against Management 1.11 Elect Director Yoshifumi Kawabata For For Management 2 Approve Stock Option Plan and For For Management Deep-Discount Option Plan NORDEA BANK AB (FORMERLY NORDEA AB) Ticker: NDA Security ID: SE0000427361 Meeting Date: APR 3, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Claes Beyer as Chairman of Meeting For Did Not Management Vote 2 Prepare and Approve List of Shareholders For Did Not Management Vote 3 Approve Agenda of Meeting For Did Not Management Vote 4 Designate Inspector(s) of Minutes of For Did Not Management Meeting Vote 5 Acknowledge Proper Convening of Meeting For Did Not Management Vote 6 Receive Financial Statements and None Did Not Management Statutory Reports; Receive Board's Vote Report; Receive President's Report (Non-Voting) 7 Approve Financial Statements and For Did Not Management Statutory Reports Vote 8 Approve Allocation of Income and For Did Not Management Dividends of EUR 0.50 per Share Vote 9 Approve Discharge of Board and President For Did Not Management Vote 10 Determine Number of Members and Deputy For Did Not Management Members of Board Vote 11 Approve Remuneration of Directors; For Did Not Management Approve Remuneration of Auditors Vote 12 Reelect Hans Dalborg (Chair), Marie For Did Not Management Ehrling, Tom Knutzen, Lars Nordstroem, Vote Timo Peltola, Ursula Ranin, and Bjoern Saven; Elect Stine Bosse, Svein Jacobsen, Heidi Petersen, and Bjoern Wahlroos as New Members of the Board 13 Authorize Chairman of Board and For Did Not Management Representatives of Four of Company's Vote Largest Shareholders to Serve on Nominating Committee 14 Amend Articles Re: Editorial Change For Did Not Management Vote 15a Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 15b Authorize Reissuance of Repurchased For Did Not Management Shares Vote 16 Authorize Repurchase of Up to 1 Percent For Did Not Management of Issued Share Capital for Equity Vote Trading Purposes 17 Approve Remuneration Policy And Other For Did Not Management Terms of Employment For Executive Vote Management 18a Approve 2008 Share Matching Plan For Did Not Management Vote 18b Approve Creation and Issuance up to 2.9 For Did Not Management Million Redeemable C-Shares in Connection Vote with Share Matching Plan (Item 18a) 19a Grant Loan With Three Other Banks to Against Did Not Shareholder "Landskrona Rekonstruktion" for 12 Years Vote 19b Approve Allocation of SEK 100 Million for Against Did Not Shareholder "The Institute for Integration and Growth Vote in Landskrona" 19c Grant SEK 100 Million Loan to Legal Against Did Not Shareholder Entity That Prevents Segregation in Vote Western Skaene 19d Donate SEK 2 Million to Crime Prevention Against Did Not Shareholder in Landskrona Vote 20 Authorise Board of Directors to Review Against Did Not Shareholder Alternative Locations for Annual General Vote Meetings NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Phyllis J. Campbell For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Robert G. Miller For For Management 5 Elect Director Blake W. Nordstrom For For Management 6 Elect Director Erik B. Nordstrom For For Management 7 Elect Director Peter E. Nordstrom For For Management 8 Elect Director Philip G. Satre For For Management 9 Elect Director Alison A. Winter For For Management 10 Ratify Auditors For For Management NORSK HYDRO ASA Ticker: NHYKF Security ID: NO0005052605 Meeting Date: JUL 5, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement with Statoil ASA For For Management 2 Approve NOK 140.9 Million Reduction in For For Management Share Capital via Cancellation of 21.6 Million Treasury Shares and Redemption of 16.9 Million Shares Held by Norwegian State 3 Authorize Repurchase of up to 621,895 For For Management Shares in Connection with Employee Share Purchase Program 4 Amend Articles Re: Replace Current For For Management Norwegian Name for President and CEO ('generaldirektoer') with 'konsernsjef' NORSK HYDRO ASA Ticker: NHYKF Security ID: NO0005052605 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 5 per Share 2 Approve Remuneration of Auditors For For Management 3 Elect Members and Deputy Members of For Against Management Corporate Assembly 4 Elect Members of Nominating Committee For For Management 5 Approve Remuneration of Corporate For For Management Assembly 6 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 7 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: Security ID: RU000A0DKVS5 Meeting Date: OCT 4, 2007 Meeting Type: Special Record Date: SEP 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 2 Approve Related-Party Transaction with For For Management OJSC Gazprom 3 Approve Allocation of Income and For For Management Dividends of RUB 0.83 Per Ordinary Share NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: NVTK Security ID: 669888208 Meeting Date: OCT 4, 2007 Meeting Type: Special Record Date: SEP 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 2 Approve Related-Party Transaction with For For Management OJSC Gazprom 3 Approve Allocation of Income and For For Management Dividends of RUB 0.83 Per Ordinary Share NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: NVTK Security ID: US6698881090 Meeting Date: OCT 4, 2007 Meeting Type: Special Record Date: SEP 3, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related-Party Transaction with For For Management Mezhregiongaz LLC 2 Approve Related-Party Transaction with For For Management OJSC Gazprom 3 Approve Allocation of Income and For For Management Dividends of RUB 0.83 Per Ordinary Share NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: Security ID: RU000A0DKVS5 Meeting Date: MAY 23, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 1.2 Approve Annual Dividends of RUB 1.52 per For For Management Share 2.1 Elect Andrey Akimov as Director None For Management 2.2 Elect Ruben Vardanian as Director None For Management 2.3 Elect Mark Gyetvay as Director None For Management 2.4 Elect Vladimir Dmitriev as Director None For Management 2.5 Elect Leonid Mikhelson as Director None For Management 2.6 Elect Alexander Natalenko as Director None For Management 2.7 Elect Kirill Seleznev as Director None For Management 2.8 Elect Ilja Yuzhanov as Director None For Management 3.1 Elect Maria Konovalova as Member of Audit For For Management Commission 3.2 Elect Igor Ryaskov as Member of Audit For For Management Commission 3.3 Elect Sergey Fomichev as Member of Audit For For Management Commission 3.4 Elect Nikolay Shulikin as Member of Audit For For Management Commission 4 Ratify CJSC PricewaterhouseCoopers Audit For For Management as Auditor 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of Audit For For Management Commission NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: NVTK Security ID: 669888208 Meeting Date: MAY 23, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 1.2 Approve Annual Dividends of RUB 1.52 per For For Management Share 2.1 Elect Andrey Akimov as Director None For Management 2.2 Elect Ruben Vardanian as Director None For Management 2.3 Elect Mark Gyetvay as Director None For Management 2.4 Elect Vladimir Dmitriev as Director None For Management 2.5 Elect Leonid Mikhelson as Director None For Management 2.6 Elect Alexander Natalenko as Director None For Management 2.7 Elect Kirill Seleznev as Director None For Management 2.8 Elect Ilja Yuzhanov as Director None For Management 3.1 Elect Maria Konovalova as Member of Audit For For Management Commission 3.2 Elect Igor Ryaskov as Member of Audit For For Management Commission 3.3 Elect Sergey Fomichev as Member of Audit For For Management Commission 3.4 Elect Nikolay Shulikin as Member of Audit For For Management Commission 4 Ratify CJSC PricewaterhouseCoopers Audit For For Management as Auditor 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of Audit For For Management Commission NOVATEK OAO (FORMERLY NOVAFININVEST OAO) Ticker: NVTK Security ID: US6698881090 Meeting Date: MAY 23, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income 1.2 Approve Annual Dividends of RUB 1.52 per For For Management Share 2.1 Elect Andrey Akimov as Director None For Management 2.2 Elect Ruben Vardanian as Director None For Management 2.3 Elect Mark Gyetvay as Director None For Management 2.4 Elect Vladimir Dmitriev as Director None For Management 2.5 Elect Leonid Mikhelson as Director None For Management 2.6 Elect Alexander Natalenko as Director None For Management 2.7 Elect Kirill Seleznev as Director None For Management 2.8 Elect Ilja Yuzhanov as Director None For Management 3.1 Elect Maria Konovalova as Member of Audit For For Management Commission 3.2 Elect Igor Ryaskov as Member of Audit For For Management Commission 3.3 Elect Sergey Fomichev as Member of Audit For For Management Commission 3.4 Elect Nikolay Shulikin as Member of Audit For For Management Commission 4 Ratify CJSC PricewaterhouseCoopers Audit For For Management as Auditor 5 Approve Remuneration of Directors For For Management 6 Approve Remuneration of Members of Audit For For Management Commission NOVO NORDISK A/S Ticker: Security ID: DK0060102614 Meeting Date: MAR 12, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board (Non-Voting) None None Management 2 Approve Financial Statements and For For Management Statutory Reports; Approve Director Remuneration 3 Approve Allocation of Income and For For Management Dividends of DKK 4.50 per Share 4 Reelect Sten Scheibye, Goran Ando, Kurt For For Management Briner, Henrik Gurtler, Kurt Anker Nielsen, and Joergen Wedel as Directors. Elect Pamela Kirby as New Director 5 Reappoint PricewaterhouseCoopers as For For Management Auditors 6.1 Approve DKK 12.9 Million Reduction in For For Management Share Capital via Cancellation of Class B Shares 6.2 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6.3 Approve Donation to the World Diabetes For For Management Foundation (WDF) of up to DKK 575 Million for the Years 2008-2017 6.4 Approve Guidelines for Incentive-Based For For Management Compensation for Executive Management and Board 6.5.1 Amend Articles Re: Approve Reduction of For For Management Of Minimum Nominal Value of Class A and Class B Shares From DKK 1.00 to DKK 0.01 6.5.2 Extend Existing Authorization to Issue For Against Management Class B Shares to Employees; Reduce Authorization Amount to DKK 4 Million 6.5.3 Approve Creation of DKK 126 Million Pool For For Management of Capital without Preemptive Rights 6.5.4 Amend Articles Re: Approve Change of For For Management Specific Venue for General Meetings to the Capital Region of Denmark 6.5.5 Amend Articles Re: Approve Reduction of For For Management Number of Shares Required to Request an EGM from 10 Percent of the Share Capital to 5 Percent 7 Other Business (Non-Voting) None None Management NSK LTD. Ticker: 6471 Security ID: JP3720800006 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to: Increase Authorized For Against Management Capital - Add Provisions on Takeover Defense 2 Approve Takeover Defense Plan (Poison For Against Management Pill) 3 Approve Stock Option Plan For For Management 4.1 Elect Director For For Management 4.2 Elect Director For For Management 4.3 Elect Director For For Management 4.4 Elect Director For For Management 4.5 Elect Director For For Management 4.6 Elect Director For For Management 4.7 Elect Director For For Management 4.8 Elect Director For For Management 4.9 Elect Director For For Management 4.10 Elect Director For Against Management 4.11 Elect Director For Against Management 4.12 Elect Director For Against Management NTT DOCOMO INC. Ticker: 9437 Security ID: JP3165650007 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 2400 2 Authorize Share Repurchase Program For For Management 3 Amend Articles to: Make Technical Changes For For Management to Reflect Abolition of Fractional Shares 4.1 Elect Director For For Management 4.2 Elect Director For For Management 4.3 Elect Director For For Management 4.4 Elect Director For For Management 4.5 Elect Director For For Management 4.6 Elect Director For For Management 4.7 Elect Director For For Management 4.8 Elect Director For For Management 4.9 Elect Director For For Management 4.10 Elect Director For For Management 4.11 Elect Director For For Management 4.12 Elect Director For For Management 4.13 Elect Director For For Management 5.1 Appoint Internal Statutory Auditor For For Management 5.2 Appoint Internal Statutory Auditor For For Management OESTERREICHISCHE ELEKTRIZITAETSWIRTSCHAFTS-AG (VERBUND) Ticker: Security ID: AT0000746409 Meeting Date: MAR 26, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports (Non-Voting) Vote 2 Approve Allocation of Income For Did Not Management Vote 3 Approve Discharge of Management and For Did Not Management Supervisory Board Vote 4 Elect Supervisory Board Member For Did Not Management Vote 5 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 6 Ratify Auditors For Did Not Management Vote 7 Authorize Share Repurchase Program and For Did Not Management Reissuance of Repurchased Shares Vote OKO BANK Ticker: Security ID: FI0009003222 Meeting Date: OCT 9, 2007 Meeting Type: Special Record Date: SEP 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name to Pohjola Pankki Oyj For For Management in Finnish, Pohjola Bank Abp in Swedish, and Pohjola Bank plc in English; Amend Articles Accordingly OLYMPUS CORP. (FORMERLY OLYMPUS OPTICAL) Ticker: 7733 Security ID: JP3201200007 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 20 2 Amend Articles to: Amend Business Lines For For Management 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For Against Management 3.14 Elect Director For For Management 3.15 Elect Director For For Management 4.1 Appoint Internal Statutory Auditor For For Management 4.2 Appoint Internal Statutory Auditor For For Management 4.3 Appoint Internal Statutory Auditor For For Management 5 Appoint Alternate Internal Statutory For For Management Auditor OMV AG Ticker: Security ID: AT0000743059 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports (Non-Voting) Vote 2 Approve Allocation of Income and For Did Not Management Dividends of EUR 1.25 per Share Vote 3 Authorize Share Repurchase Program and For Did Not Management Reissuance of Repurchased Shares Vote 4 Ratify Deloitte Wirtschaftspruefungs GmbH For Did Not Management as Auditors Vote 5 Approve Stock Option Plan for Key For Did Not Management Employees Vote 6 Approve Discharge of Management and For Did Not Management Supervisory Board Vote 7 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 8 Elect Alyazia Al Kuwaiti and Mohamed Al For Did Not Management Khaja to the Supervisory Board Vote OPEN INVESTMENTS OAO Ticker: Security ID: RU000A0DJ9B4 Meeting Date: SEP 14, 2007 Meeting Type: Special Record Date: JUL 30, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Determine Cost of Directors' and General For Against Management Director's Liability Insurance 2 Approve Related-Party Transaction For Against Management OPEN INVESTMENTS OAO Ticker: Security ID: RU000A0DJ9B4 Meeting Date: JUN 30, 2008 Meeting Type: Annual Record Date: MAY 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Meeting Procedures For For Management 2.1 Elect Elena Anikina as Director None Against Management 2.2 Elect Sergey Bachin as Director None Against Management 2.3 Elect Dmitry Vlasov as Director None Against Management 2.4 Elect Olga Voitovich as Director None For Management 2.5 Elect Andrey Klishas as Director None Against Management 2.6 Elect Dmitry Kostev as Director None Against Management 2.7 Elect Kirill Parinov as Director None Against Management 2.8 Elect John Sliman as Director None For Management 2.9 Elect Vladimir Turenkov as Director None For Management 3 Elect Alexey Kostin as Member of Audit For For Management Commission 4 Ratify Rosexpertiza LLC as Auditor For For Management 5 Approve Financial Statements and For For Management Statutory Reports 6 Approve Allocation of Income and Omission For For Management of Dividends OPOCZNO S.A. Ticker: Security ID: PLOPCZN00011 Meeting Date: AUG 13, 2007 Meeting Type: Special Record Date: AUG 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman and Vote Counting For Did Not Management Commission Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5.1 Approve Lease Agreement with Opoczno I For Did Not Management Sp. z o.o. (Wholly Owned Subsidiary) Vote 5.2 Approve Non-Monetary Contribution to For Did Not Management Opoczno I Sp. z o.o. Vote 6 Transact Other Business (Voting) For Did Not Management Vote 7 Close Meeting None Did Not Management Vote OPOCZNO S.A. Ticker: Security ID: PLOPCZN00011 Meeting Date: OCT 19, 2007 Meeting Type: Special Record Date: OCT 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Prepare List of Shareholders None Did Not Management Vote 4 Acknowledge Proper Convening of Meeting For Did Not Management Vote 5 Elect Members of Vote Counting Commission For Did Not Management Vote 6 Approve Agenda of Meeting For Did Not Management Vote 7.1 Approve Transfer of Entire Share Capital For Did Not Management of Opoczno I Sp. z o.o. to Cersanit S.A. Vote 7.2 Approve Transfer of 60.25 Percent of For Did Not Management Share Capital in Dvarcioniu Keramika AB Vote to Cersanit S.A. 7.3 Change Location of Registered For Did Not Management Headquarters to Kielce; Amend Statute Vote Accordingly 8 Transact Other Business (Voting) For Did Not Management Vote 9 Close Meeting None Did Not Management Vote OPOCZNO S.A. Ticker: Security ID: PLOPCZN00011 Meeting Date: NOV 15, 2007 Meeting Type: Special Record Date: NOV 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Elect Members of Vote Counting Commission For Did Not Management Vote 5 Approve Agenda of Meeting For Did Not Management Vote 6 Shareholder Proposal: Elect Supervisory None Did Not Shareholder Board in Separate Group Voting Vote 7 Shareholder Proposal: Approve Revision by None Did Not Shareholder Special Auditor of Valuation of Company's Vote Stakes in Opoczno I Sp. z o.o. and Dvarcioniu Keramika AB to Be Transferred to Cersanit S.A. at Company's Oct. 19, 2007, EGM 8 Shareholder Proposal: Approve Management None Did Not Shareholder Board Explanation Regarding Company's Vote Operations in Event of Discontinuation of Production Activity 10 Close Meeting None Did Not Management Vote OPTI CANADA INC. Ticker: OPC Security ID: CA68383K1093 Meeting Date: APR 29, 2008 Meeting Type: Annual Record Date: MAR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Ten For For Management 2.1 Elect Director Yoram Bronicki For For Management 2.2 Elect Director Ian W. Delaney For For Management 2.3 Elect Director Charles L. Dunlap For For Management 2.4 Elect Director Sid W. Dykstra For For Management 2.5 Elect Director Randall Goldstein For For Management 2.6 Elect Director Robert G. Puchniak For For Management 2.7 Elect Director Christopher P. Slubicki For For Management 2.8 Elect Director Samuel Spanglet For For Management 2.9 Elect Director James M. Stanford For For Management 2.10 Elect Director James van Hoften For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration ORION OYJ Ticker: Security ID: FI0009014377 Meeting Date: MAR 25, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports 1.2 Receive Auditor's Report None None Management 1.3 Accept Financial Statements and Statutory For For Management Reports 1.4 Approve Allocation of Income and For For Management Dividends of EUR 1 Per Share 1.5 Approve Discharge of Board and President For For Management 1.6 Fix Number of Directors at Six For For Management 1.7 Approve Remuneration of Directors and For For Management Auditors 1.8 Relect Eero Karvonen, Matti Kavetvuo, For For Management Leena Palotie, Vesa Puttonen, Hannu Syrjaenen, and Jukka Ylppoe as Directors 1.9 Reelect Matti Kavetvuo as Chairman of the For For Management Board 1.10 Appoint PricewaterhouseCoopers Oy as For For Management Auditor and Kati Malmivuori as Deputy Auditor 2 Authorize Repurchase of up to 2.4 Million For For Management Issued Company B Shares 3 Authorize Reissuance of Repurchased For For Management Shares OTP BANK RT Ticker: Security ID: HU0000061726 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For Did Not Management Statutory Reports Vote 2 Approve Corporate Governance Statement For Did Not Management Vote 3 Assess Board of Directors' Performance in For Did Not Management Fiscal 2007; Approve Discharge of Members Vote of Board of Directors 4 Approve Board of Directors Report on For Did Not Management Company's Business Policy for 2008 Vote 5 Ratify Auditor and Fix Auditor's For Did Not Management Remuneration Vote 6 Amend Articles of Association For Did Not Management Vote 7 Elect Board of Directors For Did Not Management Vote 8 Elect Supervisory Board For Did Not Management Vote 9 Elect Members of Audit Committee For Did Not Management Vote 10 Approve Remuneration of Members of Board For Did Not Management of Directors, Supervisory Board, and Vote Audit Committee 11 Receive Briefing on Sale of OTP Garancia For Did Not Management Insurance Ltd; Approve Management Vote Incentive Scheme Related to Sale 12 Amend Incentive Program for Management For Did Not Management Approved at Company's April 28, 2006, AGM Vote 13 Authorize Share Repurchase Program For Did Not Management Vote OUTOTEC OYJ (OUTOKUMPU TECHNOLOGY) Ticker: Security ID: FI0009014575 Meeting Date: MAR 18, 2008 Meeting Type: Annual Record Date: MAR 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports 1.2 Receive Auditors' Reports None None Management 1.3 Accept Financial Statements and Statutory For For Management Reports 1.4 Approve Allocation of EUR 0.95 Dividend For For Management per Share 1.5 Approve Discharge of Board and CEO For For Management 1.6 Fix Number of Directors; Fix Number of For For Management Auditors 1.7 Approve Remuneration of Directors and For For Management Auditors 1.8 Other Business (Non-Voting) None None Management 1.9 Reelect Carl-Gustaf Bergstrom, Karri For For Management Kaitue, Hannu Linnoinen, Anssi Soila, and Risto Virrankoski (Chairman) as Directors 1.10 Ratify KPMG Oy Ab as Auditor For For Management 2 Approve Creation of Pool of Capital For For Management without Preemptive Rights; Approve Reissuance of Repurchased Shares 3 Authorize Repurchase of Issued Share For For Management Capital PEABODY ENERGY CORP. Ticker: BTU Security ID: 704549104 Meeting Date: MAY 8, 2008 Meeting Type: Annual Record Date: MAR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra Van Trease For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Executive Incentive Bonus Plan For For Management PERNOD RICARD Ticker: RI Security ID: FR0000120693 Meeting Date: NOV 7, 2007 Meeting Type: Annual/Special Record Date: NOV 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For Did Not Management Statutory Reports Vote 2 Accept Consolidated Financial Statements For Did Not Management and Statutory Reports Vote 3 Approve Allocation of Income and For Did Not Management Dividends of EUR 2.52 per Share Vote 4 Approve Special Auditors' Report For Did Not Management Regarding Related-Party Transactions Vote 5 Approve Special Auditors' Report For Did Not Management Regarding Related-Party Transactions Vote 6 Elect Nicole Bouton as Director For Did Not Management Vote 7 Approve Remuneration of Directors in the For Did Not Management Aggregate Amount of EUR 670,000 Vote 8 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 9 Approve Reduction in Share Capital via For Did Not Management Cancellation of Repurchased Shares Vote 10 Authorize Issuance of Equity or For Did Not Management Equity-Linked Securities with Preemptive Vote Rights up to Aggregate Nominal Amount of EUR 170 Million 11 Authorize Issuance of Equity or For Did Not Management Equity-Linked Securities without Vote Preemptive Rights up to Aggregate Nominal Amount of EUR 68 Million 12 Authorize Board to Increase Capital in For Did Not Management the Event of Additional Demand Related to Vote Delegation Submitted to Shareholder Vote Above 13 Authorize Capital Increase of up to 10 For Did Not Management Percent of Issued Capital for Future Vote Acquisitions 14 Authorize Capital Increase of Up to 20 For Did Not Management Percent for Future Exchange Offers Vote 15 Authorize Issuance of Debt Instruments Up For Did Not Management to 5 Billion Vote 16 Authorize Capitalization of Reserves of For Did Not Management Up to EUR 170 Million for Bonus Issue or Vote Increase in Par Value 17 Approve Stock Split For Did Not Management Vote 18 Authorize up to 1 Percent of Issued For Did Not Management Capital for Use in Restricted Stock Plan Vote 19 Authorize Board to Issue Free Warrants For Did Not Management with Preemptive Rights During a Public Vote Tender Offer or Share Exchange 20 Approve Employee Savings-Related Share For Did Not Management Purchase Plan Vote 21 Amend Articles of Association Re: Record For Did Not Management Date Vote 22 Authorize Filing of Required For Did Not Management Documents/Other Formalities Vote PETROLEO BRASILEIRO Ticker: Security ID: BRPETRACNPR6 Meeting Date: MAR 24, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Pramoa For For Management Participacoes SA 2 Approve Acquisition of UPB Participacoes For For Management SA 3 Approve 1:2 Stock Split and Amend Article For For Management 4 Accordingly PETROLEO BRASILEIRO Ticker: Security ID: BRPETRACNPR6 Meeting Date: APR 4, 2008 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports for Fiscal Year Ended Dec. 31, Vote 2007 2 Approve Capital Budget for Upcoming For Did Not Management Fiscal Year Vote 3 Approve Allocation of Income and For Did Not Management Dividends Vote 4 Elect Directors For Did Not Management Vote 5 Elect Chairman of the Board of Directors For Did Not Management Vote 6 Elect Principal and Alternate Fiscal For Did Not Management Council Members Vote 7 Approve Remuneration of Executive For Did Not Management Officers and Non-Executive Directors, as Vote Well as the Remuneration for Fiscal Council Members 8 Authorize Capitalization of Reserves For Did Not Management Without Issuing New Shares and Amend Vote Article 4 Accordingly PETROLEO BRASILEIRO Ticker: Security ID: BRPETRACNPR6 Meeting Date: JUN 9, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale of Controlling Stake in For Did Not Management Petrobras Dapean Participacoes SA to Vote Fasciatus Participacoes SA, in Accordance with the Investment Agreement Signed Between the Company, Petroquisa, and Unipar, to Create a New Petrochemical Company PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: FEB 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director William R. Howell For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director Dana G. Mead For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director William C. Steere, Jr. For For Management 15 Ratify Auditors For For Management 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Require Independent Board Chairman Against For Shareholder PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director Robert N. Clay For For Management 1.5 Elect Director George A. Davidson, Jr. For For Management 1.6 Elect Director Kay Coles James For For Management 1.7 Elect Director Richard B. Kelson For For Management 1.8 Elect Director Bruce C. Lindsay For For Management 1.9 Elect Director Anthony A. Massaro For For Management 1.10 Elect Director Jane G. Pepper For For Management 1.11 Elect Director James E. Rohr For For Management 1.12 Elect Director Donald J. Shepard For For Management 1.13 Elect Director Lorene K. Steffes For For Management 1.14 Elect Director Dennis F. Strigl For For Management 1.15 Elect Director Stephen G. Thieke For For Management 1.16 Elect Director Thomas J. Usher For For Management 1.17 Elect Director George H. Walls, Jr. For For Management 1.18 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management POHJOLA BANK PLC (FORMERLY OKO BANK PLC) Ticker: Security ID: FI0009003222 Meeting Date: MAR 27, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting; Invite Meeting For For Management Secretary 3 Prepare and Approve List of Shareholders For For Management 4 Acknowledge Proper Convening of Meeting For For Management 5 Approve Meeting Agenda For For Management 6 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 7 Elect Vote Inspector For For Management 8 Receive Managing Director's Report None None Management 9 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 10 Accept Financial Statements and Statutory For For Management Reports 11 Approve Allocation of Income and For For Management Dividends of EUR 0.65 Per A Share and EUR 0.62 Per K Share 12 Approve Discharge of Board and President For For Management 13 Approve Remuneration of Directors and For Against Management Auditors 14 Fix Number of Directors at Eight; Reelect For Against Management Reijo Karhinen, Tony Vepsaelaeinen, Meja Auvinen, Eino Halonen, Simo Kauppi, Satu Laehteenmaeki, and Tom von Weyman as Directors; Elect Markku Vesterinen as New Director 15 Fix Number of Auditors; Ratify KPMG Oy Ab For For Management and Raimo Saarikivi as Auditors 16 Amend Articles Re: Amend Reference to For For Management Specific Sections of Finnish Financial Services Act; Stipulate A Shares Receive EUR 0.03 More Dividends Than K Shares; Change Maximum Number of Shareholder-Elected Board Members from Eight to Six 17 Close Meeting None None Management POLO RALPH LAUREN CORP. Ticker: RL Security ID: 731572103 Meeting Date: AUG 9, 2007 Meeting Type: Annual Record Date: JUN 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Frank A. Bennack, Jr. For For Management 1.2 Elect Joel L. Fleishman For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: SEP 26, 2007 Meeting Type: Special Record Date: SEP 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Amend Statute For Did Not Management Vote 6 Approve Application of Capital Reserves For Did Not Management Designated as 'Central Restructuring Fund Vote for 2005-2007' for One-Time Payments to Former Employees of ZUN Naftomet Sp. z o.o. of Krosno 7.1 Recall One Supervisory Board Member For Did Not Management Vote 7.2 Elect One Supervisory Board Member For Did Not Management Vote 8 Approve Terms and Manner of Sale of For Did Not Management Shares in PP-UiH TURGAZ Vote 9 Approve Terms and Manner of Sale of For Did Not Management Shares in NYSAGAZ Vote 10 Transact Other Business (Voting) For Did Not Management Vote 11 Close Meeting None Did Not Management Vote POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: OCT 18, 2007 Meeting Type: Special Record Date: OCT 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Approve Increase in Share Capital of For Did Not Management PGNiG Norway AS (Subsidiary) and Acquire Vote Newly Issued Shares in Increased Share Capital of PGNiG Norway AS 6 Transact Other Business (Voting) For Did Not Management Vote 7 Close Meeting None Did Not Management Vote POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: DEC 13, 2007 Meeting Type: Special Record Date: DEC 5, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Approve Annex 1 to 'Program for For Did Not Management Employment Restructuring and Spinoff of Vote Certain Functions from PGNiG Group in 2005-2007' 6 Extend Period for Maintaining Capital For Did Not Management Reserve 'Central Restructuring Fund for Vote 2005-2007' until Dec. 31, 2008 7 Approve Increase in Share Capitals of For Did Not Management Distribution System Operators by Vote Contributing Non-Current Assets in Form of Transmission and Distribution Grid Components Excluded from Lease (Stage 1) 8 Approve Disposal of Non-Current Assets of For Did Not Management Currently Constructed Torun-Lisewo High Vote Pressure Pipeline 9 Close Meeting None Did Not Management Vote POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: MAR 31, 2008 Meeting Type: Special Record Date: MAR 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Appoint Employee Representative to For Did Not Management Supervisory Board Vote 6 Close Meeting None Did Not Management Vote POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: APR 28, 2008 Meeting Type: Special Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Approve Changes to Composition of For Did Not Management Supervisory Board Vote 6 Close Meeting None Did Not Management Vote POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: MAY 29, 2008 Meeting Type: Special Record Date: MAY 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Approve Sale of Real Estate Property For Did Not Management Located in Gronow, Poland Vote 6 Approve Increase in Share Capitals of For Did Not Management Distribution System Operators Vote 7 Transact Other Business (Voting) For Did Not Management Vote 8 Close Meeting None Did Not Management Vote POLSKIE GORNICTWO NAFTOWE I GAZOWNICTWO S.A. (PGNIG) Ticker: Security ID: PLPGNIG00014 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: JUN 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Prepare List of Shareholders None Did Not Management Vote 5 Approve Financial Statements and For Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2007 6 Approve Consolidated Financial Statements For Did Not Management and Management Board Report on Group's Vote Operations in Fiscal 2007 7 Approve Reports of Management Boards of For Did Not Management Company's Subsidiaries Vote 8.1 Approve Discharge of Krzysztof Glogowski For Did Not Management (CEO) Vote 8.2 Approve Discharge of Jan Anysz For Did Not Management (Management Board) Vote 8.3 Approve Discharge of Zenon Kuchciak For Did Not Management (Management Board) Vote 8.4 Approve Discharge of Stanislaw Niedbalec For Did Not Management (Management Board) Vote 8.5 Approve Discharge of Tadeusz Zwierzynski For Did Not Management (Management Board) Vote 9.1 Approve Discharge of Wojciech Arkuszewski For Did Not Management (Supervisory Board) Vote 9.2 Approve Discharge of Kazimierz Chrobak For Did Not Management (Supervisory Board) Vote 9.3 Approve Discharge of Mieczyslaw Kawecki For Did Not Management (Supervisory Board) Vote 9.4 Approve Discharge of Marcin Moryn For Did Not Management (Supervisory Board) Vote 9.5 Approve Discharge of Mieczyslaw Pulawski For Did Not Management (Supervisory Board) Vote 9.6 Approve Discharge of Andrzej Rosciszewski For Did Not Management (Supervisory Board) Vote 9.7 Approve Discharge of Miroslaw Szkaluba For Did Not Management (Supervisory Board) Vote 9.8 Approve Discharge of Piotr Szwarc For Did Not Management (Supervisory Board) Vote 9.9 Approve Discharge of Jaroslaw Wojtowicz For Did Not Management (Supervisory Board) Vote 10.1 Approve Discharge of Joanna Bill For Did Not Management (Management Board of Subsidiary) Vote 10.2 Approve Discharge of Stanislaw Potoczny For Did Not Management (Management Board of Subsidiary) Vote 10.3 Approve Discharge of Andrzej Fiala For Did Not Management (Management Board of Subsidiary) Vote 10.4 Approve Discharge of Mariusz Niestroj For Did Not Management (Management Board of Subsidiary) Vote 10.5 Approve Discharge of Tomasz Blacharski For Did Not Management (Management Board of Subsidiary) Vote 10.6 Approve Discharge of Rafal Kawa For Did Not Management (Management Board of Subsidiary) Vote 10.7 Approve Discharge of Andrzej Pecherek For Did Not Management (Management Board of Subsidiary) Vote 10.8 Approve Discharge of Radowlaw Garbarczyk For Did Not Management (Management Board of Subsidiary) Vote 10.9 Approve Discharge of Tomasz Madura For Did Not Management (Management Board of Subsidiary) Vote 10.10 Approve Discharge of Grzegorz Delttlaff For Did Not Management (Management Board of Subsidiary) Vote 10.11 Approve Discharge of Urszula Roznowski For Did Not Management (Management Board of Subsidiary) Vote 10.12 Approve Discharge of Tomasz Bulkowski For Did Not Management (Management Board of Subsidiary) Vote 10.13 Approve Discharge of Karolina Danielewicz For Did Not Management (Management Board of Subsidiary) Vote 11.1 Approve Discharge of Malgorzata Czekiarda For Did Not Management (Supervisory Board of Subsidiary) Vote 11.2 Approve Discharge of Andrzej Kruszelnicki For Did Not Management (Supervisory Board of Subsidiary) Vote 11.3 Approve Discharge of Iwona Uraczynska For Did Not Management (Supervisory Board of Subsidiary) Vote 11.4 Approve Discharge of Piotr Jedrak For Did Not Management (Supervisory Board of Subsidiary) Vote 11.5 Approve Discharge of Marzena Patoka For Did Not Management (Supervisory Board of Subsidiary) Vote 11.6 Approve Discharge of Andrzej Wyrzykowski For Did Not Management (Supervisory Board of Subsidiary) Vote 11.7 Approve Discharge of Dariusz Jamroz For Did Not Management (Supervisory Board of Subsidiary) Vote 11.8 Approve Discharge of Joanna Sztajer For Did Not Management (Supervisory Board of Subsidiary) Vote 11.9 Approve Discharge of Joanna Wiszniewska For Did Not Management (Supervisory Board of Subsidiary) Vote 11.10 Approve Discharge of Ewa Gejzler For Did Not Management (Supervisory Board of Subsidiary) Vote 11.11 Approve Discharge of Waldemar Mnich For Did Not Management (Supervisory Board of Subsidiary) Vote 11.12 Approve Discharge of Magdalena For Did Not Management Reszczynska (Supervisory Board of Vote Subsidiary) 11.13 Approve Discharge of Katarzyna Chlebinska For Did Not Management (Supervisory Board of Subsidiary) Vote 11.14 Approve Discharge of Andrzej Fortuna For Did Not Management (Supervisory Board of Subsidiary) Vote 11.15 Approve Discharge of Edyta Szubska For Did Not Management (Supervisory Board of Subsidiary) Vote 11.16 Approve Discharge of Iwona Dasiewicz For Did Not Management (Supervisory Board of Subsidiary) Vote 11.17 Approve Discharge of Piotr Durzynski For Did Not Management (Supervisory Board of Subsidiary) Vote 11.18 Approve Discharge of Dorota Jeczen For Did Not Management (Supervisory Board of Subsidiary) Vote 11.19 Approve Discharge of Roman Krawczyk For Did Not Management (Supervisory Board of Subsidiary) Vote 12 Approve Allocation of Income for Fiscal For Did Not Management 2007 and Previous Fiscal Years Vote 13 Determine Non-Monetary Dividend and Its For Did Not Management Components Vote 14 Transact Other Business (Voting) For Did Not Management Vote 15 Close Meeting None Did Not Management Vote POLYUS GOLD OJSC Ticker: Security ID: 678129107 Meeting Date: APR 7, 2008 Meeting Type: Proxy Contest Record Date: FEB 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter For For Shareholder 2 Approve Early Termination of Powers of Against Against Shareholder Board of Directors 3 Elect Robert Buchan as Director None Against Shareholder 4 Elect Sergey Batekhin as Director None Against Shareholder 5 Elect Valery Braiko as Director None For Shareholder 6 Elect Andrey Bugrov as Director None Against Shareholder 7 Elect Assaad Jabre as Director None Against Shareholder 8 Elect Marianna Zakharova as Director None Against Shareholder 9 Elect Evgeny Ivanov as Director None Against Shareholder 10 Elect Andrey Klishas as Director None Against Shareholder 11 Elect Lord Patrick Gillford as Director None For Shareholder 12 Elect Kirill Parinov as Director None Against Shareholder 13 Elect Mikhail Prokhorov as Director None Against Shareholder 14 Elect Dmitry Razumov as Director None Against Shareholder 15 Elect Valery Rudakov as Director None Against Shareholder 16 Elect Ekaterina Salnikova as Director None Against Shareholder 17 Elect John Sleeman as Director None Against Shareholder 18 Elect Mikhail Sosnovsky as Director None Against Shareholder 19 Elect Sergey Stephanovich as Director None Against Shareholder 20 Elect Evgeny Yarovikov as Director None Against Shareholder 21 Elect Christophe Charlier as Director None Against Shareholder 1 To approve the amendments of the charter For Did Not Shareholder of OJSC Polyus Gold. Vote 2 To early terminate the powers of the For Did Not Shareholder board of directors of OJSC Polyus Gold. Vote 3.1 Elect Robert Buchan as Director For Did Not Shareholder Vote 3.2 Elect Assaad Jabre as Director For Did Not Shareholder Vote POLYUS ZOLOTO OAO Ticker: Security ID: 678129107 Meeting Date: OCT 26, 2007 Meeting Type: Special Record Date: SEP 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 REMUNERATION AND REIMBURSEMENT OF THE For For Management EXPENSES OF INDEPENDENT DIRECTORS - MEMBERS OF THE BOARD OF DIRECTORS OJSC POLYUS GOLD. 2 DETERMINATION OF THE VALUE OF DIRECTORS For For Management AND OFFICERS LIABILITY INSURANCE FOR MEMBERS OF THE BOARD OF DIRECTORS OJSC POLYUS GOLD. 3 APPROVAL OF THE RELATED PARTY TRANSACTION For For Management ON DIRECTORS AND OFFICERS LIABILITY INSURANCE FOR MEMBERS OF THE BOARD OF DIRECTORS OJSC POLYUS GOLD. 4 DETERMINATION OF THE VALUE OF ASSETS For For Management BEING THE SUBJECT MATTER OF THE INDEMNIFICATION AGREEMENTS WITH MEMBERS OF THE BOARD OF DIRECTORS OJSC POLYUS GOLD. 5 APPROVAL OF THE INDEMNIFICATION For For Management AGREEMENTS WITH MEMBERS OF THE BOARD OF DIRECTORS OJSC POLYUS GOLD AS INTERRELATED PARTY TRANSACTIONS. POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: CA73755L1076 Meeting Date: MAY 8, 2008 Meeting Type: Annual/Special Record Date: MAR 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W.J. Doyle For For Management 1.2 Elect Director J.W. Estey For For Management 1.3 Elect Director W. Fetzer III For For Management 1.4 Elect Director C.S. Hoffman For For Management 1.5 Elect Director D.J. Howe For For Management 1.6 Elect Director A.D. Laberge For For Management 1.7 Elect Director K.G. Martell For For Management 1.8 Elect Director J.J. McCaig For For Management 1.9 Elect Director M. Mogford For For Management 1.10 Elect Director P.J. Schoenhals For For Management 1.11 Elect Director E.R. Stromberg For For Management 1.12 Elect Director E. Viyella De Paliza For For Management 2 Ratify Deloitte & Touche LLP as Auditors For For Management 3 Approve 2008 Performance Option Plan For For Management 4 SP - Establish SERP Policy Against Against Shareholder POWSZECHNA KASA OSZCZEDNOSCI BANK POLSKI S.A. Ticker: Security ID: PLPKO0000016 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Receive Financial Statements and None Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2007; Receive Management Board Proposal on Allocation of 2007 Income 6 Receive Supervisory Board Report None Did Not Management Vote 7.1 Approve Management Board Report on For Did Not Management Company's Operations in Fiscal 2007 Vote 7.2 Approve Financial Statements For Did Not Management Vote 7.3 Approve Supervisory Board Report on Its For Did Not Management Activities in Fiscal 2007 Vote 7.4 Approve Allocation of Income For Did Not Management Vote 7.5 Approve Dividends of PLN 1.09 per Share For Did Not Management Vote 7.6a Approve Discharge of Rafal Juszczak (CEO) For Did Not Management Vote 7.6b Approve Discharge of Berenika Duda-Uhryn For Did Not Management (Management Board) Vote 7.6c Approve Discharge of Robert Dzialak For Did Not Management (Management Board) Vote 7.6d Approve Discharge of Mariusz Klimczak For Did Not Management (Management Board) Vote 7.6e Approve Discharge of Wojciech Kwiatkowski For Did Not Management (Management Board) Vote 7.6f Approve Discharge of Aldona Michalak For Did Not Management (Management Board) Vote 7.6g Approve Discharge of Adam Skowronski For Did Not Management (Management Board) Vote 7.6h Approve Discharge of Stefan Swiatkowski For Did Not Management (Management Board) Vote 7.6i Approve Discharge of Marek Gluchowski For Did Not Management (Management Board) Vote 7.6j Approve Discharge of Jacek Oblekowski For Did Not Management (Management Board) Vote 7.6k Approve Discharge of Slawomir Skrzypek For Did Not Management (Management Board) Vote 7.6l Approve Discharge of Zdzislaw Sokal For Did Not Management (Management Board) Vote 7.7 Approve PLN 50,784 Annual Bonus for For Did Not Management Company's CEO Vote 7.8a Approve Discharge of Marek Gluchowski For Did Not Management (Chairman of Supervisory Board) Vote 7.8b Approve Discharge of Urszula Palaszek For Did Not Management (Supervisory Board) Vote 7.8c Approve Discharge of Tomasz Siemiatkowski For Did Not Management (Supervisory Board) Vote 7.8d Approve Discharge of Maciej Czapiewski For Did Not Management (Supervisory Board) Vote 7.8e Approve Discharge of Jerzy Michalowski For Did Not Management (Supervisory Board) Vote 7.8f Approve Discharge of Jerzy Osiatynski For Did Not Management (Supervisory Board) Vote 7.8g Approve Discharge of Adam Skowronski For Did Not Management (Supervisory Board) Vote 7.8h Approve Discharge of Agniezka For Did Not Management Winnik-Kalemba (Supervisory Board) Vote 8.1 Receive Consolidated Financial Statements For Did Not Management and Statutory Reports; Approve Report on Vote Group's Operations in Fiscal 2007 8.2 Approve Consolidated Financial Statements For Did Not Management Vote 9 Amend Regulations on Supervisory Board For Did Not Management Vote 10 Receive Supervisory Board Report on None Did Not Management Outcome of Completed Selection Process Vote for Posts of Company's CEO and Deputy CEOs 11 Receive Supervisory Board Report on None Did Not Management Process of Disposing of Hotels and Vote Offsite Training Centers 12 Close Meeting None Did Not Management Vote PPR Ticker: PP Security ID: FR0000121485 Meeting Date: JUN 9, 2008 Meeting Type: Annual/Special Record Date: JUN 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 3.45 per Share 4 Elect Jean-Pierre Denis as Director For For Management 5 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 610,000 6 Renew Appointment of Deloitte & Associes For For Management as Auditor 7 Renew Appointment of BEAS as Alternate For For Management Auditor 8 Authorize Repurchase of Up to Ten Percent For Against Management of Issued Share Capital 9 Approve Issuance of Shares Up to EUR 50 For For Management Million for the Benefit of Credit and Insurance Institutions 10 Authorize Filing of Required For For Management Documents/Other Formalities PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 9, 2007 Meeting Type: Annual Record Date: AUG 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rajat K. Gupta For For Management 1.2 Elect Director A. G. Lafley For For Management 1.3 Elect Director Lynn M. Martin For For Management 1.4 Elect Director Johnathan A. Rodgers For For Management 1.5 Elect Director John F. Smith, Jr. For For Management 1.6 Elect Director Ralph Snyderman, M.D. For For Management 1.7 Elect Director Margaret C. Whitman For For Management 2 Ratify Auditor For For Management 3 Prohibit Executive Stock-Based Awards Against Against Shareholder 4 Report on Free Enterprise Initiatives Against Against Shareholder 5 Report on Animal Welfare Against Against Shareholder PROMISE CO LTD. Ticker: 8574 Security ID: JP3833750007 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 20 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 3 Appoint Alternate Internal Statutory For For Management Auditor 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 5 Approve Retirement Bonus for Director For For Management PT SEMEN GRESIK TBK Ticker: Security ID: ID1000106800 Meeting Date: DEC 10, 2007 Meeting Type: Special Record Date: NOV 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Construction of New Cement For Against Management Facility 2 Approve Construction of Power Plant For Against Management 3 Approve Pledging of Assets for Debt For Against Management 4 Elect Directors and Commissioners For For Management PT SEMEN GRESIK TBK Ticker: Security ID: ID1000106800 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Directors' Report For For Management 1b Accept Report on Partnership and For For Management Community Development Program 2a Accept Financial Statements and Statutory For For Management Reports 2b Approve Report on Partnership and For For Management Community Development Program and Discharge of Directors and Commissioners 3 Approve Allocation of Income and Payment For For Management of Dividend 4 Approve Remuneration of Directors and For For Management Commissioners 5 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 6 Elect Directors For For Management PUBLISHING AND BROADCASTING LTD. Ticker: PBL Security ID: AU000000PBL6 Meeting Date: NOV 23, 2007 Meeting Type: Annual Record Date: NOV 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory None None Management Reports for the Financial Year Ended June 30, 2007 2a Elect James Packer as Director For For Management 2b Elect Chris Anderson as Director For Against Management 2c Elect Rowena Danziger as Director For For Management 3 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2007 4 Approve Financial Assistance in For For Management Connection with the Acquisition of Publishing And Broadcasting Ltd (PBL) Shares by Crown Group Finance Ltd Under the PLB Scheme 5 Approve Demerger Scheme Advisory For For Management 6 Approve the Grant of 1.15 Million Shares For For Management to Rowen Craigie Under the Executive Share Plan 7 Change Company Name to Consolidated Media For For Management Holdings Ltd 8 Approve Reduction in Capital by A$2.44 For For Management Billion PUBLISHING AND BROADCASTING LTD. Ticker: PBL Security ID: AU000000PBL6 Meeting Date: NOV 23, 2007 Meeting Type: Court Record Date: NOV 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Between For For Management Publishing and Broadcasting Limited and Its Shareholders QLOGIC CORP. Ticker: QLGC Security ID: 747277101 Meeting Date: AUG 23, 2007 Meeting Type: Annual Record Date: JUL 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H.K. Desai For For Management 1.2 Elect Director Joel S. Birnbaum For For Management 1.3 Elect Director Larry R. Carter For For Management 1.4 Elect Director James R. Fiebiger For For Management 1.5 Elect Director Balakrishnan S. Iyer For For Management 1.6 Elect Director Carol L. Miltner For For Management 1.7 Elect Director George D. Wells For For Management 2 Ratify Auditors For For Management QUALCOMM INC. Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 11, 2008 Meeting Type: Annual Record Date: JAN 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Donald G. Cruickshank For For Management 1.3 Elect Director Raymond V. Dittamore For For Management 1.4 Elect Director Irwin Mark Jacobs For For Management 1.5 Elect Director Paul E. Jacobs For For Management 1.6 Elect Director Robert E. Kahn For For Management 1.7 Elect Director Sherry Lansing For For Management 1.8 Elect Director Duane A. Nelles For Withhold Management 1.9 Elect Director Marc I. Stern For For Management 1.10 Elect Director Brent Scowcroft For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management RAIFFEISEN BANK AVAL Ticker: Security ID: UA1000051003 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Management Report on Company's For For Management Operations in 2007 and Strategy for 2008 2 Approve Audit Commission's Reports For For Management 3 Approve Auditors' Reports For For Management 4 Approve Annual Report and Financial For For Management Statements 5 Approve Allocation of Income For For Management 6 Authorize Issuance of 500 Million Shares For For Management with Preemptive Rights 7 Approve Resolution on Share Issuance and For For Management Appoint Persons and Bodies Responsible for Oversight of Share Issuance Proposed under Item 6; Approve List of Investors Eligible to Subscribe to Shares RAIFFEISEN INTERNATIONAL BANK-HOLDING AG Ticker: Security ID: AT0000606306 Meeting Date: JUN 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Management Statutory Reports (Non-Voting) Vote 2 Approve Allocation of Income For Did Not Management Vote 3 Approve Discharge of Management Board For Did Not Management Vote 4 Approve Discharge of Supervisory Board For Did Not Management Vote 5 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 6 Elect Supervisory Board Members (Bundled) For Did Not Management Vote 7 Ratify Auditors For Did Not Management Vote 8 Approve Issuance of Convertible Bonds For Did Not Management and/or Bonds with Warrants Attached up to Vote Aggregate Nominal Amount of EUR 2 billion without Preemptive Rights 9 Approve Creation of EUR 47.2 Million Pool For Did Not Management of Capital to Guarantee Conversion Rights Vote 10 Approve Merger by Absorption of For Did Not Management Raiffeisen International Group IT Vote 11 Authorize Share Repurchase Program and For Did Not Management Reissuance or Cancellation of Repurchased Vote Shares RAMIRENT OYJ Ticker: Security ID: FI0009007066 Meeting Date: APR 9, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 1.2 Receive Auditors Report (Non-Voting) None None Management 1.3 Accept Financial Statements and Statutory For For Management Reports 1.4 Approve Allocation of Income and For For Management Dividends of EUR 0.50 Per Share 1.5 Approve Discharge of Board and President For For Management 1.6 Approve Remuneration of Directors For For Management 1.7 Fix Number of Directors at Seven; Fix For For Management Number of Auditors 1.8 Reelect Kaj-Gustaf Bergh, Torgny For For Management Eriksson, Peter Hofvenstam, Ulf Lundahl, Freek Nijdam, Erkki Norvio, and Susanna Renlund as Directors 1.9 Reelect KPMG Oy Ab as Auditors For For Management 2 Authorize Repurchase of up to 5.4 Million For For Management Issued Share 3 Authorize Issuance of 5.4 Million New For For Management Shares and Reissuance of 5.4 Million Treasury Shares without Preemptive Rights 4 Approve Transfer of EUR 113.3 Million For For Management from Share Premium Fund to Free Equity Fund; Approve Transfer of EUR 13.3 Million from Share Premium Fund to Share Premium Fund RECKITT BENCKISER GROUP PLC Ticker: Security ID: GB00B24CGK77 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 30 Pence Per For For Management Ordinary Share 4 Re-elect Adrian Bellamy as Director For Abstain Management 5 Re-elect Graham Mackay as Director For For Management 6 Re-elect Bart Becht as Director For For Management 7 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 8 Authorise Board to Fix Remuneration of For For Management Auditors 9 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 23,694,000 10 Subject to the Passing of Resolution 9, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 3,611,000 11 Authorise 72,000,000 Ordinary Shares for For For Management Market Purchase 12 Amend Articles of Association For For Management 13 Authorise the Company to Use Electronic For For Management Communications RECKITT BENCKISER PLC Ticker: Security ID: GB0007278715 Meeting Date: OCT 4, 2007 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed to For For Management be Made Between the Company and the Scheme Ordinary Shareholders RECKITT BENCKISER PLC Ticker: Security ID: GB0007278715 Meeting Date: OCT 4, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Auth. Directors to Carry the Scheme of For For Management Arrangement into Effect; Approve Reduction and Subsequent Increase in Cap.; Capitalise Reserves; Issue Equity with Rights; Amend Art. of Association; Approve Proposed Reduction of Cap. of Reckitt Benckiser Group Plc 2 Approve Cancellation and Repayment of the For For Management Five Percent Cumulative Preference Shares 3 Approve Cancellation of Share Premium For For Management Account 4 Approve Cancellation of the Capital For For Management Redemption Reserve 5 Subject to and Conditional Upon the For For Management Approval of Resolution 1, Approve Reckitt Benckiser Group 2007 Senior Executive Share Ownership Policy Plan 6 Subject to and Conditional Upon the For For Management Approval of Resolution 1, Approve Reckitt Benckiser Group 2007 Savings Related Share Option Plan 7 Subject to and Conditional Upon the For For Management Approval of Resolution 1, Approve Reckitt Benckiser Group 2007 Global Stock Profit Plan 8 Subject to and Conditional Upon the For For Management Approval of Resolution 1, Approve Reckitt Benckiser Group 2avings-Related Share Option Plan 9 Subject to and Conditional Upon the For Against Management Approval of Resolution 1, Approve Reckitt Benckiser Group 2007 Long Term Incentive Plan REMY COINTREAU Ticker: RCO Security ID: FR0000130395 Meeting Date: JUL 31, 2007 Meeting Type: Annual/Special Record Date: JUL 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Share 3 Accept Consolidated Financial Statements For For Management and Statutory Reports 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Discharge of Board of Directors For For Management 6 Reelect Heriard Dubreuil as Director For For Management 7 Reelect Jean Burelle as Director For For Management 8 Elect Tim Jones as Director For For Management 9 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 294,000 10 Authorize Repurchase of Up to 10 Percent For Against Management of Issued Share Capital 11 Authorize Filing of Required For For Management Documents/Other Formalities 12 Amend Articles of Association Re: Record For For Management Date, Participation via Videoconference and Telecommunication 13 Amend Articles of Association Re: Include For For Management Participation via Videoconference and Telecommunication into the Quorum 14 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 30 Million 16 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 30 Million 17 Approve Stock Option Plans Grants For Against Management 18 Amend Employee Savings-Related Share For For Management Purchase Plan 19 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Pursuant to Items 15 and 16 20 Authorize Board to Set Issue Price for 10 For For Management Percent of Issued Capital Pursuant to Issue Authority without Preemptive Rights 21 Authorize Directed Share Repurchase For Against Management Program 22 Allow Board to Issue Shares in the Event For Against Management of a Public Tender Offer or Share Exchange Offer 23 Authorize Board to Transfer Funds From For For Management Capital Increases to the Legal Reserves Account 24 Authorize Filing of Required For For Management Documents/Other Formalities RHOEN-KLINIKUM AG Ticker: Security ID: DE0007042301 Meeting Date: JUN 17, 2008 Meeting Type: Annual Record Date: MAY 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For Against Management Dividends of EUR 0.28 per Share 3 Approve Discharge of Management Board for For For Management Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2008 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares RICHTER GEDEON RT Ticker: Security ID: HU0000067624 Meeting Date: DEC 18, 2007 Meeting Type: Special Record Date: DEC 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Use of Computerized Voting For Did Not Management Machine for Official Counting of Votes Vote 2 Allow Sound Recording of Meeting For Did Not Management Vote 3 Elect Chairman and Other Meeting For Did Not Management Officials Vote 4 Approve Supervisory Board Report Re: For Did Not Management Approval of Resolutions Proposed by Board Vote of Directors for this EGM 5 Approve Nov. 14, 2007, Agreement with For Did Not Management Genefar BV Re: Acquisition of 99.7 Vote Percent of Shares in Zaklady Farmaceutyczne Polpharma S.A. (Subject to Approval of All Remaining Resolutions) 6 Acknowledge Information Submitted by For Did Not Management Board of Directors Re: Nov. 14, 2007, Vote Agreement Concerning Acquisition of OJSC Akrikhin Pharmaceuticals Company (Subject to Approval of All Remaining Resolutions) 7 Approve Issuance of Shares to Genefar BV For Did Not Management in Connection with Acquisition of Zaklady Vote Farmaceutyczne Polpharma S.A. (Subject to Approval of All Remaining Resolutions) 8 Disapply Shareholders' Preemptive Rights For Did Not Management in Connection with Increase in Share Vote Capital Proposed under Item 7 (Subject to Approval of All Remaining Resolutions) 9 Approve Listing of Shares Issued under For Did Not Management Item 7 on Budapest and Luxembourg Stock Vote Exchanges (Subject to Approval of All Remaining Resolutions) 10 Approve Listing of 593,684 New Registered For Did Not Management Series D Shares on Budapest and Vote Luxembourg Stock Exchanges to Be Issued by Resolution of Board of Directors Subject to Closing of Akrikhin Agreement (Subject to Approval of All Remaining Resolutions) 11 Recall Gyorgy Biro from Board of For Did Not Management Directors (Subject to Approval of All Vote Remaining Resolutions) 12 Recall Jeno Koltay from Board of For Did Not Management Directors (Subject to Approval of All Vote Remaining Resolutions) 13 Elect Jerzy Starak to Board of Directors For Did Not Management (Subject to Approval of All Remaining Vote Resolutions) 14 Elect Gabriel Wujek to Board of Directors For Did Not Management (Subject to Approval of All Remaining Vote Resolutions) 15 Elect Markus Sieger to Board of Directors For Did Not Management (Subject to Approval of All Remaining Vote Resolutions) 16 Reelect William de Gelsey to Board of For Did Not Management Directors (Subject to Approval of All Vote Remaining Resolutions) 17 Reelect Erik Bogsch to Board of Directors For Did Not Management (Subject to Approval of All Remaining Vote Resolutions) 18 Elect Piotr Bardzik to Supervisory Board For Did Not Management (Subject to Approval of All Remaining Vote Resolutions) 19 Amend Statutes (Subject to Approval of For Did Not Management All Remaining Resolutions) Vote 20 Incorporate Any Approved Amendments into For Did Not Management Company Statutes and Approve Uniform Text Vote of Statutes (Subject to Approval of All Remaining Resolutions) RICHTER GEDEON RT Ticker: Security ID: HU0000067624 Meeting Date: APR 28, 2008 Meeting Type: Annual Record Date: APR 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Use of Computerized Voting For Did Not Management Machine for AGM Vote 2 Approve Use of Sound Recording for Minute For Did Not Management Preparation Vote 3 Elect Chairman and Other Meeting For Did Not Management Officials Vote 4 Accept Auditor's Report, Supervisory For Did Not Management Board Report, and Board of Directors Vote Report on Company's Business Operations in 2007 5 Approve Dividends of HUF 450 per Share For Did Not Management Vote 6 Approve Allocation of HUF 25.4 Billion to For Did Not Management Reserve Capital Vote 7 Approve Annual Report and Financial For Did Not Management Statements Vote 8 Accept Auditor's Report, Supervisory For Did Not Management Board Report, and Board of Directors Vote Report on Group's Operations in 2007 9 Approve Corporate Governance Report For Did Not Management Vote 10 Authorize Share Repurchase Program For Did Not Management Vote 11 Amend Dec. 18, 2007, EGM, Resolutions Re: For Did Not Management Series D Shares Vote 12 Amend Articles of Association For Did Not Management Vote 13 Approve Unified Text of Statute For Did Not Management Vote 14 Reelect William de Gelsey as Member of For Did Not Management Board of Directors Vote 15 Reelect Erik Bogsch as Member of Board of For Did Not Management Directors Vote 16 Reelect Laszlo Kovacs as Member of Board For Did Not Management of Directors Vote 17 Reelect Tamas Meszaros as Member of Board For Did Not Management of Directors Vote 18 Reelect Gabor Perjes as Member of Board For Did Not Management of Directors Vote 19 Elect Szilveszter Vizi as Member of Board For Did Not Management of Directors Vote 20 Approve Remuneration of Board of For Did Not Management Directors Vote 21 Approve Remuneration of Supervisory Board For Did Not Management Members Vote 22 Ratify Deloitte Ltd. as Auditor For Did Not Management Vote 23 Approve Auditor Remuneration For Did Not Management Vote 24 Transact Other Business (Voting) For Did Not Management Vote RIO TINTO LTD. (FORMERLY CRA LTD.) Ticker: RIO Security ID: AU000000RIO1 Meeting Date: SEP 28, 2007 Meeting Type: Special Record Date: SEP 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Alcan Inc. For For Management RIO TINTO LTD. (FORMERLY CRA LTD.) Ticker: RIO Security ID: AU000000RIO1 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: APR 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for the Financial Year Ended Dec. 31, 2007 2 Approve Remuneration Report for the For For Management Financial Year Ended Dec. 31, 2007 3 Elect Richard Evans as Director For For Management 4 Elect Yves Fortier as Director For For Management 5 Elect Paul Tellier as Director For For Management 6 Elect Tom Albanese as Director For For Management 7 Elect Vivienne Cox as Director For For Management 8 Elect Richard Goodmanson as Director For For Management 9 Elect Paul Skinner as Director For For Management 10 Approve Re-appointment of For For Management PricewaterhouseCoopers LLP as Auditors of the Company and Authorize Board to Fix Their Remuneration 11 Authorize the On-Market Buy Back of Up to For For Management a Limit of 28.57 Million Ordinary Shares 12 Authorize the Buy Back of Ordinary Shares For For Management Held by Rio Tinto plc 13 Approve Amendments to the Terms of the For For Management DLC Dividend Shares RIO TINTO PLC Ticker: RTPPF Security ID: GB0007188757 Meeting Date: SEP 14, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of Alcan Inc; Approve For For Management Borrowings Pursuant to the Facility Agreement; Sanction the Aggregate Amount for the Time Being Remaining Undischarged of All Moneys Borrowed up to the Sum of USD 60,000,000,000 RIO TINTO PLC Ticker: RTPPF Security ID: GB0007188757 Meeting Date: APR 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Elect Richard Evans as Director For For Management 4 Elect Yves Fortier as Director For For Management 5 Elect Paul Tellier as Director For For Management 6 Re-elect Thomas Albanese as Director For For Management 7 Re-elect Vivienne Cox as Director For For Management 8 Re-elect Richard Goodmanson as Director For For Management 9 Re-elect Paul Skinner as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors and Authorise the Audit Committee to Determine Their Remuneration 11 Authorise the Company to Use Electronic For For Management Communications 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 35,571,000 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 6,788,000 14 Authorise Market Purchase by the Company, For For Management Rio Tinto Limited and Any of Its Subsidiaries of 99,770,rdinary Shares; Authorise Off-Market Purchase by the Company from Rio Tinto Limited and Any of Its Subsidiaries of 99,770,000 RTP Ordinary Shares 15 Amend Articles of Association with Effect For For Management from 1 October 2008, or Any Later Date on Which Section 175 of the Companies Act 2006 Comes Into Effect, Re: Directors' Conflict of Interest 16 Subject to the Consent in Writing of the For For Management Holder of the Special Voting Share, Amend Articles of Association Re: DLC Dividend Shares ROLLS-ROYCE GROUP PLC Ticker: Security ID: GB0032836487 Meeting Date: MAY 7, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Elect Helen Alexander as Director For For Management 4 Elect Dr John McAdam as Director For For Management 5 Elect Mike Terrett as Director For For Management 6 Re-elect Peter Byrom as Director For For Management 7 Re-elect Sir John Rose as Director For For Management 8 Re-elect Andrew Shilston as Director For For Management 9 Re-elect Colin Smith as Director For For Management 10 Re-elect Ian Strachan as Director For For Management 11 Reappoint KPMG Audit plc as Auditors and For For Management Authorise the Board to Determine Their Remuneration 12 Authorise the Directors to Capitalise GBP For For Management 350,000,000 Standing to the Credit of the Company's Merger Reserve; Authorise Issue of Equity with Pre-emptive Rights up to GBP 350,000,000 (B Shares) 13 Authorise Company to Make EU Political For For Management Donations to Political Parties, and/or Independent Election Candidates, to Make EU Political Donations to Political Organisations Other than Political Parties, and Incur EU Political Expenditure up to GBP 50,000 14 Approve Increase in Remuneration of For For Management Non-Executive Directors to GBP 950,000 15 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 128,748,950 16 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,312,342 17 Authorise 182,161,998 Ordinary Shares for For For Management Market Purchase 18 Increase Authorise C Share Capital to GBP For For Management 3,500,050,000.60; Authorise Directors to Capitalise GBP 350,000,000 Standing to the Credit of the Company's Merger Reserve; Issue Equity with Rights up to GBP 350,000,000 (C Shares); Amend Articles of Association 19 Adopt New Articles of Association With For For Management Effect From 00.01 am on October 1, 2008 ROSNEFT OIL COMPANY OJSC Ticker: Security ID: US67812M2070 Meeting Date: JUN 5, 2008 Meeting Type: Annual Record Date: MAY 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 1.60 per Share For For Management 5 Approve Remuneration of Directors For For Management 6.1 Elect Denis Askinadze as Director None Against Management 6.2 Elect Andrey Belousov as Director None Against Management 6.3 Elect Sergey Bogdanchikov as Director None Against Management 6.4 Elect Sergey Naryshkin as Director None Against Management 6.5 Elect Gleb Nikitin as Director None Against Management 6.6 Elect Yury Petrov as Director None Against Management 6.7 Elect Andrey Reus as Director None Against Management 6.8 Elect Vladimir Salamatov as Director None Against Management 6.9 Elect Igor Sechin as Director None Against Management 6.10 Elect Andrey Kostin as Director None For Management 6.11 Elect Alexander Nekipelov as Director None For Management 6.12 Elect Hans-Joerg Rudloff as Director None For Management 7.1 Elect Sergey Zhuravlev as Member of Audit For For Management Commission 7.2 Elect Andrey Kobzev as Member of Audit For For Management Commission 7.3 Elect Dmitry Logunov as Member of Audit For For Management Commission 7.4 Elect Victoria Oseledko as Member of For For Management Audit Commission 7.5 Elect Andrey Fomin as Member of Audit For For Management Commission 8 Ratify Auditor For For Management 9 Amend Charter For For Management 10 Approve Related-Party Transactions For For Management ROYAL BANK OF SCOTLAND GROUP PLC Ticker: Security ID: GB0007547838 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividends of 23.1 Pence Per For For Management Ordinary Share 4 Re-elect Colin Buchan as Director For For Management 5 Re-elect Jim Currie as Director For For Management 6 Re-elect Janis Kong as Director For For Management 7 Re-elect Sir Tom McKillop as Director For For Management 8 Re-elect Sir Steve Robson as Director For For Management 9 Re-elect Guy Whittaker as Director For For Management 10 Reappoint Deloitte & Touche LLP as For For Management Auditors of the Company 11 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 12 Approve Increase in Authorised Ordinary For For Management Share Capital by GBP 625,000,000 13 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 833,925,071 14 Subject to the Passing of the Preceding For For Management Resolution, Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 125,088,760 15 Authorise 1,000,710,085 Ordinary Shares For For Management for Market Purchase 16 Increase Auth. Category II Non-Cum. For For Management Dollar Pref. Share Cap; Issue Equity with Rights for Issued and Auth. but Unissued Category II Non-Cum. Dollar Pref. Shares; Auth. but Unissued Non-Cum. Euro Pref. Shares; Auth. but Unissued Non-Cum. Sterling Shares 17 Approve Scrip Dividend Program For For Management 18 Adopt New Articles of Association For For Management ROYAL BANK OF SCOTLAND GROUP PLC, THE Ticker: Security ID: GB0007547838 Meeting Date: MAY 14, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Share For For Management Capital by 6,123,010,462 Ordinary Shares; Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,364,677,687 2 Approve Increase in Authorised Share For For Management Capital by 1,000,000,000 Ordinary Shares; Authorise Capitalisation of Reserves up to GBP 250,000,000; Authorise Issue of Equity with Pre-emptive Rights up to GBP 250,000,000 (Capitalisation of Reserves) SABMILLER PLC (FORMERLY SOUTH AFRICAN BREWERIES LTD.) Ticker: Security ID: GB0004835483 Meeting Date: JUL 31, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Elect Dinyar Devitre as Director For Abstain Management 4 Re-elect Meyer Kahn as Director For For Management 5 Re-elect John Manser as Director For For Management 6 Re-elect Miles Morland as Director For For Management 7 Re-elect Malcolm Wyman as Director For For Management 8 Approve Final Dividend of 36 US Cents Per For For Management Share 9 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 7,511,967 12 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 7,511,967 13 Authorise 150,239,345 Ordinary Shares for For For Management Market Purchase 14 Approve Contingent Purchase Contract For For Management Between the Company and SABMiller Jersey Limited 15 Adopt New Articles of Association For For Management SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Burd For For Management 2 Elect Director Janet E. Grove For For Management 3 Elect Director Mohan Gyani For For Management 4 Elect Director Paul Hazen For For Management 5 Elect Director Frank C. Herringer For For Management 6 Elect Director Robert I. MacDonnell For For Management 7 Elect Director Douglas J. MacKenzie For For Management 8 Elect Director Kenneth W. Oder For For Management 9 Elect Director Rebecca A. Stirn For For Management 10 Elect Director William Y. Tauscher For For Management 11 Elect Director Raymond G. Viault For For Management 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Adopt Policy on 10b5-1 Plans Against For Shareholder SAMSUNG ELECTRONICS CO. LTD. Ticker: Security ID: KR7005930003 Meeting Date: MAR 28, 2008 Meeting Type: Annual Record Date: DEC 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Year-End Dividends of KRW 7,500 per Common Share 2 Approve Remuneration of Executive For For Management (Inside) Directors and Independent Non-Executive (Outside) Directors SANOFI-AVENTIS Ticker: SAN Security ID: FR0000120578 Meeting Date: MAY 14, 2008 Meeting Type: Annual Record Date: MAY 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.07 per Share 4 Elect Uwe Bicker as Director For For Management 5 Elect Gunter Thielen as Director For For Management 6 Elect Claudie Haignere as Director For For Management 7 Elect Patrick de la Chevardiere as For For Management Director 8 Reelect Robert Castaigne as Director For For Management 9 Reeect Chrisitian Mulliez as Director For For Management 10 Reelect Jean-Marc Bruel as Director For For Management 11 Reelect Thierry Desmarest as Director For For Management 12 Reelect Jean-Francois Dehecq as Director For For Management 13 Reelect Igor Landau as Director For For Management 14 Reelect Lindsay Owen-Jones as Director For For Management 15 Reelect Jean-Rene Fourtou as Director For For Management 16 Reelect Klaus Pohle as Director For For Management 17 Approve Transaction with Jean-Francois For For Management Dehecq 18 Approve Transaction with Gerard Le Fur For For Management 19 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 20 Authorize Filing of Required For For Management Documents/Other Formalities SBERBANK OF RUSSIA Ticker: Security ID: RU0009029540 Meeting Date: NOV 28, 2007 Meeting Type: Special Record Date: OCT 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Recall Andrey Kazmin as Company's For For Management President 2 Elect German Gref as New President For For Management SBERBANK OF RUSSIA Ticker: Security ID: RU0009029540 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAY 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For Did Not Management Vote 2 Approve Financial Statements For Did Not Management Vote 3 Approve Allocation of Income and For Did Not Management Dividends of RUB 0.51 per Ordinary Share Vote and RUB 0.65 per Preferred Share 4 Ratify CJSC PricewaterhouseCoopers Audit For Did Not Management as Auditor Vote 5.1 Elect Sergey Ignatev as Director None Did Not Management Vote 5.2 Elect Alexey Ulukaev as Director None Did Not Management Vote 5.3 Elect Georgy Luntovsky as Director None Did Not Management Vote 5.4 Elect Valery Tkachenko as Director None Did Not Management Vote 5.5 Elect Nadezhda Ivanova as Director None Did Not Management Vote 5.6 Elect Sergey Shevtov as Director None Did Not Management Vote 5.7 Elect Konstantin Shor as Director None Did Not Management Vote 5.8 Elect Arkady Dvorkovich as Director None Did Not Management Vote 5.9 Elect Alexey Kudrin as Director None Did Not Management Vote 5.10 Elect Elvira Nabiullina as Director None Did Not Management Vote 5.11 Elect Anton Drozdov as Director None Did Not Management Vote 5.12 Elect Alexey Savatugin as Director None Did Not Management Vote 5.13 Elect German Gref as Director None Did Not Management Vote 5.14 Elect Bella Zlatkis as Director None Did Not Management Vote 5.15 Elect Sergey Guriev as Director None Did Not Management Vote 5.16 Elect Anton Danilov-Danilian as Director None Did Not Management Vote 5.17 Elect Mikhail Dmitriev as Director None Did Not Management Vote 5.18 Elect Vladimir Mau as Director None Did Not Management Vote 5.19 Elect Boris Fedorov as Director None Did Not Management Vote 5.20 Elect Rajat Kumar Gupta as Director None Did Not Management Vote 6.1 Elect Vladimir Volkov as Member of Audit For Did Not Management Commission Vote 6.2 Elect Valentina Khrapunkova as Member of For Did Not Management Audit Commission Vote 6.3 Elect Ludmilla Zinina as Member of Audit For Did Not Management Commission Vote 6.4 Elect Irina Mayorova as Member of Audit For Did Not Management Commission Vote 6.5 Elect Valentina Tkachenko as Member of For Did Not Management Audit Commission Vote 6.6 Elect Natalia Polonskaya as Member of For Did Not Management Audit Commission Vote 6.7 Elect Maxim Dolzhnikov as Member of Audit For Did Not Management Commission Vote 7 Amend Charter For Did Not Management Vote 8 Approve Remuneration of Directors and For Did Not Management Members of Audit Commission Vote SCOTTISH & NEWCASTLE PLC Ticker: SCTN Security ID: GB0007839698 Meeting Date: MAR 31, 2008 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Scheme of Arrangement Proposed to For For Management Be Made Between the Company and the Holders of the Scheme Shares SCOTTISH & NEWCASTLE PLC Ticker: SCTN Security ID: GB0007839698 Meeting Date: MAR 31, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Directors to Carry the Scheme For For Management into Effect; Approve Reduction and Subsequent Increase in Capital; Capitalise Reserves to Sunrise Acquisitions Limited and/or Its Nominees; Issue Equity with Pre-emptive Rights; Amend Articles of Association SEVERSTAL Ticker: SVST Security ID: 818150104 Meeting Date: DEC 20, 2007 Meeting Type: Special Record Date: NOV 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF PAYMENT OF THE COMPANY S For For Management DIVIDENDS FOR THE RESULTS OF NINE MONTHS OF 2007. 2 APPROVAL OF INTERESTED PARTY TRANSACTION For For Management - AMENDMENT AGREEMENT NO 2 TO THE GAS SUPPLY AGREEMENT DATED 22.06.2006 - BETWEEN JSC SEVERSTAL AND CJSC AIR LIQUIDE SEVERSTAL ON SUPPLY OF GASEOUS OXYGEN, NITROGEN, AND ARGON. SEVERSTAL CHEREPOVETS METAL FACTORY JSC Ticker: SVST Security ID: 818150104 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAY 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Alexey Mordashov as Director None Against Management 1.2 Elect Mikhail Noskov as Director None Against Management 1.3 Elect Vadim Makhov as Director None Against Management 1.4 Elect Anatoliy Kruchinin as Director None Against Management 1.5 Elect Gregory Mason as Director None Against Management 1.6 Elect Christopher Clark as Director None For Management 1.7 Elect Rolf Stomberg as Director None For Management 1.8 Elect Martin Angle as Director None For Management 1.9 ElectRonald Freeman as Director None For Management 1.10 Elect Peter Krljic as Director None For Management 2 Approve Annual Report and Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Dividends of RUB 5.20 for First For For Management Quarter of Fiscal 2008 5 Elect Three Members of Audit Commission For For Management (Roman Antonov,Timur Bayazitov, and Alexey Guryev) 6 Ratify CJSC KPMG as Auditor For For Management 7 Approve New Edition of Charter For For Management 8 Approve New Edition of Regulations on For For Management Board of Directors 9 Approve Remuneration of Directors For For Management 10 Approve Related-Party Transaction with For For Management OJSC BANK VTB North-West SGS SA (SOCIETE GENERALE DE SURVEILLANCE HOLDING SA) Ticker: SGSN Security ID: CH0002497458 Meeting Date: MAR 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Discharge of Board and Senior For Did Not Management Management Vote 3 Approve Allocation of Income and For Did Not Management Dividends of CHF 35 per Share Vote 4 Elect Thomas Limberger as Director For Did Not Management Vote 5 Ratify Deloitte SA as Auditors For Did Not Management Vote SHARP CORP. Ticker: 6753 Security ID: JP3359600008 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 14 2 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 3 Amend Articles to: Limit Liability of For Against Management Statutory Auditors - Decrease Maximum Board Size - Limit Directors' Legal Liability - Allow Company to Make Rules Governing Exercise of Shareholders' Rights 4.1 Elect Director For For Management 4.2 Elect Director For For Management 4.3 Elect Director For For Management 4.4 Elect Director For For Management 4.5 Elect Director For For Management 4.6 Elect Director For For Management 4.7 Elect Director For For Management 4.8 Elect Director For For Management 4.9 Elect Director For For Management 4.10 Elect Director For For Management 5.1 Appoint Internal Statutory Auditor For Against Management 5.2 Appoint Internal Statutory Auditor For For Management 6 Approve Retirement Bonuses and Special For For Management Payments in Connection with Abolition of Retirement Bonus System 7 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System 8 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors 9 Approve Takeover Defense Plan (Poison For Against Management Pill) SHIN-ETSU CHEMICAL CO. LTD. Ticker: 4063 Security ID: JP3371200001 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 50 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For Against Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 3 Approve Retirement Bonus and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 5 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors 6 Approve Stock Option Plan For For Management 7 Approve Takeover Defense Plan (Poison For Against Management Pill) SHIZUOKA BANK LTD. Ticker: 8355 Security ID: JP3351200005 Meeting Date: JUN 25, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 6.5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Appoint Alternate Internal Statutory For For Management Auditor SHUN TAK HOLDINGS LTD. Ticker: Security ID: HK0242001243 Meeting Date: AUG 21, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by Ace Wonder Ltd. For For Management (Purchaser) of HHL-Nomusa Sale, HHL-NCPM Sale Share and HHL-NTGPM Sale Share from Hopewell Properties (B.V.I.) Ltd. Pursuant to the HHL Agreement 2 Approve Acquisition by the Purchaser of For For Management STDM-Fast Shift Sale Share and STDM-Fast Shift Loans from Rapid Success Investments Ltd. Pursuant to the STDM Agreement SHUN TAK HOLDINGS LTD. Ticker: Security ID: HK0242001243 Meeting Date: DEC 12, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by Ace Wonder Ltd. For For Management (Purchaser) of HHL-Nomusa Sale Share, HHL-NCPM Sale Share and HHL-NTGPM Sale Share from Hopewell Properties (B.V.I.) Ltd. Pursuant to the HHL Agreement 2 Approve Acquisition by the Purchaser of For For Management STDM-Fast Shift Sale Share and STDM-Fast Shift Loans from Rapid Success Investments Ltd. Pursuant to the STDM Agreement SHUN TAK HOLDINGS LTD. Ticker: Security ID: HK0242001243 Meeting Date: DEC 12, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve STDM Transaction and Annual Caps For For Management 2 Approve Fuel Arrangement and Annual Cap For For Management SHUN TAK HOLDINGS LTD. Ticker: Security ID: HK0242001243 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: JUN 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Ho Hung Sun, Stanley as Director For For Management 3b Reelect Ho Chiu King, Pansy as Director For For Management 3c Reelect Chan Wai Lun, Anthony as Director For Against Management 3d Reelect Ho Hau Chong, Norman as Director For For Management 4 Appoint H.C. Watt & Co. Ltd. as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Reissuance of Repurchased For Against Management Shares 7 Approve Directors' Fees of HK$200,000 for For For Management Independent Non-Executive Directors and HK$5,000 for Each Other Director for the Year Ending Dec. 31, 2008 SIEMENS AG Ticker: SMAWF Security ID: DE0007236101 Meeting Date: JAN 24, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Supervisory Board Report, None None Management Corporate Governance Report, Remuneration Report, and Compliance Report for Fiscal 2006/2007 2 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2006/2007 3 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 4.1 Postpone Discharge of Former Management For For Management Board Member Johannes Feldmayer for Fiscal 2006/2007 4.2 Approve Discharge of Former Management For Against Management Board Member Klaus Kleinfeld for Fiscal 2006/2007 4.3 Approve Discharge of Management Board For For Management Member Peter Loescher for Fiscal 2006/2007 4.4 Approve Discharge of Management Board For For Management Member Heinrich Hiesinger for Fiscal 2006/2007 4.5 Approve Discharge of Management Board For For Management Member Joe Kaeser for Fiscal 2006/2007 4.6 Approve Discharge of Management Board For Against Management Member Rudi Lamprecht for Fiscal 2006/2007 4.7 Approve Discharge of Management Board For Against Management Member Eduardo Montes for Fiscal 2006/2007 4.8 Approve Discharge of Management Board For For Management Member Juergen Radomski for Fiscal 2006/2007 4.9 Approve Discharge of Management Board For For Management Member Erich Reinhardt for Fiscal 2006/2007 4.10 Approve Discharge of Management Board For For Management Member Hermann Requardt for Fiscal 2006/2007 4.11 Approve Discharge of Management Board For Against Management Member Uriel Sharef for Fiscal 2006/2007 4.12 Approve Discharge of Management Board For Against Management Member Klaus Wucherer for Fiscal 2006/2007 4.13 Approve Discharge of Former Management For Against Management Board Member Johannes Feldmayer for Fiscal 2006/2007 If Discharge Should Not Be Postponed 5.1 Approve Discharge of Former Supervisory For Against Management Board Member Heinrich von Pierer for Fiscal 2006/2007 5.2 Approve Discharge of Supervisory Board For For Management Member Gerhard Cromme for Fiscal 2006/2007 5.3 Approve Discharge of Supervisory Board For For Management Member Ralf Heckmann for Fiscal 2006/2007 5.4 Approve Discharge of Supervisory Board For For Management Member Josef Ackermann for Fiscal 2006/2007 5.5 Approve Discharge of Supervisory Board For For Management Member Lothar Adler for Fiscal 2006/2007 5.6 Approve Discharge of Supervisory Board For For Management Member Gerhard Bieletzki for Fiscal 2006/2007 5.7 Approve Discharge of Supervisory Board For For Management Member John Coombe for Fiscal 2006/2007 5.8 Approve Discharge of Supervisory Board For For Management Member Hildegard Cornudet for Fiscal 2006/2007 5.9 Approve Discharge of Supervisory Board For For Management Member Birgit Grube for Fiscal 2006/2007 5.10 Approve Discharge of Supervisory Board For For Management Member Bettina Haller for Fiscal 2006/2007 5.11 Approve Discharge of Supervisory Board For For Management Member Heinz Hawreliuk for Fiscal 2006/2007 5.12 Approve Discharge of Supervisory Board For For Management Member Berthold Huber for Fiscal 2006/2007 5.13 Approve Discharge of Supervisory Board For For Management Member Walter Kroell for Fiscal 2006/2007 5.14 Approve Discharge of Supervisory Board For For Management Member Michael Mirow for Fiscal 2006/2007 5.15 Approve Discharge of Former Supervisory For For Management Board Member Wolfgang Mueller for Fiscal 2006/2007 5.16 Approve Discharge of Former Supervisory For For Management Board Member Georg Nassauer for Fiscal 2006/2007 5.17 Approve Discharge of Supervisory Board For For Management Member Thomas Rackow for Fiscal 2006/2007 5.18 Approve Discharge of Supervisory Board For For Management Member Dieter Scheitor for Fiscal 2006/2007 5.19 Approve Discharge of Supervisory Board For For Management Member Albrecht Schmidt for Fiscal 2006/2007 5.20 Approve Discharge of Supervisory Board For For Management Member Henning Schulte-Noelle for Fiscal 2006/2007 5.21 Approve Discharge of Supervisory Board For For Management Member Peter von Siemens for Fiscal 2006/2007 5.22 Approve Discharge of Supervisory Board For For Management Member Jerry Speyer for Fiscal 2006/2007 5.23 Approve Discharge of Supervisory Board For For Management Member Iain Vallance of Tummel for Fiscal 2006/2007 6 Ratify KPMG Deutsche For For Management Treuhand-Gesellschaft AG as Auditors for Fiscal 2007/2008 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Authorize Use of Financial Derivatives of For For Management up to 5 Percent of Issued Share Capital When Repurchasing Shares 9.1 Reelect Josef Ackermann to the For For Management Supervisory Board 9.2 Elect Jean-Louis Beffa to the Supervisory For For Management Board 9.3 Elect Gerd von Brandenstein to the For For Management Supervisory Board 9.4 Reelect Gerhard Cromme to the Supervisory For For Management Board 9.5 Elect Michael Diekmann to the Supervisory For For Management Board 9.6 Elect Hans Gaul to the Supervisory Board For For Management 9.7 Elect Peter Gruss to the Supervisory For For Management Board 9.8 Elect Nicola Leibinger-Kammueller to the For For Management Supervisory Board 9.9 Elect Hakan Samuelsson to the Supervisory For For Management Board 9.10 Reelect Iain Vallance of Tummel to the For For Management Supervisory Board SIF BANAT CRISANA SA Ticker: Security ID: ROSIFAACNOR2 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Auditor For Did Not Management Reports Vote 2 Approve Allocation of Income and For Did Not Management Dividends Vote 3 Approve Distribution of Dividends within For Did Not Management Six Months from Meeting Date Vote 4 Approve Discharge of Directors For Did Not Management Vote 5 Approve Budget and Strategy for Fiscal For Did Not Management Year 2008 Vote 6 Approve Remuneration of Directors For Did Not Management Vote 7 Approve Limits for Director Remuneration For Did Not Management Vote 8 Approve Application of Art. 160.12 of Law For Did Not Management 31/1990 Regarding Non-Election of Company Vote Censors due to Appointment of External Auditor 9 Approve May 14, 2008, as Record Date for For Did Not Management Effectiveness of This Meeting's Vote Resolutions SIF BANAT CRISANA SA Ticker: Security ID: ROSIFAACNOR2 Meeting Date: APR 23, 2008 Meeting Type: Special Record Date: MAR 4, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves for For Did Not Management Bonus Issue in the Amount of RON 54.88 Vote Million 2 Amend Bylaws to Reflect the Capital For Did Not Management Increase Vote 3 Amend Bylaws For Did Not Management Vote 4 Amend Bylaws re Quorum Requirements For Did Not Management Vote 5 Amend Bylaws re Company Censors For Did Not Management Vote 6 Authorize Ioan Cuzman, Chairman and CEO, For Did Not Management to Sign the Addenda to Company Bylaws and Vote the Amended Bylaws, and to Comply with All Formalities to Carry Out the EGM Resolutions 7 Approve May 14, 2008, as Record Date for For Did Not Management Effectiveness of This Meeting's Vote Resolutions SIF MOLDOVA Ticker: Security ID: ROSIFBACNOR0 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Board Report for Fiscal 2007 For Did Not Management Vote 1.2 Approve Discharge of Directors For Did Not Management Vote 2.1 Approve Financial Statements and Auditor For Did Not Management Reports Vote 2.2 Approve Participation of Directors in For Did Not Management Benefits Plan Vote 3.1 Approve Non-Payment of Dividends and For Did Not Management Allocation of Income to Reserves Vote 3.2 Approve Distribution of Dividends of RON For Did Not Management 0.05 per Share, Contingent on Vote Shareholders Vote "Against" Item 2 on Capital Increase at Subsequent EGM 4.1.1 Elect Dorel Serbu Director For Did Not Management Vote 4.1.2 Elect Dumitru Tudor Director For Did Not Management Vote 4.2 Empower Board to Nominate Interim For Did Not Management Director, Contingent on Non-Approval of Vote Item 4.1 5 Approve Remuneration Limits for Board For Did Not Management Members and Executives Vote 6 Approve Closing of Three Local Offices For Did Not Management Vote 7 Approve Budget and Strategy for Fiscal For Did Not Management Year 2008 Vote 8 Approve Prescription of Shareholders For Did Not Management Right to Collect Dividends After a Vote Three-Year Term; Approve Allocation of Non-Collected Dividends to the 'Other Reserves' Account 9 Approve May 16, 2008, as Record Date for For Did Not Management Effectiveness of This Meeting's Vote Resolutions SIF MOLDOVA Ticker: Security ID: ROSIFBACNOR0 Meeting Date: APR 23, 2008 Meeting Type: Special Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws For Did Not Management Vote 2 Authorize Capitalization of Reserves for For Did Not Management Bonus Issue Vote 3.1 Retain Current 1-Percent Threshold for For Did Not Management for Stock Ownership Vote 3.2 Establish 2-Percent Threshold for for For Did Not Management Stock Ownership Vote 3.3 Establish Limit Greater Than 2 Percent For Did Not Management for Threshold for for Stock Ownership Vote 4 Approve May 16, 2008, as Record Date for For Did Not Management Effectiveness of This Meeting's Vote Resolutions 5 Authorize Filing of Required Documents For Did Not Management Vote SIF OLTENIA SA Ticker: Security ID: ROSIFEACNOR4 Meeting Date: APR 23, 2008 Meeting Type: Annual Record Date: MAR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for Fiscal 2007 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Directors For For Management 4 Approve Budget and Strategy for Fiscal For For Management Year 2008 5 Approve Remuneration of Directors For For Management 6 Approve May 12, 2008, as Record Date for For For Management Effectiveness of This Meeting's Resolutions SIF TRANSILVANIA S.A. Ticker: Security ID: ROSIFCACNOR8 Meeting Date: APR 18, 2008 Meeting Type: Annual Record Date: FEB 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports for Fiscal 2007 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Directors For For Management 4 Approve Budget and Strategy for Fiscal For For Management Year 2008 5 Approve May 8, 2008, as Record Date for For For Management Effectiveness of This Meeting's Resolutions SISTEMA-HALS JSC Ticker: Security ID: 82977M108 Meeting Date: JUN 30, 2008 Meeting Type: Annual Record Date: MAY 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Transfer of Functions of Audit For For Management Commission to OJSC Sistema-Hals-OJSC REESTR 2 Approve Meeting Procedures For For Management 3 Approve Annual Report and Financial For For Management Statements 4 Approve Allocation of Income and Omission For For Management of Dividends 5 Amend Charter For For Management 6 Approve New Edition of Regulations on For For Management Board of Directors 7 Approve New Edition of Regulations on For For Management Management 8 Approve Remuneration of Directors For For Management 9 Ratify CJSC Deloitte & Touche CIS as For For Management Auditor 10 Fix Number of Directors at Ten For For Management 11.1 Elect Anton Abugov as Director None Against Management 11.2 Elect Alexey Buyanov as Director None Against Management 11.3 Elect John Gummer as Director None For Management 11.4 Elect Alexander Goncharuk as Director None Against Management 11.5 Elect Duglas Daft as Director None For Management 11.6 Elect Sergey Drozdov as Director None Against Management 11.7 Elect Felix Evtushenkov as Director None Against Management 11.8 Elect Dmitry Zubov as Director None Against Management 11.9 Elect Rober Tsenin as Director None For Management 11.10 Elect Dmitry Yakuobvsky as Director None Against Management 12.1 Elect Larisa Gorbatova as Member of Audit For For Management Commission 12.2 Elect Yury Pimenov as Member of Audit For For Management Commission 12.3 Elect Igor Potapenko as Member of Audit For For Management Commission SMITH & NEPHEW PLC Ticker: SNNUF Security ID: GB0009223206 Meeting Date: MAY 1, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For Against Management 3 Confirm the 2007 First Interim Dividend For For Management of 4.51 US Cents Per Ordinary Share; Confirm the 2007 Second Interim Dividend of 7.38 US Cents Per Ordinary Share 4 Re-elect John Buchanan as Director For For Management 5 Re-elect Dr Pamela Kirby as Director For For Management 6 Re-elect Brian Larcombe as Director For For Management 7 Re-elect Dr Rolf Stomberg as Director For For Management 8 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 9 Authorise Board to Fix Remuneration of For For Management Auditors 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 50,194,406 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 9,482,121 12 Authorise 94,821,208 Ordinary Shares for For For Management Market Purchase 13 Adopt New Articles of Association For For Management 14 Amend Smith & Nephew plc Performance For For Management Share Plan SNP PETROM S.A. Ticker: Security ID: ROSNPPACNOR9 Meeting Date: NOV 27, 2007 Meeting Type: Special Record Date: NOV 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company's Investment Plan for For Against Management 2007 2 Amend Company's Bylaws For For Management 3 Approve Dec. 14, 2007, as Record Date for For For Management Effectiveness of This Meeting's Resolutions 4 Authorize the CEO Mariana Gheorghe to For For Management Ratify and Execute Approved Resolutions SNP PETROM S.A. Ticker: Security ID: ROSNPPACNOR9 Meeting Date: APR 22, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Audited Financial Statements and For For Management Statutory Reports 2 Approve Dividends' Distribution For For Management 3 Approve Budget for Fiscal Year 2008 For For Management 4 Approve Discharge of Management and For For Management Supervisory Board 5 Approve Remuneration of Supervisory Board For For Management and Members of Committees 6 Ratify Auditors and Authorize Executive For For Management Board to Establish Their Remuneration 7 Discussion of AVAS (Shareholder) Request For For Management Regarding Supervisory Board Resolution Regarding Acquisition of Oil Business of Petromservice S.A. 8 Approve May 9, 2008, as Record Date for For For Management Effectiveness of This Meeting's Resolutions 9 Authorize CEO Mariana Gheorghe, to Sign For For Management on Behalf of Shareholders the Meeting Resolutions, and Carry Out Formalities for their Registration and Implementation SODEXHO ALLIANCE Ticker: Security ID: FR0000121220 Meeting Date: JAN 22, 2008 Meeting Type: Annual/Special Record Date: JAN 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Approve Allocation of Income and For For Management Dividends of EUR 1.15 per Share 3 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 4 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 5 Reelect Robert Baconnier as Director For For Management 6 Reelect Patricia Bellinger as Director For For Management 7 Reelect Paul Jeanbart as Director For For Management 8 Reelect Francois Perigot as Director For For Management 9 Reelect Peter Thompson as Director For For Management 10 Reelect Mark Tompkins as Director For For Management 11 Approve Remuneration of Directors in the For For Management Aggregate Amount of EUR 530,000 12 Termination of the Non Used Part of the For For Management Authorization to issue Bonds Adopted at the Jan. 30, 2007 General Meeting 13 Change Company Name to Sodexo and Amend For For Management Bylaws Accordingly 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 64 Million 15 Authorize Capitalization of Reserves for For For Management Bonus Issue or Increase in Par Value 16 Amend Employee Savings-Related Share For For Management Purchase Plan 17 Approve Employee Stock Purchase Plan for For For Management INternational Employees 18 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 19 Amend Articles of Association Re: Record For For Management Date and Attendance to General Meetings Through Videoconference and Telecommunication 20 Amend Articles Board Related: Election of For For Management Shareholder Employee Representative to the Board of Directors 21 Authorize Filing of Required For For Management Documents/Other Formalities SONY CORP. Ticker: 6758 Security ID: JP3435000009 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard Stringer For For Management 1.2 Elect Director Ryuji Chubachi For For Management 1.3 Elect Director Katsumi Ihara For For Management 1.4 Elect Director Yotaro Kobayashi For For Management 1.5 Elect Director Sakie Tachibana Fukushima For For Management 1.6 Elect Director Yoshihiko Miyauchi For For Management 1.7 Elect Director Yoshiaki Yamauchi For For Management 1.8 Elect Director Peter Bonfield For For Management 1.9 Elect Director Fueo Sumita For For Management 1.10 Elect Director Fujio Cho For For Management 1.11 Elect Director Ryuji Yasuda For For Management 1.12 Elect Director Yukako Uchinaga For For Management 1.13 Elect Director Mitsuaki Yahagi For For Management 1.14 Elect Director Tsun-Yan Hsieh For For Management 1.15 Elect Director Roland Hernandez For For Management 2 Approve Stock Option Plan For For Management 3 Amend Articles to Require Disclosure of Against For Shareholder Individual Director Compensation Levels SOTHEBY'S Ticker: BID Security ID: 835898107 Meeting Date: MAY 6, 2008 Meeting Type: Annual Record Date: MAR 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Angelo For For Management 1.2 Elect Director Michael Blakenham For For Management 1.3 Elect Director The Duke Of Devonshire For For Management 1.4 Elect Director Allen Questrom For For Management 1.5 Elect Director William F. Ruprecht For For Management 1.6 Elect Director Michael I. Sovern For For Management 1.7 Elect Director Donald M. Stewart For For Management 1.8 Elect Director Robert S. Taubman For For Management 1.9 Elect Director Diana L. Taylor For For Management 1.10 Elect Director Dennis M. Weibling For For Management 1.11 Elect Director Robin G. Woodhead For For Management 2 Ratify Auditors For For Management STAGECOACH GROUP PLC Ticker: Security ID: GB00B1VJ6Q03 Meeting Date: AUG 24, 2007 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 2.9 Pence Per For For Management Ordinary Share 4 Elect Garry Watts as Director For For Management 5 Re-elect Janet Morgan as Director For For Management 6 Re-elect Ewan Brown as Director For For Management 7 Re-elect Ann Gloag as Director For For Management 8 Re-elect Robert Speirs as Director For For Management 9 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 2,317,928 12 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 347,689 13 Authorise up to Ten Percent of the For For Management Company's Issued Ordinary Share Capital for Market Purchase STANDARD BANK GROUP LTD (FORMERLY STANDARD BANK INVESTMENT C Ticker: Security ID: ZAE000057378 Meeting Date: DEC 3, 2007 Meeting Type: Court Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition by Industrial and For For Management Commercial Bank of China Limited (ICBC) STANDARD BANK GROUP LTD (FORMERLY STANDARD BANK INVESTMENT C Ticker: Security ID: ZAE000057378 Meeting Date: DEC 3, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares Representing For For Management 10 percent of Issued Capital to Industrial and Commercial Bank of China Limited (ICBC) STANLEY ELECTRIC CO. LTD. Ticker: 6923 Security ID: JP3399400005 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director For For Management 1.2 Elect Director For For Management 1.3 Elect Director For For Management 1.4 Elect Director For For Management 1.5 Elect Director For For Management 1.6 Elect Director For For Management 1.7 Elect Director For For Management 1.8 Elect Director For For Management 1.9 Elect Director For For Management 1.10 Elect Director For For Management STATOIL ASA Ticker: Security ID: NO0010096985 Meeting Date: JUL 5, 2007 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Registration of Attending Shareholders None None Management and Proxies 3 Elect Chairman of Meeting For For Management 4 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 5 Approve Notice of Meeting and Agenda For For Management 6 Receive Information on Merger of None None Management Petroleum Activities Between Company and Norsk Hydro ASA 7 Approve Plan for Merger of Petroleum For For Management Activities Between Company and Norsk Hydro ASA 8.1 Issue 1.043 Billion Shares in Connection For For Management with Acquisition of Norsk Hydro ASA 8.2 Amend Articles to Reflect Merger For For Management Including Name Change and New Share Capital 8.3 Elect Members and Deputy Members of For For Management Corporate Assembly 8.4 Elect Olaug Svarva, Benedicte Schilbred For For Management Fasmer, Tom Rathke, and Bjoern Staale Haavik as Members of Nominating Committee 9 Approve NOK 50.4 Million Reduction in For For Management Share Capital via Cancellation of Treasury Shares and Redemption of Shares Held by Norwegian State; Amend Articles to Reflect Changes in Capital STATOILHYDRO ASA (FORMERLY STATOIL ASA) Ticker: Security ID: NO0010096985 Meeting Date: MAY 20, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Approve Notice of Meeting and Agenda For For Management 4 Registration of Attending Shareholders For For Management and Proxies 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Approve Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 8.50 per Share (NOK 4.20 as Ordinary Dividend and NOK 4.30 as Special Dividend) 7 Approve Remuneration of Auditors For For Management 8 Elect Members and Deputy Members of For Against Management Corporate Assembly 9 Elect Member of Nominating Committee For For Management 10 Approve Remuneration of Corporate For For Management Assembly 11 Approve Remuneration of Nominating For For Management Committee 12 Approve Remuneration Policy And Other For For Management Terms of Employment For Corporate Executive Committee 13 Authorize Repurchase and Reissuance of For Against Management Shares up to NOK 15 Million Aggregate Par Value for Share Saving Scheme for Employees SUEZ SA (FORMERLY SUEZ LYONNAISE DES EAUX) Ticker: SZE Security ID: FR0000120529 Meeting Date: MAY 6, 2008 Meeting Type: Annual/Special Record Date: APR 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.36 per Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Reelect Edmond Alphandery as Director For For Management 6 Reelect Rene Carron as Director For Against Management 7 Reelect Etienne Davignon as Director For Against Management 8 Reelect Albert Frere as Director For Against Management 9 Reelect Jean Peyrelevade as Director For Against Management 10 Reelect Thierry de Rudder as Director For Against Management 11 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million 14 Approve Issuance of Securities For For Management Convertible into Debt up to an Aggregate Amount of EUR 5 Billion 15 Approve Employee Stock Purchase Plan For For Management 16 Authorize Board to Issue up to 15 Million For For Management Shares Reserved to Share Purchase Plan for Employees of International Subsidiaries 17 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 18 Authorize Filing of Required For For Management Documents/Other Formalities SUMITOMO CHEMICAL CO. LTD. Ticker: 4005 Security ID: JP3401400001 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director For For Management 1.2 Elect Director For For Management 1.3 Elect Director For For Management 1.4 Elect Director For For Management 1.5 Elect Director For For Management 1.6 Elect Director For For Management 1.7 Elect Director For For Management 1.8 Elect Director For For Management 1.9 Elect Director For For Management 1.10 Elect Director For For Management 1.11 Elect Director For For Management 1.12 Elect Director For For Management SUMITOMO CORP. Ticker: 8053 Security ID: JP3404600003 Meeting Date: JUN 20, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 20 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 3 Appoint Internal Statutory Auditor For Against Management 4 Approve Payment of Annual Bonuses to For For Management Directors 5 Approve Stock Option Plan for Directors For For Management 6 Approve Deep Discount Stock Option Plan For For Management SUMITOMO HEAVY INDUSTRY LTD. Ticker: 6302 Security ID: JP3405400007 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Appoint Alternate Internal Statutory For For Management Auditor 5 Approve Takeover Defense Plan (Poison For Against Management Pill) SUMITOMO METAL INDUSTRIES LTD. Ticker: 5405 Security ID: JP3402200004 Meeting Date: JUN 19, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director For For Management 1.2 Elect Director For For Management 1.3 Elect Director For For Management 1.4 Elect Director For For Management 1.5 Elect Director For For Management 1.6 Elect Director For For Management 1.7 Elect Director For For Management 1.8 Elect Director For For Management 1.9 Elect Director For For Management 1.10 Elect Director For For Management 2.1 Appoint Internal Statutory Auditor For For Management 2.2 Appoint Internal Statutory Auditor For For Management 2.3 Appoint Internal Statutory Auditor For Against Management SUMITOMO MITSUI FINANCIAL GROUP INC. Ticker: 8316 Security ID: JP3890350006 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 7000 2 Amend Articles To: Limit Rights of For For Management Odd-lot Holders - Increase Authorized Capital in Connection with Stock Split 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 4.1 Appoint Internal Statutory Auditor For For Management 4.2 Appoint Internal Statutory Auditor For Against Management 5 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 6 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors 7 Approve Retirement Bonuses for Directors For For Management and Statutory Auditor SUMITOMO TRUST & BANKING CO. LTD. Ticker: 8403 Security ID: JP3405000005 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 8.5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For Against Management 4 Approve Payment of Annual Bonuses to For For Management Directors SUNCOR ENERGY INC Ticker: SU Security ID: CA8672291066 Meeting Date: APR 24, 2008 Meeting Type: Annual/Special Record Date: FEB 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Brian A. Canfield For For Management 1.3 Elect Director Bryan P. Davies For For Management 1.4 Elect Director Brian A. Felesky For For Management 1.5 Elect Director John T. Ferguson For For Management 1.6 Elect Director W. Douglas Ford For For Management 1.7 Elect Director Richard L. George For For Management 1.8 Elect Director John R. Huff For For Management 1.9 Elect Director M. Ann McCaig For For Management 1.10 Elect Director Michael W. O'Brien For For Management 1.11 Elect Director Eira M. Thomas For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Approve Shareholder Rights Plan For For Management 4 Approve 1:2 Stock Split For For Management SUPERVALU INC. Ticker: SVU Security ID: 868536103 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: APR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Gary Ames For For Management 2 Elect Director Philip L. Francis For For Management 3 Elect Director Edwin C. Gage For For Management 4 Elect Director Garnett L. Keith, Jr. For For Management 5 Elect Director Marissa T. Peterson For For Management 6 Ratify Auditors For For Management 7 Adopt Purchasing Preference for Suppliers Against Against Shareholder Using CAK 8 Declassify the Board of Directors Against For Shareholder SURUGA BANK LTD. Ticker: 8358 Security ID: JP3411000007 Meeting Date: JUN 24, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to: Authorize Public For For Management Announcements in Electronic Format 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For Against Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 3.3 Appoint Internal Statutory Auditor For For Management 4 Approve Retirement Bonuses for Directors For Against Management and Statutory Auditors 5 Approve Stock Option Planh For For Management SUZUKI MOTOR CORP. Ticker: 7269 Security ID: JP3397200001 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 8 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For Against Management 3.3 Appoint Internal Statutory Auditor For Against Management 3.4 Appoint Internal Statutory Auditor For Against Management 3.5 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors SWATCH GROUP AG Ticker: Security ID: CH0012255151 Meeting Date: MAY 21, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For Did Not Management Reports Vote 2 Approve Discharge of Board and Senior For Did Not Management Management Vote 3 Approve Allocation of Income and For Did Not Management Dividends of CHF 0.85 per Registered Vote Share and CHF 4.25 per Bearer Share 4 Ratify PricewaterhouseCoopers AG as For Did Not Management Auditors Vote 5 Approve CHF 3.7 Million Reduction in For Did Not Management Share Capital via Cancellation of Shares Vote SWEDBANK AB Ticker: Security ID: SE0000242455 Meeting Date: APR 25, 2008 Meeting Type: Annual Record Date: APR 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of Shareholders For For Management 4 Approve Agenda of Meeting For For Management 5 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7a Receive Board's Report None None Management 7b Receive CEO's Report None None Management 7c Receive Auditor's Report None None Management 8 Approve Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Dividends of SEK 9 per Share 10 Approve Discharge of Board and President For For Management 11 Determine Number of Members (8) and For For Management Deputy Members (0) of Board 12 Approve Remuneration of Directors in the For For Management Amount of SEK 1.35 Million for Chair, SEK 675,000 for Vice Chair, and SEK 400,000 for Each Other Member; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Gail Buyske, Simon F.D. Ellis, For For Management Ulrika Francke, Berith Haegglund-Marcus, Goeran Johnsson, Anders Nyblom, and Carl Eric Staalberg (Chair) as Directors; Elect Helle Kruse Nielsen as New Director 14 Authorize Chairman of Board and For For Management Representatives of 4 of Company's Largest Shareholders to Serve on Nominating Committee 15 Authorize Repurchase of Up to 1 Percent For For Management of Issued Share Capital 16 Authorize Repurchase of Up to 5 Percent For For Management of Issued Share Capital 17 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 18a Shareholder Proposal: Grant, Together None Against Shareholder With the Other Three Major Banks in Sweden, Credits of SEK 8 Billion to Foundation, Trust, or Corporation Called "Landskrona Rekonstruktion" for Development of Landskrona Municipality 18b Shareholder Proposal: Grant SEK 100 None Against Shareholder Million Credit to Legal Entity Controlled by Shareholder for Real Estate Acquisitions to Prevent/Limit Segregation in Western Scania 18c Shareholder Proposal: Allocate SEK 100 None Against Shareholder Million of 2007 Profits to "Institutet foer integration och tillvaext i Landskrona" which, through Research and Field Work, Would Combat Segregation, Xenophobia, and Poverty to Increase Economic Growth 18d Shareholder Proposal: Allocate SEK 2 None Against Shareholder Million to Crime Prevention in Landskrona 19 Other Business (Non-Voting) None None Management 20 Close Meeting None None Management SYMANTEC CORP. Ticker: SYMC Security ID: 871503108 Meeting Date: SEP 13, 2007 Meeting Type: Annual Record Date: JUL 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Brown For For Management 1.2 Elect Director William T. Coleman For For Management 1.3 Elect Director Frank E. Dangeard For For Management 1.4 Elect Director David L. Mahoney For For Management 1.5 Elect Director Robert S. Miller For For Management 1.6 Elect Director George Reyes For Withhold Management 1.7 Elect Director Daniel H. Schulman For For Management 1.8 Elect Director John W. Thompson For For Management 1.9 Elect Director V. Paul Unruh For For Management 2 Amend Outside Director Stock Awards in For For Management Lieu of Cash 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation SYNTHES INC Ticker: Security ID: US87162M4096 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: MAR 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2.1 Elect Director Dr. Roland Bronnimann For Against Management 2.2 Elect Director Robert Bland For For Management 2.3 Elect Director Amy Wyss For For Management 3 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 10, 2008 Meeting Type: Annual Record Date: FEB 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director ) J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Brian C. Rogers For For Management 7 Elect Director Dr. Alfred Sommer For For Management 8 Elect Director Dwight S. Taylor For For Management 9 Elect Director Anne Marie Whittemore For For Management 10 Increase Authorized Common Stock For For Management 11 Ratify Auditors For For Management 12 Other Business For Against Management TAKEDA PHARMACEUTICAL CO. LTD. Ticker: 4502 Security ID: JP3463000004 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 84 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 3.1 Appoint Internal Statutory Auditor For For Management 3.2 Appoint Internal Statutory Auditor For For Management 4 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors 5 Approve Retirement Bonuses and Special For Against Management Payments in Connection with Abolition of Retirement Bonus System 6 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Statutory Auditors 7 Approve Deep Discount Stock Option Plan For For Management TALISMAN ENERGY INC. Ticker: TLM Security ID: CA87425E1034 Meeting Date: APR 30, 2008 Meeting Type: Annual/Special Record Date: MAR 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas D. Baldwin For For Management 1.2 Elect Director William R.P. Dalton For For Management 1.3 Elect Director Kevin S. Dunne For For Management 1.4 Elect Director John A. Manzoni For For Management 1.5 Elect Director Lawrence G. Tapp For For Management 1.6 Elect Director Stella M. Thompson For For Management 1.7 Elect Director John D. Watson For For Management 1.8 Elect Director Robert G. Welty For For Management 1.9 Elect Director Charles R. Williamson For For Management 1.10 Elect Director Charles W. Wilson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Approve Shareholder Rights Plan For For Management TELECOM ITALIA SPA.( FORMERLY OLIVETTI SPA ) Ticker: TIAOF Security ID: IT0003497168 Meeting Date: APR 14, 2008 Meeting Type: Special Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles 9 (Board of Directors), 17 For Did Not Management (Board of Internal Statutory Auditors), Vote and 18 (Shareholders' Meetings) of the Company Bylaws TELECOM ITALIA SPA.( FORMERLY OLIVETTI SPA ) Ticker: TIAOF Security ID: IT0003497168 Meeting Date: APR 14, 2008 Meeting Type: Annual Record Date: APR 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements as of Dec. For Did Not Management 31, 2007 Vote 2.1 Elect Directors - Slate 1 For Did Not Management Vote 2.2 Elect Directors - Slate 2 For Did Not Management Vote 2.3 Elect Directors - Slate 3 For Did Not Management Vote 3 Approve Stock Option Plan for Top For Did Not Management Management of Telecom Italia SpA; Vote Authorize Share Repurchase Program and Reissuance of Repurchased Shares TELEFONICA S.A. (FORMERLY TELEFONICA DE ESPANA, S.A.) Ticker: TEF Security ID: ES0178430E18 Meeting Date: APR 21, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements, Allocation of Income, and Discharge Directors 2.1 Reelect Jose Fernando de Almansa For For Management Morreno-Barreda to the Board 2.2 Elect Jose Maria Abril Perez to the Board For For Management 2.3 Elect Francisco Javier de Paz Mancho to For For Management the Board 2.4 Elect Maria Eva Castillo Sanz to the For For Management Board 2.5 Elect Luis Fernando Furlan to the Board For For Management 3 Authorize Repurchase of Shares For For Management 4 Approve Reduction in Capital via the For For Management Cancellation of Treasury Shares; Amend Articles Accordingly 5 Ratify Auditors for 2008 For For Management 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: PLTLKPL00017 Meeting Date: NOV 28, 2007 Meeting Type: Special Record Date: NOV 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Elect Members of Vote Counting Commission For Did Not Management Vote 6 Approve Share Cancellation For Did Not Management Vote 7 Amend Statute to Reflect PLN 93.7 Million For Did Not Management Reduction in Share Capital via Share Vote Cancellation 8 Approve Changes to Composition of For Did Not Management Supervisory Board Vote 9 Close Meeting None Did Not Management Vote TELEKOMUNIKACJA POLSKA S.A. Ticker: Security ID: PLTLKPL00017 Meeting Date: APR 24, 2008 Meeting Type: Annual Record Date: APR 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Management Vote 2 Elect Meeting Chairman For Did Not Management Vote 3 Acknowledge Proper Convening of Meeting For Did Not Management Vote 4 Approve Agenda of Meeting For Did Not Management Vote 5 Elect Members of Vote Counting Commission For Did Not Management Vote 6.1 Receive Financial Statements and None Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2007 6.2 Receive Management Board Proposal None Did Not Management Regarding Allocation of Company's 2007 Vote Income, Including Dividend Payout 6.3 Receive Supervisory Board Report on None Did Not Management Management Board Report on Company's Vote Operations in Fiscal 2007, Financial Statements, and Management Board Proposal Regarding Allocation of Company's 2007 Income 6.4 Receive Consolidated Financial Statements None Did Not Management and Management Board Report on Group's Vote Operations in Fiscal 2007 6.5 Receive Supervisory Board Report on None Did Not Management Management Board Report on Group's Vote Operations in Fiscal 2007 and Consolidated Financial Statements 6.6 Receive Supervisory Board's Evaluation of None Did Not Management Company's Standing in Fiscal 2007 and Vote Report on Supervisory Board's Activities in Fiscal 2007 7.1 Approve Management Board Report on For Did Not Management Company's Operations in Fiscal 2007 Vote 7.2 Approve Financial Statements For Did Not Management Vote 7.3 Approve Allocation of Income and For Did Not Management Dividends Vote 7.4 Approve Allocation of Income from For Did Not Management Previous Years Vote 7.5 Approve Management Board Report on For Did Not Management Group's Operations in Fiscal 2007 Vote 7.6 Approve Consolidated Financial Statements For Did Not Management Vote 7.7 Approve Discharge of Management and For Did Not Management Supervisory Boards Vote 8 Authorize Share Repurchase Program For Did Not Management Vote 9 Amend Regulations on General Meetings For Did Not Management Vote 10 Approve Changes to Composition of For Did Not Management Supervisory Board Vote 11 Close Meeting None Did Not Management Vote TELEVISION FRANCAISE 1-TF1 Ticker: Security ID: FR0000054900 Meeting Date: APR 17, 2008 Meeting Type: Annual/Special Record Date: APR 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 4 Approve Allocation of Income and For For Management Dividends of EUR 0.85 per Share 5 Ratify Appointment of Nonce Paolini as For For Management Director 6 Ratify Appointment of Societe Francaise For Against Management de Participation et de Gestion (SFPG), Represented by Philippe Montagner as Director 7 Ratify Appointment of Bouygues, For Against Management Represented by Philippe Marien as Director 8 Ratify Appointment of Alain Pouyat as For Against Management Director 9 Acknowledge Election and Nomination of For For Management Employee Representatives as Directors 10 Ratify KPMG SA as Auditor For For Management 11 Ratify Bertrand Vialatte as Alternate For For Management Auditor 12 Authorize Repurchase of Up to Ten Percent For Against Management of Issued Share Capital 13 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 14 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer or Share Exchange 15 Authorize up to Ten Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 16 Allow Board to Use Authorizations and For Against Management Delegations Granted During the 2007 General Meeting in the Event of a Public Tender Offer or Share Exchange Offer 17 Authorize Filing of Required For For Management Documents/Other Formalities TELIASONERA AB (FORMERLY TELIA AB) Ticker: TLSNF Security ID: SE0000667925 Meeting Date: MAR 31, 2008 Meeting Type: Annual Record Date: MAR 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Sven Unger as Chairman of Meeting For For Management 2 Designate Inspector(s) of Minutes of For For Management Meeting 3 Prepare and Approve List of Shareholders For For Management 4 Approve Agenda of Meeting For For Management 5 Acknowledge Proper Convening of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports; Receive Reports of President and Board 7 Approve Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of SEK 4 per Share; Set April 3, 2008, as Record Date 9 Approve Discharge of Board and President For For Management 10 Determine Number of Members (7) and For For Management Deputy Members (0) of Board 11 Approve Remuneration of Directors in the For For Management Amount of SEK 1 Million for Chairman and SEK 425,000 for Each Other Director; Approve Remuneration For Committee Work 12 Reelect Maija-Liisa Friman, Conny For For Management Karlsson, Lars Nordstroem, Timo Peltola, Jon Risfelt, Caroline Sundewall, and Tom von Weymarn as Directors 13 Relect Tom von Weymarn as Chairman of For For Management Board 14 Fix Number of Auditors (1) For For Management 15 Approve Remuneration of Auditors For For Management 16 Reappoint PricewaterhouseCoopers as For For Management Auditors 17 Relect Viktoria Aastrup, Markku Tapio, K For For Management G Lindvall, Lennart Ribohn, and Tom von Weyman as Members of Nominating Committee 18 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management TESCO PLC Ticker: Security ID: GB0008847096 Meeting Date: JUN 27, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 7.7 Pence Per For For Management Ordinary Share 4 Re-elect Charles Allen as Director For For Management 5 Re-elect Harald Einsmann as Director For For Management 6 Re-elect Rodney Chase as Director For For Management 7 Re-elect Karen Cook as Director For For Management 8 Re-elect Sir Terry Leahy as Director For For Management 9 Re-elect Tim Mason as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 11 Authorise Board to Fix Remuneration of For For Management Auditors 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 130,800,000 13 Subject to and Conditional Upon the For For Management Passing of Resolution 12, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,600,000 14 Authorise 784,800,000 Ordinary Shares for For For Management Market Purchase 15 Auth. Company and Its Subsidiaries to For For Management Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 0.1M, to Political Org. Other Than Political Parties up to GBP 0.1M and to Incur EU Political Expenditure up to GBP 0.1M 16 Adopt New Articles of Association; Amend For For Management New Articles of Association 17 Resolved that the Company Sets a Against Against Shareholder Commitment to Take Appropriate Measures to Ensure that Chickens Purchased for Sale by the Company are Produced in Systems Capable of Providing the Five Freedoms TEXWINCA HOLDINGS LIMITED Ticker: Security ID: BMG8770Z1068 Meeting Date: AUG 24, 2007 Meeting Type: Annual Record Date: AUG 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a1 Elect Poon Bun Chak as Director For For Management 3a2 Elect Poon Kai Chak as Director For For Management 3a3 Elect Poon Kei Chak as Director For For Management 3a4 Elect Poon Kwan Chak as Director For For Management 3a5 Elect Ting Kit Chung as Director For For Management 3a6 Elect Au Son Yiu as Director For For Management 3a7 Elect Cheng Shu Wing as Director For For Management 3a8 Elect Wong Tze Kin, David as Director For For Management 3b Authorize Board to Fix the Remuneration For For Management of Directors 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares TIFFANY & CO. Ticker: TIF Security ID: 886547108 Meeting Date: MAY 15, 2008 Meeting Type: Annual Record Date: MAR 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Kowalski For For Management 2 Elect Director Rose Marie Bravo For For Management 3 Elect Director Gary E. Costley For For Management 4 Elect Director Lawrence K. Fish For For Management 5 Elect Director Abby F. Kohnstamm For For Management 6 Elect Director Charles K. Marquis For For Management 7 Elect Director Peter W. May For For Management 8 Elect Director J. Thomas Presby For For Management 9 Elect Director William A. Shutzer For For Management 10 Ratify Auditors For For Management 11 Approve Non-Employee Director Omnibus For For Management Stock Plan TNK-BP HOLDING Ticker: Security ID: RU000A0HGPM9 Meeting Date: SEP 28, 2007 Meeting Type: Special Record Date: AUG 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividends for First Six Months of For For Management Fiscal 2007 TNT N.V. Ticker: Security ID: NL0000009066 Meeting Date: APR 11, 2008 Meeting Type: Annual Record Date: MAR 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Announcements None Did Not Management Vote 2 Presentation by M.P. Bakker, CEO None Did Not Management Vote 3 Receive Report of Management Board None Did Not Management (Non-Voting) Vote 4 Discussion of the Company's Corporate None Did Not Management Governance Chapter in the Annual Report, Vote Chapter 6 5 Discuss Remuneration Report Containing None Did Not Management Remuneration Policy for Management Board Vote Members 6 Approve Financial Statements and For Did Not Management Statutory Reports Vote 7a Receive Explanation on Company's Reserves None Did Not Management and Dividend Policy Vote 7b Approve Dividends For Did Not Management Vote 8 Approve Discharge of Management Board For Did Not Management Vote 9 Approve Discharge of Supervisory Board For Did Not Management Vote 10a Announce Vacancies on Supervisory Board None Did Not Management Vote 10b Opportunity to Make Recommendations for None Did Not Management the Appointment of Members of the Vote Supervisory Board 10c Announcement by the Supervisory Board of None Did Not Management the Persons Nominated for Appointment Vote 11 Reelect R.J.N. Abrahamsen to Supervisory For Did Not Management Board Vote 12 Elect P.C. Klaver to Supervisory Board For Did Not Management Vote 13 Elect G.J. Ruizendaal to Supervisory For Did Not Management Board Vote 14 Announce Vacancies on Supervisory Board None Did Not Management Expected in 2009 Vote 15 Announce Intention of the Supervisory None Did Not Management Board to Reelect M.P. Bakker to the Vote Management Board 16 Announce Intention of the Supervisory None Did Not Management Board to Reelect M.C. Lombard to the Vote Management Board 17 Grant Board Authority to Issue Shares For Did Not Management Vote 18 Authorize Board to Exclude Preemptive For Did Not Management Rights from Issuance under Item 17 Vote 19 Authorize Repurchase of Up to Ten Percent For Did Not Management of Issued Share Capital Vote 20 Approve Reduction of Issued Capital by For Did Not Management Cancelling Treasury Shares Vote 21 Allow Questions None Did Not Management Vote 22 Close Meeting None Did Not Management Vote TORAY INDUSTRIES INC. Ticker: 3402 Security ID: JP3621000003 Meeting Date: JUN 26, 2008 Meeting Type: Annual Record Date: MAR 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JY 5 2.1 Elect Director For For Management 2.2 Elect Director For For Management 2.3 Elect Director For For Management 2.4 Elect Director For For Management 2.5 Elect Director For For Management 2.6 Elect Director For For Management 2.7 Elect Director For For Management 2.8 Elect Director For For Management 2.9 Elect Director For For Management 2.10 Elect Director For For Management 2.11 Elect Director For For Management 2.12 Elect Director For For Management 2.13 Elect Director For For Management 2.14 Elect Director For For Management 2.15 Elect Director For For Management 2.16 Elect Director For For Management 2.17 Elect Director For For Management 2.18 Elect Director For For Management 2.19 Elect Director For For Management 2.20 Elect Director For For Management 2.21 Elect Director For For Management 2.22 Elect Director For For Management 2.23 Elect Director For For Management 2.24 Elect Director For For Management 2.25 Elect Director For For Management 2.26 Elect Director For For Management 2.27 Elect Director For For Management 2.28 Elect Director For For Management 2.29 Elect Director For For Management 2.30 Elect Director For For Management 3 Appoint Alternate Internal Statutory For For Management Auditor 4 Approve Retirement Bonuses for Directors For For Management 5 Approve Payment of Annual Bonuses to For For Management Directors and Statutory Auditors TOTAL SA Ticker: FP Security ID: FR0000120271 Meeting Date: MAY 16, 2008 Meeting Type: Annual/Special Record Date: MAY 13, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial Statements For For Management and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.07 per Share 4 Approve Special Auditors' Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Thierry For For Management Desmarest 6 Approve Transaction with Christophe de For Against Management Margerie 7 Authorize Repurchase of Up to Ten Percent For For Management of Issued Share Capital 8 Reelect Paul Desmarais Jr. as Director For For Management 9 Reelect Bertrand Jacquillat as Director For For Management 10 Reelect Lord Peter Levene of Portsoken as For For Management Director 11 Elect Patricia Barbizet as Director For For Management 12 Elect Claude Mandil as Director For For Management 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 billion 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 875 million 15 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 16 Approve Employee Stock Purchase Plan For For Management 17 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plan A Dismiss Antoine Jeancourt-Galignani Against Against Shareholder B Amend Articles of Association Re: Against For Shareholder Attendance Statistics of Directors at Board Meetings and at Each Board's Committee Meetings
